Case 9:19-cv-80825-DMM Document 67-2 Entered
                                      Seth on  FLSD Docket 01/13/2020 Page 1 of 127
                                             Abrams
                                             November 11, 2019                  ·

      ·1·   · · · · · · · UNITED STATES DISTRICT COURT
      · ·   · · · · · · · ·SOUTHERN DISTRICT OF FLORIDA
      ·2
      · ·   · · · · · · · · CASE NO. 9:19-CV-80825-DMM
      ·3
      · ·   ·______________________________________/
      ·4
      · ·   ·JENNIFER QUASHA, on behalf of her son,
      ·5·   ·H.Q., a minor,

      ·6· · · · · · · · · Plaintiff,

      ·7· ·vs.

      ·8
      · · ·CITY OF PALM BEACH GARDENS, FLORIDA,
      ·9
      · · · · · · · · · · Defendant.
      10· ·______________________________________/

      11

      12· · · · · · · · · DEPOSITION OF SETH ABRAMS

      13· · · · · · · · · · · · ·Pages 1 - 96

      14

      15

      16·   ·   ·   ·   ·   ·   ·   ·   · · · November 11, 2019
      · ·   ·   ·   ·   ·   ·   ·   ·   · · 9:30 a.m. - 11:45 a.m.
      17·   ·   ·   ·   ·   ·   ·   ·   · ·444 West Railroad Avenue
      · ·   ·   ·   ·   ·   ·   ·   ·   West Palm Beach, Florida 33401
      18

      19

      20

      21· · · · · · · · Stenographically Reported By:
      · · · · · · · · · · · · Terri Becker, CSR
      22· · · · · · · · ·Certified Shorthand Reporter

      23· · · · · · · · · · · ·Job No. 2008895

      24

      25


                                            U.S. LEGAL SUPPORT
                                          www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-2 Entered
                                      Seth on  FLSD Docket 01/13/2020 Page 2 of 127
                                             Abrams
                                     November 11, 2019                        2

      ·1· · · · · · · · · · · · ·APPEARANCES

      ·2
      · ·   ·ON BEHALF OF THE PLAINTIFF:
      ·3
      · ·   ·   ·   ·   DISABILITY INDEPENDENCE GROUP, INC.
      ·4·   ·   ·   ·   2990 S.W. 35th Avenue
      · ·   ·   ·   ·   Miami, Florida 33133
      ·5·   ·   ·   ·   Mdietz@justdigit.org
      · ·   ·   ·   ·   Aa@justdigit.org
      ·6·   ·   ·   ·   BY:· MATTHEW W. DIETZ, ESQ.

      ·7
      · ·   ·ON BEHALF OF THE DEFENDANT:
      ·8
      · ·   ·   ·   ·   JOHNSON, ANSELMO, MURDOCH, BURKE, PIPER & HOCHMAN,
      ·9·   ·   ·   ·   P.A.
      · ·   ·   ·   ·   2455 East Sunrise Boulevard
      10·   ·   ·   ·   Suite 1000
      · ·   ·   ·   ·   Fort Lauderdale, Florida 33404
      11·   ·   ·   ·   Alexander@jambg.com
      · ·   ·   ·   ·   Johnson@jambg.com
      12·   ·   ·   ·   BY:· SCOTT ALEXANDER, ESQ.

      13
      · ·   ·ON BEHALF OF THE WITNESS:
      14
      · ·   ·   ·   ·   ROBYN HANKINS, P.L.
      15·   ·   ·   ·   4600 Military Trail
      · ·   ·   ·   ·   Suite 21
      16·   ·   ·   ·   Jupiter, Florida 33458
      · ·   ·   ·   ·   Robyn@hankins-law.com
      17·   ·   ·   ·   BY:· ROBYN HANKINS, ESQ.

      18
      · · ·ALSO PRESENT:
      19
      · · · · · JENNIFER QUASHA
      20· · · · ANTHONY BADALA

      21

      22

      23

      24

      25


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-2 Entered
                                      Seth on  FLSD Docket 01/13/2020 Page 3 of 127
                                             Abrams
                                     November 11, 2019                        3

      ·1· · · · · · · · · · ·INDEX OF PROCEEDINGS

      ·2
      · ·   ·DEPOSITION OF:· SETH ABRAMS
      ·3
      · ·   · · · · · · · · · · · DIRECT· CROSS· REDIRECT
      ·4
      · ·   ·By Mr. Alexander· · · ·4
      ·5·   ·By Mr. Dietz· · · · · · · · · ·64
      · ·   ·By Ms. Hankins· · · · · · · · ·84
      ·6

      ·7

      ·8· · · · · · · · · · · · · ·EXHIBITS

      ·9· ·NUMBER· · · DESCRIPTION· · · · · · · · · · · · ·PAGE

      10·   ·   ·Defendant's   No.   1·   ·E-Mail· · · · ·   · · · · · ·56
      · ·   ·   ·Defendant's   No.   2·   ·Correspondence·   · · · · · ·60
      11·   ·   ·Plaintiff's   No.   1·   ·Field Locations   Website· · 67
      · ·   ·   ·Plaintiff's   No.   2·   ·E-Mail· · · · ·   · · · · · ·79
      12·   ·   ·Plaintiff's   No.   3·   ·E-Mail· · · · ·   · · · · · ·82

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Entered
                                      Seth on  FLSD Docket 01/13/2020 Page 4 of 127
                                             Abrams
                                   November 11, 2019                          4

      ·1· · · · · · · · · Deposition taken before TERRI BECKER,
      ·2· · · · Certified Shorthand Reporter and Notary Public in
      ·3· · · · and for the State of Florida at Large, in the above
      ·4· · · · cause.
      ·5· · · · · · · · · · · · · · *****
      ·6· · · · · · · · · THE COURT REPORTER:· Please raise your
      ·7· · · · right hand.
      ·8· · · · · · · · · Do you solemnly swear or affirm the
      ·9· · · · testimony you are about to give will be the truth,
      10· · · · the whole truth and nothing but the truth, so help
      11· · · · you God?
      12· · · · · · · · · THE WITNESS:· Yes.
      13· ·THEREUPON:
      14· · · · · · · · · · · · ·SETH ABRAMS,
      15· ·having been first duly sworn or affirmed, was examined
      16· ·and testified as follows:
      17· · · · · · · · · · · DIRECT EXAMINATION
      18· ·BY MR. ALEXANDER:
      19· · · · Q· · Tell us your name please.
      20· · · · A· · Seth Abrams.
      21· · · · Q· · Mr. Abrams, I'm Scott Alexander, an attorney
      22· ·for the City of Palm Beach Gardens.· Have you been
      23· ·through the deposition process before?
      24· · · · A· · Yes.
      25· · · · Q· · As you may remember from prior occasions, I'll


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Entered
                                      Seth on  FLSD Docket 01/13/2020 Page 5 of 127
                                             Abrams
                                   November 11, 2019                          5

      ·1· ·have questions and the other attorneys may have
      ·2· ·questions for you as well when I'm done.· Let's try not
      ·3· ·to talk over each other.· If I ask you something that
      ·4· ·you don't know or don't recall, tell me, because nobody
      ·5· ·wants you to guess or speculate incorrectly.· Try to
      ·6· ·give verbal responses, rather than shrugs or nods to
      ·7· ·respond, okay?
      ·8· · · · A· · Okay.
      ·9· · · · Q· · What is your date of birth?
      10· · · · A· · December 12, 1975.
      11· · · · Q· · What is your current residential address?
      12· · · · A· · 303 Caravelle Drive, Jupiter, Florida 33458.
      13· · · · Q· · Just a few more background questions.· Can you
      14· ·tell us a little bit about your educational background
      15· ·starting with high school?
      16· · · · A· · Went locally to Palm Beach Gardens, then
      17· ·graduated from Dwyer and went to vocational schools as a
      18· ·paramedic/firefighter and then got my insurance license,
      19· ·opened an insurance agency, had it for 21 years, and
      20· ·then I went to -- now I sell medical devices.
      21· · · · Q· · Are you a licensed EMT or paramedic?
      22· · · · A· · Not currently.
      23· · · · Q· · You were licensed?
      24· · · · A· · I was.
      25· · · · Q· · And did you work in that capacity?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Entered
                                      Seth on  FLSD Docket 01/13/2020 Page 6 of 127
                                             Abrams
                                   November 11, 2019                          6

      ·1· · · · A· · Yes.
      ·2· · · · Q· · Which agency did you work for?
      ·3· · · · A· · I worked for Palm Beach County Fire Rescue, I
      ·4· ·worked for Everglades EMS, I worked for Bethesda
      ·5· ·Ambulance Service.
      ·6· · · · Q· · And what are you doing again at the present
      ·7· ·time?
      ·8· · · · A· · Medical devices.
      ·9· · · · Q· · And for whom?
      10· · · · A· · Today?
      11· · · · Q· · Today.
      12· · · · A· · Today, Podimetrics.· I say it like that
      13· ·because I just gave my notice.
      14· · · · Q· · Married?
      15· · · · A· · No, divorced.
      16· · · · Q· · And any kids?
      17· · · · A· · Two.
      18· · · · Q· · And how old are the kids know?
      19· · · · A· · 13 and 12.
      20· · · · Q· · Boys or girls?
      21· · · · A· · Girl is the oldest, boy the youngest.
      22· · · · Q· · Did your kids participate in Palm Beach
      23· ·Gardens Youth Athletic Association sports?
      24· · · · A· · Yes.
      25· · · · Q· · At the present time do you have a role with


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Entered
                                      Seth on  FLSD Docket 01/13/2020 Page 7 of 127
                                             Abrams
                                   November 11, 2019                          7

      ·1· ·the Palm Beach Gardens Youth Athletic Association?
      ·2· · · · A· · Yes.
      ·3· · · · Q· · What is your current role?
      ·4· · · · A· · President of the baseball division.
      ·5· · · · Q· · And a very basic elementary question:· Can you
      ·6· ·tell us what the Palm Beach Gardens Youth Athletic
      ·7· ·Association is?
      ·8· · · · A· · It's a nonprofit organization that oversees
      ·9· ·youth sports.
      10· · · · Q· · Can you tell us how long it has been around?
      11· · · · A· · For 20 years.
      12· · · · Q· · How long have you been affiliated with the
      13· ·organization?
      14· · · · A· · My son has been playing since he was four.
      15· · · · Q· · That's your 12-year old, so about eight years?
      16· · · · A· · Correct.
      17· · · · Q· · Did you have any role with the association
      18· ·before your son began playing?
      19· · · · A· · No.
      20· · · · Q· · What sports has your son played in, in the
      21· ·Palm Beach Gardens Youth Athletic Association?
      22· · · · A· · Football, baseball.· I believe those are the
      23· ·only two.
      24· · · · Q· · How many different sports are there?
      25· · · · A· · I don't know off the top of my head.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Entered
                                      Seth on  FLSD Docket 01/13/2020 Page 8 of 127
                                             Abrams
                                   November 11, 2019                          8

      ·1· ·Baseball, football, soccer, flag football, lacrosse,
      ·2· ·softball, cheerleading -- I think nine.
      ·3· · · · Q· · And who is the president of the association?
      ·4· · · · A· · Tony Badala.
      ·5· · · · Q· · Does each sport have a separate leader like
      ·6· ·you are for baseball?
      ·7· · · · A· · Yes.
      ·8· · · · Q· · How long have you been the -- do you call it
      ·9· ·the commissioner of baseball or the --
      10· · · · A· · President.
      11· · · · Q· · The president.· How long have you been the
      12· ·president of baseball?
      13· · · · A· · I believe three years.
      14· · · · Q· · And during baseball season can you give us a
      15· ·rough estimate as to the amount of time you dedicate
      16· ·towards your Palm Beach Gardens Youth Athletic
      17· ·Association duties in a given week or month?
      18· · · · A· · 20 to 25 hours per week.
      19· · · · Q· · Per week?
      20· · · · A· · Yes.
      21· · · · Q· · How much do you get paid for that?
      22· · · · A· · Zero.
      23· · · · Q· · Is this all volunteer?
      24· · · · A· · All volunteer.
      25· · · · Q· · So what do you do in those 20 to 25 hours a


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Entered
                                      Seth on  FLSD Docket 01/13/2020 Page 9 of 127
                                             Abrams
                                   November 11, 2019                          9

      ·1· ·week?· Just give us an understanding as to how you
      ·2· ·dedicate your time volunteering for this organization.
      ·3· · · · A· · Oversee day-to-day operations.· We have
      ·4· ·multiple divisions, whether it starts at T-ball, which
      ·5· ·is four years old, goes up to 16 years old for baseball,
      ·6· ·whether it's rec in the fall, rec in the spring or
      ·7· ·travel, and then there is budgetary needs and meeting
      ·8· ·with Cal Ripken and different organizations that want to
      ·9· ·hold tournaments at our facilities.
      10· · · · Q· · What is the difference between rec and travel?
      11· · · · A· · Rec is for -- it's more of a general, the kids
      12· ·want to come play on the weekends or during the week,
      13· ·just fun atmosphere.· Travel is for your players looking
      14· ·to advance.
      15· · · · Q· · A little more competitive?
      16· · · · A· · Much more.
      17· · · · Q· · Where are the rec games primarily played?
      18· · · · A· · Burns Road.
      19· · · · Q· · The travel games?
      20· · · · A· · They can be played at Burns Road, but again,
      21· ·they can go to different organizations that have a
      22· ·travel team.
      23· · · · Q· · Does travel play games against other athletic
      24· ·associations?
      25· · · · A· · Yes.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 10 of
                                      127
                                  November 11, 2019                          10

     ·1· · · · Q· · Are you aware of any written contracts that
     ·2· ·exist between the city and the Palm Beach Gardens Youth
     ·3· ·Athletic Association for the operation of the sports
     ·4· ·programs?
     ·5· · · · A· · Yes.
     ·6· · · · Q· · What written documents are you aware of?
     ·7· · · · A· · We have a contract with the city that allows
     ·8· ·us access to the fields.
     ·9· · · · Q· · Does the Palm Beach Gardens Youth Athletic
     10· ·Association hold permits for the use of the fields?
     11· · · · A· · Yes.
     12· · · · Q· · Other than a contract that allows access to
     13· ·the fields, are you aware of any other agreements that
     14· ·exist between the city and the Palm Beach Gardens Youth
     15· ·Athletic Association?
     16· · · · A· · No.
     17· · · · Q· · How does the Youth Athletic Association secure
     18· ·funding in order to run the programs?
     19· · · · A· · Donations and registration fees.
     20· · · · Q· · Does the city provide any money or monetary
     21· ·funding to the Youth Athletic Association for the
     22· ·running of these programs?
     23· · · · A· · They don't provide it to the organization, but
     24· ·they provide us with city employees to tend to the
     25· ·fields.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 11 of
                                      127
                                  November 11, 2019                          11

     ·1· · · · Q· · If I understand, the city provides the fields?
     ·2· · · · A· · Correct.
     ·3· · · · Q· · And provides maintenance to the fields?
     ·4· · · · A· · Correct.
     ·5· · · · Q· · As far as the actual day-to-day operations of
     ·6· ·the baseball sports programs themselves, is that
     ·7· ·exclusively by the Palm Beach Gardens Youth Athletic
     ·8· ·Association?
     ·9· · · · A· · Yes.
     10· · · · · · · · · MR. DIETZ:· ·Objection.
     11· · · · Q· · Let's start with organization of a league,
     12· ·baseball league, say a fall baseball league.· How do
     13· ·you -- take it from the beginning.· How do you make the
     14· ·public aware that you're going to have a league that
     15· ·people can sign up for?
     16· · · · A· · We send out e-mails or flyers at our expense
     17· ·to the youth in the city.
     18· · · · Q· · Do you also have a website?
     19· · · · A· · We do.
     20· · · · Q· · How do parents register their kids?
     21· · · · A· · They go to the website and click the
     22· ·registration link and fill out the form and pay online.
     23· · · · Q· · Are the registration forms submitted to the
     24· ·City of Palm Beach Gardens or to the Athletic
     25· ·Association?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 12 of
                                      127
                                  November 11, 2019                          12

     ·1· · · · A· · Athletic Association.
     ·2· · · · Q· · And are the funds submitted to the City of
     ·3· ·Palm Beach Gardens or to the Athletic Association?
     ·4· · · · A· · Athletic Association.
     ·5· · · · Q· · And what is a typical fee for a baseball
     ·6· ·season?
     ·7· · · · A· · Registration fees, $130.
     ·8· · · · Q· · So it's the same for everyone, no matter what
     ·9· ·age?
     10· · · · A· · Correct.
     11· · · · Q· · And how are teams and coaches assigned?
     12· · · · A· · Depends on the age, but T-ball is random so we
     13· ·have an even amount of four-year olds as we do five-year
     14· ·olds as we do six-year olds.· Other than that, it's a
     15· ·draft.
     16· · · · Q· · How are you able to secure coaches for these
     17· ·teams?
     18· · · · A· · Beg and plead.
     19· · · · Q· · Are they typically parents of the players?
     20· · · · A· · They are.
     21· · · · Q· · So you get volunteer parents?
     22· · · · A· · Correct.
     23· · · · Q· · Are the parents paid for their time for
     24· ·offering to coach?
     25· · · · A· · No.· The only thing that we did, just did this


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 13 of
                                      127
                                  November 11, 2019                          13

     ·1· ·past fall, was the manager, we offered to waive the fee
     ·2· ·for the manager, because we were having such a hard time
     ·3· ·getting coaches.
     ·4· · · · Q· · So, if a parent volunteers to coach his
     ·5· ·child's team, that child will have his or her fee
     ·6· ·waived?
     ·7· · · · A· · For the manager only.
     ·8· · · · Q· · For the manager only, okay.· And you said
     ·9· ·there is a draft.· How does that work?
     10· · · · A· · Yes.· There is an evaluation prior to -- after
     11· ·they register.· When registration closes everyone shows
     12· ·up, all the managers and coaches show up, they watch the
     13· ·kids hit the ball, throw the ball, catch the ball, and
     14· ·after that they do their own record keeping of however
     15· ·and rate the kids, and then we all gather in a room and
     16· ·we go through the room and everyone picks the kids in an
     17· ·orderly fashion as far as who they want first or who
     18· ·they want second.
     19· · · · Q· · Does the City of Palm Beach Gardens, the city
     20· ·itself, have any role of assignment of children to the
     21· ·specific teams?
     22· · · · A· · No.
     23· · · · Q· · This is done by the managers, each volunteer
     24· ·manager?
     25· · · · A· · Correct.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 14 of
                                      127
                                  November 11, 2019                          14

     ·1· · · · Q· · Does the Palm Beach Gardens Youth Athletic
     ·2· ·Association accept requests, in other words, "I want
     ·3· ·Johnny to play with Coach Smith," and so forth?
     ·4· · · · A· · Not anymore.
     ·5· · · · Q· · Based upon your response, that used to exist
     ·6· ·but no longer does, so why did that change?
     ·7· · · · A· · Because too many requests were coming in and
     ·8· ·we couldn't fulfill the needs of all the requests.
     ·9· · · · Q· · Whose decision was it to end the process of
     10· ·allowing parental requests of their children to be on
     11· ·specific teams?
     12· · · · A· · The board voted on it.
     13· · · · Q· · When you say "the board" are you referring to
     14· ·the Board of the Palm Beach Gardens Youth Athletic
     15· ·Association?
     16· · · · A· · Baseball division.
     17· · · · Q· · Did the City of Palm Beach Gardens play any
     18· ·role in the decision to stop allowing requests?
     19· · · · A· · No.
     20· · · · Q· · Would it be within the purview of the City of
     21· ·Palm Beach Gardens to tell you how to run your league
     22· ·and permit requests?
     23· · · · A· · No.
     24· · · · · · · · · MR. DIETZ:· Object to the form.
     25· · · · Q· · Is that a decision that's made solely by the


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 15 of
                                      127
                                  November 11, 2019                          15

     ·1· ·Palm Beach Gardens Youth Athletic Association?
     ·2· · · · A· · Yes.
     ·3· · · · Q· · Does the City of Palm Beach Gardens tell the
     ·4· ·Palm Beach Gardens Youth Athletic Association how to
     ·5· ·divide up the kids onto teams?
     ·6· · · · A· · No.
     ·7· · · · Q· · Does it tell you who to hire as coaches?
     ·8· · · · A· · No.
     ·9· · · · Q· · Does it tell you how --
     10· · · · A· · The only reason they would tell us to hire or
     11· ·not to hire is we require everybody to go through a
     12· ·background check, so if the coach didn't meet the
     13· ·criteria of the city as far as background goes, then
     14· ·they wouldn't be allowed to coach.
     15· · · · Q· · Criminal history and so forth?
     16· · · · A· · Yes.
     17· · · · Q· · Who pays for the background checks?
     18· · · · A· · The individual coaches.
     19· · · · Q· · Does the city play any role in the background
     20· ·checks?
     21· · · · A· · They are the only ones that receive the
     22· ·response and it's a pass/fail.
     23· · · · Q· · What is the criteria for somebody to be
     24· ·allowed to be a coach?
     25· · · · A· · We are not made privy to that except if there


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 16 of
                                      127
                                  November 11, 2019                          16

     ·1· ·is an issue and the parent themselves tells us why.· We
     ·2· ·don't know.· We just find out "yes" or "no".
     ·3· · · · Q· · Is it rare for a coach to fail?
     ·4· · · · A· · It's rare.
     ·5· · · · Q· · So the kids sign up, they pay their fees,
     ·6· ·teams are divided up, and I assume you have to have
     ·7· ·practices and games, correct?
     ·8· · · · A· · Right.
     ·9· · · · Q· · How are the amount of practices determined?
     10· · · · A· · As -- availability.· We make it equal.
     11· ·Everyone gets two practices a week, they get two games a
     12· ·week, all the teams.· It's computerized so the computer
     13· ·just goes in there and generates the schedule and
     14· ·whether they practice for the next day.
     15· · · · Q· · And whose computer generates the schedule?
     16· · · · A· · We use a program that we pay for.
     17· · · · Q· · The Youth Athletic Association?
     18· · · · A· · Yes.
     19· · · · Q· · Does the City of Palm Beach Gardens play any
     20· ·role in generating the practice schedule?
     21· · · · A· · No.
     22· · · · Q· · Does the City of Palm Beach Gardens give you
     23· ·any input into your game schedule?
     24· · · · A· · Only with weather.
     25· · · · Q· · As far as, you know, Team A plays on Thursday


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 17 of
                                      127
                                  November 11, 2019                          17

     ·1· ·night at 6:00 --
     ·2· · · · A· · No.
     ·3· · · · Q· · -- does the city play any role in that type of
     ·4· ·scheduling?
     ·5· · · · A· · No.
     ·6· · · · Q· · So you were saying weather, if it's raining,
     ·7· ·that could affect the schedule, though?
     ·8· · · · A· · The city will close the fields.
     ·9· · · · Q· · What happens if a game rains out?· How do you
     10· ·make it up?
     11· · · · A· · If we can fit it in, then we will reschedule
     12· ·it.· We do our best.
     13· · · · Q· · I want to ask you some questions about the
     14· ·concessions, and maybe this is better left for Mr.
     15· ·Badala than you, you will let me know.· Are there
     16· ·concession stands or is there a concession stand at the
     17· ·Burns Road facility?
     18· · · · A· · Yes.
     19· · · · Q· · Is it open during practices?
     20· · · · A· · We try to.
     21· · · · Q· · Is it open during games?
     22· · · · A· · We try to.
     23· · · · Q· · When you say, "We try to," are you referring
     24· ·to the Youth Athletic Association?
     25· · · · A· · Baseball division.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 18 of
                                      127
                                  November 11, 2019                          18

     ·1· · · · Q· · Are the soccer games played at Burns Road?
     ·2· · · · A· · No.
     ·3· · · · Q· · What about other sports besides baseball?
     ·4· · · · A· · Baseball is the only sport currently played
     ·5· ·there.
     ·6· · · · Q· · Because there are baseball fields there?
     ·7· · · · A· · Correct.
     ·8· · · · Q· · How is the concession stand staffed?
     ·9· · · · A· · Paid.
     10· · · · Q· · Who hires people that are paid to man the
     11· ·concession stands?
     12· · · · A· · For the most part, a board member, which is
     13· ·Nick Ditamosso, D-I-T-A-M-A-S-S-O, I believe.
     14· · · · Q· · And Nick is a board member of the Palm Beach
     15· ·Gardens Youth Athletic Association?
     16· · · · A· · Yes.
     17· · · · Q· · And how did he draw the lucky straw to be in
     18· ·charge of concessions?
     19· · · · A· · He's treasurer, so he's working on controlling
     20· ·the finances.
     21· · · · Q· · For how long has Nick Ditamosso been the
     22· ·treasurer?
     23· · · · A· · One year right now.
     24· · · · Q· · Is he paid or is he also a volunteer?
     25· · · · A· · Volunteer.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 19 of
                                      127
                                  November 11, 2019                          19

     ·1· · · · Q· · What does the treasurer of the Palm Beach
     ·2· ·Gardens Youth Athletic Association do?
     ·3· · · · A· · He is the treasurer of the baseball division.
     ·4· · · · Q· · Just the baseball division?
     ·5· · · · A· · Just the baseball division.
     ·6· · · · Q· · Is he in charge of collecting the funds, the
     ·7· ·fees?
     ·8· · · · A· · He oversees it.· He doesn't physically collect
     ·9· ·it.
     10· · · · Q· · What does the treasurer of the baseball
     11· ·division do?· What type of financing does he have to
     12· ·manage and allocate?
     13· · · · A· · Any financial decisions over $250 he has to
     14· ·approve.
     15· · · · Q· · Would that include purchasing uniforms?
     16· · · · A· · Correct.
     17· · · · Q· · And who oversees his record keeping, if
     18· ·anyone?
     19· · · · A· · We have paid bookkeepers and we also have a
     20· ·treasurer over the whole YAA.
     21· · · · Q· · What is the name of the treasurer of the whole
     22· ·YAA?
     23· · · · A· · Robert Coleman.
     24· · · · Q· · Is Robert also a volunteer or is he a paid
     25· ·employee?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 20 of
                                      127
                                  November 11, 2019                          20

     ·1· · · · A· · Volunteer.
     ·2· · · · Q· · And the bookkeepers you said are paid?
     ·3· · · · A· · Yes.
     ·4· · · · Q· · How many bookkeepers does the YAA have?
     ·5· · · · A· · Three.
     ·6· · · · Q· · Three paid employees?
     ·7· · · · A· · Yes.
     ·8· · · · Q· · Does that include the people that work the
     ·9· ·concessions?
     10· · · · A· · No, I'm sorry.· I don't know how many paid.
     11· · · · Q· · The three that you were thinking of, who are
     12· ·they?
     13· · · · A· · They are the two accountants or bookkeepers
     14· ·and then I believe Kelly's role is marketing.
     15· · · · Q· · What is Kelly's last name?
     16· · · · A· · Rogers.
     17· · · · Q· · Does the Palm Beach Gardens Youth Athletic
     18· ·Association, to your knowledge, and if I'm outside of
     19· ·your purview of knowledge it's okay to let me know, does
     20· ·it disburse any funds to the city?
     21· · · · A· · Yes.
     22· · · · Q· · And is that for field permits?
     23· · · · A· · Yes.
     24· · · · Q· · Other than for field permits, to your
     25· ·knowledge, does the Athletic Association disburse any


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 21 of
                                      127
                                  November 11, 2019                          21

     ·1· ·funds to the city?
     ·2· · · · A· · Yes.
     ·3· · · · Q· · What are those?
     ·4· · · · A· · We charge an out-of-area fee, so if someone
     ·5· ·doesn't live in the city we pay the city a fee for that.
     ·6· · · · Q· · So, if I understand, if you have a registrant
     ·7· ·who is not a resident of the City of Palm Beach Gardens?
     ·8· · · · A· · Correct.
     ·9· · · · Q· · And are you able to give me a reasonable
     10· ·approximation as to what percentage of your registrants
     11· ·for baseball are city versus non-city residents?
     12· · · · A· · To the best of my knowledge, I believe a third
     13· ·of them are not.
     14· · · · Q· · People who live elsewhere that just want to be
     15· ·in your league?
     16· · · · A· · Correct.
     17· · · · Q· · How many baseball seasons are there in a
     18· ·calendar year?
     19· · · · A· · Two for rec.
     20· · · · Q· · Are those called fall and spring?
     21· · · · A· · Yes.
     22· · · · Q· · If we go by the calendar year, the spring
     23· ·season would be the first and fall would be the second?
     24· · · · A· · Yes.
     25· · · · Q· · It might be different for a school year but


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 22 of
                                      127
                                  November 11, 2019                          22

     ·1· ·for a calendar year?
     ·2· · · · A· · That's correct.
     ·3· · · · Q· · Are there any differences between the spring
     ·4· ·and fall seasons?
     ·5· · · · · · · · · MR. DIETZ:· Object to the form.
     ·6· · · · A· · Yes.
     ·7· · · · Q· · What are the differences between the spring
     ·8· ·and fall seasons?
     ·9· · · · A· · The spring is more competitive.· The fall is
     10· ·more educational/instructional.
     11· · · · Q· · So, if we go by the school year, the fall
     12· ·would be at the beginning of the year?
     13· · · · A· · That's correct.
     14· · · · Q· · So that one tends to be more educational?
     15· · · · A· · Instructional, yes.
     16· · · · Q· · And then the kids that play in the spring,
     17· ·it's more competitive?
     18· · · · A· · That's correct.
     19· · · · Q· · Is that by design or is it just sort of
     20· ·something that happens that way?
     21· · · · A· · That's how I've always known it to be.
     22· · · · Q· · Do you advertise the seasons any differently
     23· ·and say, like, the fall season is more instructional and
     24· ·spring is more competitive?
     25· · · · A· · I don't believe we advertise it, but if we are


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 23 of
                                      127
                                  November 11, 2019                          23

     ·1· ·asked, we tell the people that.
     ·2· · · · Q· · Which season has more participants?
     ·3· · · · A· · The spring.
     ·4· · · · Q· · Is there any reason why that is the case or
     ·5· ·that's just how it comes out?
     ·6· · · · A· · We require the travel kids to play in the
     ·7· ·spring, not the fall.
     ·8· · · · Q· · So the kids that play travel baseball are
     ·9· ·required to register for the spring?
     10· · · · A· · Yes.
     11· · · · Q· · In the fall they don't have to register?
     12· · · · A· · Correct.
     13· · · · Q· · So for the -- as far as numbers between the
     14· ·two seasons, can you give me a rough estimate as to how
     15· ·many kids play per year in spring versus play per year
     16· ·in the fall?
     17· · · · A· · This past fall was about 300, and spring, last
     18· ·spring was about 550.
     19· · · · Q· · Almost double?
     20· · · · A· · Almost.
     21· · · · Q· · Are the concessions open for both fall and
     22· ·spring?
     23· · · · A· · Spring more than fall.
     24· · · · Q· · You said that the YAA hires someone to man the
     25· ·concession stand?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 24 of
                                      127
                                  November 11, 2019                          24

     ·1· · · · A· · Yes.
     ·2· · · · Q· · As far as the items that are sold at the
     ·3· ·concession stand, how is that determined?· What products
     ·4· ·and items would be sold?
     ·5· · · · A· · The supply and demand.
     ·6· · · · Q· · Does the City of Palm Beach Gardens, to your
     ·7· ·knowledge, give the YAA any instruction on what items
     ·8· ·should be sold at the concessions?
     ·9· · · · A· · No.
     10· · · · Q· · Is that a decision that's made exclusively by
     11· ·the YAA?
     12· · · · A· · Baseball division.
     13· · · · Q· · Baseball division?
     14· · · · A· · Yes.
     15· · · · Q· · As the president of the baseball division, do
     16· ·you have input into that?
     17· · · · A· · Yes.
     18· · · · Q· · What items do you like to have sold at the
     19· ·concession stands during baseball season?
     20· · · · A· · We've always sold peanuts, popcorn, candy,
     21· ·chips, hot dogs, hamburgers.· We recently, and I mean in
     22· ·the last year, have Chick-Fil-A there.
     23· · · · Q· · Who sets the prices?
     24· · · · A· · The baseball division.
     25· · · · Q· · Does the City of Palm Beach Gardens instruct


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 25 of
                                      127
                                  November 11, 2019                          25

     ·1· ·the baseball division on how to price the menu items
     ·2· ·sold at the concession?
     ·3· · · · A· · No.
     ·4· · · · Q· · Does the City of Palm Beach Gardens tell the
     ·5· ·YAA what items can and cannot be sold at the concession
     ·6· ·stands?
     ·7· · · · A· · No.
     ·8· · · · Q· · Does the City of Palm Beach Gardens get any
     ·9· ·cut or percentage of the profits made at the concession
     10· ·stand?
     11· · · · A· · No.
     12· · · · Q· · What happens to the funds that are generated
     13· ·at the concessions?
     14· · · · A· · It goes back into the league or to pay the
     15· ·concession stand employees.
     16· · · · Q· · Why do you sell peanuts?
     17· · · · A· · People like to eat peanuts at baseball games.
     18· · · · Q· · Is that one of the more popular items sold?
     19· · · · A· · That's one -- I don't know if it's more
     20· ·popular, but it's popular.· I can't say it's the most
     21· ·popular.
     22· · · · Q· · If we wanted to -- is there any paperwork
     23· ·that's generated that would tell us what items are sold
     24· ·more than others at the concession?
     25· · · · A· · No.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 26 of
                                      127
                                  November 11, 2019                          26

     ·1· · · · Q· · Who does the ordering for the concession?
     ·2· · · · A· · Nick Ditamosso.
     ·3· · · · Q· · So Nick might know that, whatever he orders
     ·4· ·the most might be selling the most?
     ·5· · · · A· · Correct.
     ·6· · · · Q· · As baseball commissioner and someone who has
     ·7· ·been involved in Palm Beach Gardens Youth Athletic
     ·8· ·Association for eight years, have you personally
     ·9· ·observed that peanuts are just popular at baseball?
     10· · · · A· · Yes.
     11· · · · · · · · · MR. DIETZ:· Object to the form.
     12· · · · Q· · Do you have any knowledge or understanding as
     13· ·to why peanuts tend to be popular at baseball?
     14· · · · A· · People seem to like them.· We sell a lot of
     15· ·them.
     16· · · · Q· · Have you had occasion over the years as the
     17· ·baseball president to learn that some kids may be
     18· ·allergic to peanuts?
     19· · · · A· · Yes.
     20· · · · Q· · Have you heard that before?
     21· · · · A· · Yes.
     22· · · · Q· · And have parents approached you and told you
     23· ·their kid is allergic to peanuts?
     24· · · · A· · Yes.
     25· · · · Q· · Parents other than the Quashas in this case?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 27 of
                                      127
                                  November 11, 2019                          27

     ·1· · · · A· · Yes.
     ·2· · · · Q· · When parents approach you and say, "My kid is
     ·3· ·allergic to peanuts," what is your response to that?
     ·4· · · · A· · "We'll make the coach aware and do whatever we
     ·5· ·can to prevent any incident," but we can't stop outside
     ·6· ·people from bringing in stuff and I can't -- I can't
     ·7· ·control outside influences.
     ·8· · · · Q· · You can't stop peanuts from being introduced
     ·9· ·into the park?
     10· · · · A· · Correct.
     11· · · · Q· · But you said you'll speak to the coach?
     12· · · · A· · Yes.
     13· · · · Q· · Do you have a direct line of communication
     14· ·with the baseball coaches?
     15· · · · A· · Yes.
     16· · · · Q· · Do you have meetings?
     17· · · · A· · Yes.
     18· · · · Q· · How often do you meet with the baseball
     19· ·coaches?
     20· · · · A· · Every season.
     21· · · · Q· · If you come to learn that a child that's
     22· ·playing in the league has a peanut allergy you'll
     23· ·address that with the coach?
     24· · · · A· · I will or the league director will.
     25· · · · Q· · Meaning Mr. Badala?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 28 of
                                      127
                                  November 11, 2019                          28

     ·1· · · · A· · No, the baseball board has an executive league
     ·2· ·director that runs the rec league.
     ·3· · · · Q· · Who is that for baseball?
     ·4· · · · A· · Currently Sean Saunders, S-A-U-N-D-E-R-S.
     ·5· · · · Q· · Have you had occasion over the years that
     ·6· ·you've been involved in the league to talk to a coach
     ·7· ·about a child that has an allergy?
     ·8· · · · A· · Yes.
     ·9· · · · Q· · Can you tell us, based on your best
     10· ·recollection, what it is you would tell a coach if you
     11· ·know he's going to be coaching a kid that has an
     12· ·allergy?
     13· · · · A· · Yes, I would make the coach aware that this
     14· ·child has a food, whatever the allergy is, and try to
     15· ·keep it away from them as best as possible.
     16· · · · Q· · So, "The kid has peanut allergies, don't allow
     17· ·peanuts in that kid's dugout"?
     18· · · · A· · Correct.
     19· · · · Q· · Has that worked?
     20· · · · A· · To the best of my knowledge, we've not had any
     21· ·incidents.
     22· · · · Q· · How many years have you been involved?
     23· · · · A· · Eight years.
     24· · · · Q· · For eight years when you heard of a kid with a
     25· ·peanut allergy you address it with the coach and ask for


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 29 of
                                      127
                                  November 11, 2019                          29

     ·1· ·that to be kept out of the kids' dugout and for eight
     ·2· ·years that has worked?
     ·3· · · · A· · Correct.
     ·4· · · · Q· · Have you heard of any incidents where the kid
     ·5· ·has gone into anaphylactic shock at any of your
     ·6· ·practices or baseball games?
     ·7· · · · A· · No.
     ·8· · · · Q· · Has the peanut-free zone been a tested method
     ·9· ·that's worked for the Youth Athletic Association in the
     10· ·eight years in your affiliation with it?
     11· · · · A· · We haven't had any instances with it, so...
     12· · · · Q· · Is that a "Yes"?
     13· · · · A· · Yes.
     14· · · · Q· · When parents have told you that they have a
     15· ·child with a peanut allergy, do you let them know you
     16· ·will address it with the coach?
     17· · · · A· · Yes.
     18· · · · Q· · And have you had any occasion where the
     19· ·parents were not satisfied with your response, other
     20· ·than this case, where you told them you would address it
     21· ·with the coach?
     22· · · · A· · No.
     23· · · · Q· · Have all parents been satisfied with your
     24· ·explanation that you will address it with the coach and
     25· ·establish that child's dugout as a peanut-free zone?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 30 of
                                      127
                                  November 11, 2019                          30

     ·1· · · · A· · Yes.
     ·2· · · · Q· · I may be asking something that is common
     ·3· ·sense, but how does a coach keep a peanut-free dugout?
     ·4· · · · A· · They tell the parents of the members on that
     ·5· ·team, "Hey, we have a peanut allergy if you bring
     ·6· ·snacks," because the younger ages bring snacks, "Don't
     ·7· ·bring anything with peanuts."
     ·8· · · · Q· · During the actual baseball games do kids sit
     ·9· ·in the dugouts and eat peanuts during the games?
     10· · · · A· · They could.
     11· · · · Q· · And if a coach has a kid with peanut
     12· ·allergies, could the coach ban kids from doing that?
     13· · · · A· · Yes.
     14· · · · Q· · Would you expect one of your coaches to do
     15· ·that?
     16· · · · A· · Yes.
     17· · · · Q· · Have your coaches, in fact, done that?
     18· · · · A· · Yes.
     19· · · · Q· · Are there girls that play baseball as well?
     20· · · · A· · Yes.
     21· · · · Q· · Boys and girls, "We have a kid with a peanut
     22· ·allergy, you're not allowed to eat peanuts in the dugout
     23· ·this season, because we have a child with a peanut
     24· ·allergy"?
     25· · · · A· · Correct.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 31 of
                                      127
                                  November 11, 2019                          31

     ·1· · · · Q· · And has that worked for the eight years that
     ·2· ·you've been affiliated with the Youth Athletic
     ·3· ·Association?
     ·4· · · · A· · Yes.
     ·5· · · · Q· · In your eight years of affiliation with the
     ·6· ·YAA how many parents have asked of you, as the baseball
     ·7· ·commissioner, to stop, halt the sale of peanuts at the
     ·8· ·park?
     ·9· · · · A· · This was the first time.
     10· · · · Q· · Doctor and Mrs. Quasha?
     11· · · · A· · Yes.
     12· · · · Q· · And is there any way for you to even know how
     13· ·many kids over the years have had peanut allergies that
     14· ·are in this league?
     15· · · · A· · No.
     16· · · · Q· · Is disclosure of allergy part of the
     17· ·application process?
     18· · · · A· · Not to my knowledge.
     19· · · · Q· · It's something that would have to be offered
     20· ·by the parents?
     21· · · · A· · Yes.
     22· · · · Q· · Just thinking back over the years, and I know
     23· ·you didn't keep a tally or running count, but can you
     24· ·give me an estimate of how many times you may have been
     25· ·made aware of a kid having a peanut allergy in baseball?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 32 of
                                      127
                                  November 11, 2019                          32

     ·1· · · · A· · Maybe two or three.
     ·2· · · · Q· · And the other parents were satisfied with your
     ·3· ·explanation that the coach would be aware and would keep
     ·4· ·that child's dugout peanut-free?
     ·5· · · · A· · Yes.
     ·6· · · · Q· · I want to talk to you about Doctor and Mrs.
     ·7· ·Quasha.· Have they had several kids participate in the
     ·8· ·leagues or just the boy that's at issue in this case?
     ·9· · · · A· · To the best of my knowledge, just this boy.
     10· · · · Q· · Because deposition transcripts get filed with
     11· ·the Court and we don't like to disclose the names of
     12· ·minors in litigation, and if we say his name it's okay,
     13· ·we'll just go back and have to redact it, but I'll just
     14· ·call him HQ, by his initials.· But when I say "HQ" are
     15· ·you aware of who I'm referring to?
     16· · · · A· · Yes.
     17· · · · Q· · Doctor and Mrs. Quasha's boy, whose first name
     18· ·begins with an H?
     19· · · · A· · Yes.
     20· · · · Q· · How did you first become familiar with or
     21· ·acquainted with Doctor and Mrs. Quasha?
     22· · · · A· · Sean Saunders forwarded an e-mail to me.
     23· · · · Q· · What did Sean advise you in that e-mail?
     24· · · · A· · He just forwarded their e-mail to me, didn't
     25· ·give his opinion.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 33 of
                                      127
                                  November 11, 2019                          33

     ·1· · · · Q· · He forwarded an e-mail to you sent by the
     ·2· ·Quashas to someone else?
     ·3· · · · A· · Sent from the Quashas to him directly.
     ·4· · · · Q· · What were they informing him of?
     ·5· · · · A· · That they spoke to somebody at the concession
     ·6· ·stand and they said certain concessions were made in the
     ·7· ·past.
     ·8· · · · Q· · Did that e-mail indicate that it was their
     ·9· ·understanding that in the past peanuts had been removed
     10· ·from the park or something along those lines?
     11· · · · A· · Something along those lines.
     12· · · · · · · · · MR. DIETZ:· Object to the form.
     13· · · · Q· · Are you aware of any situation in the past
     14· ·where peanut sales had been banned in the park?
     15· · · · A· · I'm not aware of -- I don't remember.
     16· · · · · · · · · MR. ALEXANDER:· Off the record for a
     17· · · · second.
     18· · · · · · · · · (Pause in the proceedings).
     19· · · · Q· · My question, and I wasn't sure if I understood
     20· ·your answer:· Were you aware prior to receiving this
     21· ·e-mail that was forwarded by Saunders of any situations
     22· ·in the past where peanut sales had been outlawed at
     23· ·Burns Road?
     24· · · · A· · Not for any other family, correct.
     25· · · · Q· · Not for any other family other than the


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 34 of
                                      127
                                  November 11, 2019                          34

     ·1· ·Quashas?
     ·2· · · · A· · Correct.
     ·3· · · · Q· · So, if we talk about predating the Quashas,
     ·4· ·were you aware of any situations where peanut sales were
     ·5· ·ever banned at Burns Road?
     ·6· · · · A· · No.
     ·7· · · · Q· · Did Sean explain why he was forwarding the
     ·8· ·e-mail to you, when he forwarded it?
     ·9· · · · A· · Any time that there is any concern like that,
     10· ·any e-mails go through me.
     11· · · · Q· · Upon reading the e-mail, what was your
     12· ·understanding as to what the Quashas were asking of the
     13· ·YAA?
     14· · · · A· · They wanted us to stop selling peanuts.
     15· · · · Q· · Is this for the fall season or the spring
     16· ·season?
     17· · · · A· · This --
     18· · · · Q· · Initially.
     19· · · · A· · Initially it was for the fall.
     20· · · · Q· · So after receiving the e-mail indicating that
     21· ·a parent wanted peanut sales to be banned at the park
     22· ·for the fall season what role, if any, did you play in
     23· ·trying to deal with the situation?
     24· · · · A· · At first we tried to make accommodations, but
     25· ·then we realized that we couldn't, come the spring, so


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 35 of
                                      127
                                  November 11, 2019                          35

     ·1· ·we made it in the fall, we made the exceptions in the
     ·2· ·fall, but, because they already signed up, knowing that
     ·3· ·I was going to bring it back to the board for a vote to
     ·4· ·see if we were going to continue to sell, because a lot
     ·5· ·of the items in the concession, peanut, M&M's, Snickers,
     ·6· ·popcorn, Chic-Fila, they all contain some sort of
     ·7· ·peanut, whether it's oil or peanuts, and besides that, I
     ·8· ·can't control outside influences again.
     ·9· · · · · · ·If a T-ball player on their team eats a peanut
     10· ·butter and jelly sandwich before they come to the game
     11· ·and they don't wash their hands, Ms. Quasha told me that
     12· ·if HQ touches the ball after someone else does he'll
     13· ·have a deadly reaction.· I can't control what someone
     14· ·does outside.
     15· · · · Q· · Could you as the baseball president control
     16· ·what food items parents bring into the park for their
     17· ·other kids that are sitting out there that are perhaps
     18· ·not playing in the games?
     19· · · · A· · No, and I can't control who goes to the
     20· ·dugouts.
     21· · · · Q· · Have you seen occasions over the years that
     22· ·you have been affiliated with the Association that
     23· ·parents will come to the park with coolers and bags of
     24· ·snacks for kids that perhaps are not even playing in the
     25· ·games at the time?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 36 of
                                      127
                                  November 11, 2019                          36

     ·1· · · · A· · Absolutely.
     ·2· · · · Q· · For their other kids?
     ·3· · · · A· · Absolutely.
     ·4· · · · Q· · And what types of food items do parents bring
     ·5· ·for kids to baseball games?
     ·6· · · · A· · It could be anything.
     ·7· · · · Q· · Including peanuts?
     ·8· · · · A· · Including peanuts, peanut butter and jelly
     ·9· ·sandwiches.
     10· · · · Q· · Do the brothers and sisters or the
     11· ·participants like to snack and eat while watching the
     12· ·games?
     13· · · · A· · Yes.
     14· · · · Q· · And is it common for parents to bring snack
     15· ·items for the viewer kids?
     16· · · · A· · Yes.
     17· · · · Q· · And do you have any control as the baseball
     18· ·commissioner over what items parents can bring into the
     19· ·park for their kids to snack on?
     20· · · · A· · No.
     21· · · · Q· · Obviously, no guns or knives are allowed in
     22· ·the park, right?
     23· · · · A· · Correct.
     24· · · · Q· · And you don't sell beer or alcohol?
     25· · · · A· · Correct.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 37 of
                                      127
                                  November 11, 2019                          37

     ·1· · · · Q· · Because it's a public park?
     ·2· · · · A· · Correct.
     ·3· · · · Q· · Other than that, are parents entitled to bring
     ·4· ·for their kids what they want them to snack on?
     ·5· · · · A· · Yes.
     ·6· · · · Q· · And do you feel as the baseball president that
     ·7· ·you're entitled to select for the concession areas,
     ·8· ·other than alcohol and things like that, what items
     ·9· ·could be sold at the park?
     10· · · · A· · Yes.
     11· · · · · · · · · MR. DIETZ:· Object to the form.
     12· · · · Q· · Do you submit any permission requests to the
     13· ·city for your snack items to be sold at the concessions?
     14· · · · A· · No.
     15· · · · Q· · Does the city ask you for a list or tally of
     16· ·what you'll be selling?
     17· · · · A· · No.
     18· · · · · · · · · MR. DIETZ:· Object to the form.
     19· · · · Q· · You indicated that some concessions or
     20· ·accommodations were made for the fall season.· That's
     21· ·like the 300 kid season?
     22· · · · A· · Correct.
     23· · · · Q· · What was agreed upon for the fall season?
     24· · · · A· · At that point I turned it over to Tony Badala.
     25· · · · Q· · Mr. Badala handled it from there?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 38 of
                                      127
                                  November 11, 2019                          38

     ·1· · · · A· · Yes.
     ·2· · · · Q· · Do you know what ultimately was worked out for
     ·3· ·the fall season?
     ·4· · · · A· · They were going to sweep out the dugout prior
     ·5· ·to his game being played first and no peanut sales
     ·6· ·during the duration of his game.
     ·7· · · · Q· · Now, you said "game being played first."· Were
     ·8· ·HQ's games scheduled to be the first game of each day?
     ·9· · · · A· · Yes.
     10· · · · Q· · And was that something that was manageable in
     11· ·the fall season when there were only 300 participants?
     12· · · · A· · Yes.
     13· · · · Q· · And did HQ's age at the time play any factor
     14· ·in having his game being able to be played first each
     15· ·day?
     16· · · · A· · Yes.
     17· · · · Q· · And what role did his age play in allowing
     18· ·that to be accomplished?
     19· · · · A· · Because I believe he was in T-ball.· T-ball
     20· ·goes first, because those kids are younger, to get them
     21· ·home earlier.
     22· · · · Q· · So for scheduling it was manageable?
     23· · · · A· · Yes.
     24· · · · Q· · And for the number of participants it was
     25· ·manageable?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 39 of
                                      127
                                  November 11, 2019                          39

     ·1· · · · A· · Yes.
     ·2· · · · Q· · Do you remember who HQ's coach was for his
     ·3· ·first T-ball season in the fall?
     ·4· · · · A· · Benjie Schwab, S-C-H-W-A-B.
     ·5· · · · Q· · Is Mr. Schwab still coaching in the league?
     ·6· · · · A· · Yes.
     ·7· · · · Q· · How many T-ball games were there in that first
     ·8· ·season?
     ·9· · · · A· · In between 10 and 13.· I don't remember
     10· ·exactly.
     11· · · · Q· · Was HQ a regular attendee at his own T-ball
     12· ·games?
     13· · · · A· · No.
     14· · · · Q· · Why was he not a regular attendee at his own
     15· ·team's T-ball games?
     16· · · · A· · I don't know.
     17· · · · Q· · Do you know if he showed up for all of his
     18· ·games?
     19· · · · A· · I only know because I asked Benjie.
     20· · · · Q· · What did you learn from Benjie?
     21· · · · A· · That of the first season that he played in the
     22· ·fall of 2018 he showed up twice.
     23· · · · Q· · Does having a kid registered and assigned for
     24· ·a team not showing up for the majority of the games have
     25· ·any effect on the team's ability to play?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 40 of
                                      127
                                  November 11, 2019                          40

     ·1· · · · A· · Yes.
     ·2· · · · · · · · · MR. DIETZ:· Object to the form.
     ·3· · · · Q· · What does that do?
     ·4· · · · A· · If the team doesn't have enough players, they
     ·5· ·have to forfeit, and if there's -- that's the main thing
     ·6· ·is, they have to forfeit.
     ·7· · · · Q· · And when did Mr. Schwab tell you that HQ had
     ·8· ·only attended a couple of his 10 to 12 games?
     ·9· · · · A· · Recently.
     10· · · · Q· · Did he indicate whether that had any adverse
     11· ·effect on the team or the ability to manage the team?
     12· · · · A· · I didn't ask.
     13· · · · Q· · Having received an e-mail from the Quasha
     14· ·parents through Mr. Saunders, you were aware of the
     15· ·situation involving HQ --
     16· · · · A· · Yes.
     17· · · · Q· · -- during the fall season?
     18· · · · A· · Yes.
     19· · · · Q· · Did you make any personal effort to show up at
     20· ·the games, meet the parents, oversee anything that was
     21· ·going on with him in the fall season?
     22· · · · · · · · · MR. DIETZ:· Object to the form.
     23· · · · A· · No.
     24· · · · Q· · Did you even meet Doctor and Mrs. Quasha in
     25· ·the fall season?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 41 of
                                      127
                                  November 11, 2019                          41

     ·1· · · · A· · No.
     ·2· · · · Q· · And were you aware of any adverse incidents or
     ·3· ·problems that the parents had for the couple of games
     ·4· ·that HQ did attend for that season?
     ·5· · · · A· · I wasn't made aware of any.
     ·6· · · · Q· · Did Doctor and Ms. Quasha seek to register HQ
     ·7· ·for the spring season?
     ·8· · · · A· · Yes.
     ·9· · · · Q· · Did it come to your attention in conjunction
     10· ·with registering HQ for the spring season that they were
     11· ·having a request as a result of HQ's peanut allergies
     12· ·for the spring?
     13· · · · A· · Yes.
     14· · · · Q· · What were they asking the YAA to do for them
     15· ·in the spring?
     16· · · · A· · Stop selling the peanuts and put him on
     17· ·special teams.
     18· · · · Q· · In other words, permit a team request?
     19· · · · A· · Yes.
     20· · · · Q· · So let's start with the team request, then we
     21· ·will talk about the peanuts.· What was the team request?
     22· · · · A· · They wanted him to be placed on certain teams
     23· ·with his friends.
     24· · · · Q· · And --
     25· · · · A· · I think they said because they car-pooled


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 42 of
                                      127
                                  November 11, 2019                          42

     ·1· ·together.
     ·2· · · · Q· · Do you remember who the friend was?
     ·3· · · · A· · No, I think there was a couple of names
     ·4· ·listed, but I don't recall.
     ·5· · · · Q· · What was the Youth Athletic Association's
     ·6· ·response to the team request?
     ·7· · · · A· · "We don't take requests."
     ·8· · · · Q· · And the reason, I know we covered this a
     ·9· ·little earlier, but the reason you couldn't take the
     10· ·team request from the Quashas for the spring was what?
     11· · · · A· · We were too busy and too many people put in
     12· ·requests and so we can't do it for one and not the
     13· ·other.
     14· · · · Q· · Was the request, as you understand it, made
     15· ·for any type of medical or disability type reason or was
     16· ·it for car-pooling?
     17· · · · A· · They indicated that one of the parents was
     18· ·medically trained.
     19· · · · Q· · How were the Quashas advised that the team
     20· ·request could not be fulfilled?
     21· · · · A· · I don't remember.
     22· · · · Q· · Whose decision was it, from an organizational
     23· ·standpoint, to not permit the team request for HQ for
     24· ·the spring baseball season?
     25· · · · A· · I relayed the message, but the board


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 43 of
                                      127
                                  November 11, 2019                          43

     ·1· ·ultimately decided.
     ·2· · · · Q· · The board of the Palm Beach Gardens Youth
     ·3· ·Athletic Association?
     ·4· · · · A· · The baseball division, yes.
     ·5· · · · Q· · Did the City of Palm Beach Gardens, meaning
     ·6· ·people like you, know who Stephen Stepp is?
     ·7· · · · A· · No.
     ·8· · · · Q· · Do you know who Daniel Prieto is?
     ·9· · · · A· · Yes.
     10· · · · Q· · Lindsey Marsh?
     11· · · · A· · Yes.
     12· · · · Q· · Were any of the City of Palm Beach Gardens
     13· ·employees consulted at all with regard to the decision
     14· ·on whether to permit the team request for HQ?
     15· · · · A· · No.
     16· · · · Q· · Does the City of Palm Beach Gardens have
     17· ·anything to do with fulfilling that type of request?
     18· · · · A· · No.
     19· · · · Q· · Is that strictly a Youth Athletic Association
     20· ·decision?
     21· · · · A· · Baseball division.
     22· · · · Q· · Who was on the board that heard that -- that
     23· ·ultimately made a decision on that?
     24· · · · A· · Whoever was in attendance at that board
     25· ·meeting.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 44 of
                                      127
                                  November 11, 2019                          44

     ·1· · · · Q· · You don't recall?
     ·2· · · · A· · To the best of my knowledge, everybody was
     ·3· ·present.
     ·4· · · · Q· · Are those the same individuals that are still
     ·5· ·on the board?
     ·6· · · · A· · Yes.
     ·7· · · · Q· · So it's essentially the current baseball
     ·8· ·division board?
     ·9· · · · A· · Correct.
     10· · · · Q· · Who does that consist of?
     11· · · · A· · Myself as president, Seth Abrams; Kristen
     12· ·Coleman is vice-president; Nick Ditamosso, treasurer;
     13· ·Rebecca Blair as secretary; then we have Sean Saunders,
     14· ·executive league director; Hal Venoff, IT director; John
     15· ·Olea, travel director; Pat Moore as all star director.
     16· · · · Q· · It's a lot more than I thought there would be.
     17· ·I thought there were only three or four names.
     18· · · · A· · No.· There's Wendy Vought, she is a member at
     19· ·large; Amber, I don't know her last name, but she is a
     20· ·member at large; Christina, I don't remember her last
     21· ·name, Miller, I'm sorry, member at large.· How many is
     22· ·that?
     23· · · · Q· · I think you've done pretty well.· We can move
     24· ·on.
     25· · · · A· · Okay.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 45 of
                                      127
                                  November 11, 2019                          45

     ·1· · · · Q· · And did the issue about HQ's team request come
     ·2· ·before the board?
     ·3· · · · A· · Yes.
     ·4· · · · Q· · Was a vote taken?
     ·5· · · · A· · Yes.
     ·6· · · · Q· · Was it unanimous?
     ·7· · · · A· · It was unanimous.
     ·8· · · · Q· · That, "We're not going to allow team
     ·9· ·requests"?
     10· · · · A· · Correct.
     11· · · · Q· · Because if you allow it for one --
     12· · · · A· · Then we would have to allow it for everybody.
     13· ·And I don't vote as the president.· I only vote if there
     14· ·is a tie.
     15· · · · Q· · Do you know how the Quashas were informed that
     16· ·the team request could not be honored?
     17· · · · A· · I believe it was via Tony.
     18· · · · Q· · And you mentioned also there was another
     19· ·request to stop selling peanuts in the park?
     20· · · · A· · Correct.
     21· · · · Q· · How many fields are there at this park?
     22· · · · A· · Eight.
     23· · · · Q· · They wanted you to stop selling peanuts
     24· ·throughout the entire park, all eight fields?
     25· · · · A· · Yes.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 46 of
                                      127
                                  November 11, 2019                          46

     ·1· · · · Q· · And did that request come before the board, as
     ·2· ·well?
     ·3· · · · A· · Yes.
     ·4· · · · Q· · And were there any notes or documents created
     ·5· ·in conjunction with putting that request before the
     ·6· ·board?
     ·7· · · · A· · I brought it up at the next board meeting and
     ·8· ·that also was unanimous.
     ·9· · · · Q· · So it was verbal?· You go before the board and
     10· ·say, "A parent has requested we stop selling peanuts"?
     11· · · · A· · It's under my president's report, yes.
     12· · · · Q· · Did you give any comments to the board before
     13· ·a vote on what your thoughts were on that request?
     14· · · · A· · Yes.
     15· · · · Q· · What were your thoughts on the request to
     16· ·completely stop selling peanuts throughout eight fields
     17· ·in the entire park?
     18· · · · A· · I'm not going to make a rule that I can't
     19· ·enforce.
     20· · · · Q· · Why is it a rule that you thought you couldn't
     21· ·enforce?
     22· · · · A· · Because if someone brings in something from
     23· ·the outside, I can't control it.
     24· · · · Q· · Did the fact that peanuts generate funds for
     25· ·the league play any role in your decision?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 47 of
                                      127
                                  November 11, 2019                          47

     ·1· · · · A· · We're a nonprofit.· Every dollar matters.
     ·2· · · · Q· · Do peanuts generate revenue?
     ·3· · · · A· · Yes.
     ·4· · · · Q· · Did revenue play a role in the decision?
     ·5· · · · A· · Kids' health comes before revenue, but we're
     ·6· ·nonprofit, we need every dime so we can scholarship kids
     ·7· ·and give kids opportunities that they wouldn't otherwise
     ·8· ·have.
     ·9· · · · Q· · Did you think even if you didn't sell peanuts
     10· ·at the concession stands that would stop the
     11· ·introduction of peanuts into the park?
     12· · · · A· · No.
     13· · · · Q· · Is that why you said it was a rule that you
     14· ·couldn't enforce?
     15· · · · A· · Yes.
     16· · · · Q· · Have you had opportunities over the years to
     17· ·see what the insides of these dugouts look like?
     18· · · · A· · Yes.
     19· · · · Q· · Are these dugouts like strewn with peanut
     20· ·shells all over the place like a Roadhouse Grill?
     21· · · · · · · · · MR. DIETZ:· Objection to form.
     22· · · · A· · No.
     23· · · · Q· · Have you had a problem with loads of peanut
     24· ·shells being strewn around the dugouts over the years?
     25· · · · A· · Loads?· No.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 48 of
                                      127
                                  November 11, 2019                          48

     ·1· · · · Q· · Some peanut shells?
     ·2· · · · A· · Yes.
     ·3· · · · Q· · How is it that peanut shells can be removed
     ·4· ·from a dugout?
     ·5· · · · A· · Swept.
     ·6· · · · Q· · How long does it take to sweep out a dugout at
     ·7· ·Burns Road?
     ·8· · · · A· · A minute at most.
     ·9· · · · Q· · Could sweeping a dugout be accomplished by
     10· ·city staff in the morning?
     11· · · · A· · Yes.
     12· · · · Q· · Has the city staff swept out the dugouts
     13· ·consistently in the morning?
     14· · · · A· · Yes.
     15· · · · Q· · During the day, if a dugout needs an
     16· ·additional sweeping, are there methods of having that
     17· ·accomplished?
     18· · · · A· · Yes.
     19· · · · Q· · How can -- what time does the park open?
     20· · · · A· · It's open in the morning, but we don't -- the
     21· ·league doesn't go there generally until 4:00 or 5:00 in
     22· ·the afternoon.
     23· · · · Q· · If there is a 6:30 or 7:00 p.m. game and the
     24· ·dugout needs to be swept, how can that be accomplished?
     25· · · · A· · Many different ways.· There are brooms at the


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 49 of
                                      127
                                  November 11, 2019                          49

     ·1· ·field or we can call city staff to do it or we can do it
     ·2· ·ourselves or a parent can do it.
     ·3· · · · Q· · Have you seen coaches, parents and other Youth
     ·4· ·Athletic Association volunteers grab a broom and sweep
     ·5· ·out a dugout?
     ·6· · · · A· · Yes.
     ·7· · · · Q· · And it takes about --
     ·8· · · · A· · A minute.
     ·9· · · · Q· · How were Doctor and Ms. Quasha made aware that
     10· ·their request to halt peanut sales in the park had also
     11· ·been rejected?
     12· · · · · · · · · MR. DIETZ:· Objection to form.
     13· · · · A· · I believe Tony made them aware.
     14· · · · Q· · Because there was an objection, did someone
     15· ·make the Quashas aware of the decision with respect to
     16· ·the request to stop selling peanuts at the park?
     17· · · · · · · · · MR. DIETZ:· Objection to form.
     18· · · · A· · Yes.
     19· · · · Q· · And who was that person?
     20· · · · A· · Tony Badala.
     21· · · · Q· · For the spring season was it your
     22· ·understanding that the City of Palm Beach Gardens would
     23· ·continue sweeping out the dugouts first thing in the
     24· ·morning every day?
     25· · · · A· · Yes.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 50 of
                                      127
                                  November 11, 2019                          50

     ·1· · · · Q· · If a dugout needed to be swept midday, could
     ·2· ·you find a city person on staff and ask them to come do
     ·3· ·it, if you could locate them?
     ·4· · · · A· · Yes.
     ·5· · · · Q· · Is it quicker just to do it yourself then?
     ·6· · · · A· · Yes.
     ·7· · · · Q· · After the decision was made not to halt peanut
     ·8· ·sales at the park, did you wind up having interaction
     ·9· ·with Doctor and Mrs. Quasha about that decision?
     10· · · · A· · Not to my knowledge.
     11· · · · Q· · Was there a reason why the Youth Athletic
     12· ·Association did not do the same thing for the spring
     13· ·season as the fall with respect to the issue of
     14· ·scheduling HQ's games first every day and not selling
     15· ·peanuts during the first game of the day?
     16· · · · A· · We were significantly busier.
     17· · · · · · · · · MR. DIETZ:· I'm sorry, what did you say?
     18· · · · · · · · · THE WITNESS:· We were significantly
     19· · · · busier.
     20· · · · Q· · You mean with number of players?
     21· · · · A· · Yes.
     22· · · · Q· · Was it feasible to put that same plan in place
     23· ·for the spring as you did in the fall where HQ's games
     24· ·were first every day and no peanut sales until the end
     25· ·of the first game?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 51 of
                                      127
                                  November 11, 2019                          51

     ·1· · · · A· · I couldn't promise that.
     ·2· · · · Q· · Why couldn't you promise that for the spring?
     ·3· · · · A· · Because of the number of participants.
     ·4· · · · Q· · Whose decision was it that peanuts would be
     ·5· ·sold during the baseball season in the spring?
     ·6· · · · A· · The baseball board.
     ·7· · · · Q· · Was there ever any time where Doctor or Mrs.
     ·8· ·Quasha were told that their son was not welcome into the
     ·9· ·league for the spring season?
     10· · · · · · · · · MR. DIETZ:· Objection to form.
     11· · · · Q· · To your knowledge?
     12· · · · A· · Not to my knowledge, because he enrolled not
     13· ·only in that fall of 2018, but he enrolled in spring
     14· ·2019 and fall of 2019.
     15· · · · Q· · Were you aware of any proposals made to Doctor
     16· ·and Mrs. Quasha about HQ's games and practices being
     17· ·held at the North Palm Beach facility?
     18· · · · A· · Yes.
     19· · · · Q· · And how did you become aware of that
     20· ·situation?
     21· · · · A· · I suggested to Tony that as a, to try to allow
     22· ·him to play, we have a league with Jupiter and North
     23· ·Palm, other municipalities, why don't we set the game up
     24· ·at North Palm, it's close and there is no concession, so
     25· ·this won't be an issue.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 52 of
                                      127
                                  November 11, 2019                          52

     ·1· · · · Q· · And in doing that were you proposing to Doctor
     ·2· ·and Mrs. Quasha that HQ would not be in the Palm Beach
     ·3· ·Gardens Youth Athletic Association?
     ·4· · · · · · · · · MR. DIETZ:· Objection to form.
     ·5· · · · A· · No.
     ·6· · · · Q· · Even if that proposal went forward and came to
     ·7· ·fruition, would he still be in the Palm Beach Gardens
     ·8· ·Youth Athletic Association?
     ·9· · · · A· · Yes.
     10· · · · Q· · Was he being kicked to another league, to the
     11· ·North Palm Beach league?
     12· · · · A· · No, he was on a Palm Beach Gardens team, no
     13· ·different than if I sent him to PGA National for
     14· ·practice... the fields at PGA National.
     15· · · · Q· · If his games and practices were, in fact,
     16· ·played at North Palm Beach, would he have still been
     17· ·with his same Palm Beach Gardens team?
     18· · · · A· · Yes.
     19· · · · Q· · With his same coach?
     20· · · · A· · Yes.
     21· · · · Q· · Same teammates?
     22· · · · A· · Yes.
     23· · · · Q· · And would his opponents have been Palm Beach
     24· ·Gardens Youth Athletic Association opponents?
     25· · · · A· · Eighty percent of the time.· We are in a


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 53 of
                                      127
                                  November 11, 2019                          53

     ·1· ·league, so twice a year they would play a North Palm
     ·2· ·Beach team.
     ·3· · · · Q· · Whether it's at Burns or at North Palm Beach?
     ·4· · · · A· · Correct.
     ·5· · · · Q· · So, as far as who would be on his team and who
     ·6· ·his coaches would have been, it would have been no
     ·7· ·different?
     ·8· · · · A· · No different.
     ·9· · · · Q· · And as far as who the opponents would have
     10· ·been for that season, it would have been no different?
     11· · · · A· · Correct.
     12· · · · Q· · If Ms. Quasha understood that you were trying
     13· ·to preclude her son from playing in Palm Beach Gardens
     14· ·Youth Athletic Association, instead have him participate
     15· ·in a completely different league, was that understanding
     16· ·just simply in error on her part?
     17· · · · A· · Yes.
     18· · · · · · · · · MR. DIETZ:· Objection to form.
     19· · · · Q· · Did you ever propose to Doctor or Mrs. Quasha
     20· ·that her son play in any league other than the Palm
     21· ·Beach Gardens Youth Athletic Association?
     22· · · · A· · No, because North Palm Beach kept their kids
     23· ·together.· Palm Beach Gardens kept their kids together.
     24· ·The teams just played each other.
     25· · · · Q· · So if HQ's games and practices for the --


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 54 of
                                      127
                                  November 11, 2019                          54

     ·1· ·we're talking about the spring of 2019?
     ·2· · · · A· · Yes.
     ·3· · · · Q· · If his games and practices had been held at
     ·4· ·North Palm Beach, would there have been any difference
     ·5· ·other than the location of the games and practices?
     ·6· · · · A· · No, it's only because we run out of space
     ·7· ·because we're so large in the spring.
     ·8· · · · Q· · Does the Palm Beach Gardens Youth Athletic
     ·9· ·Association or did it in the spring of 2019 have access
     10· ·and use of the North Palm Beach facility?
     11· · · · A· · Yes.
     12· · · · Q· · How far away is the North Palm Beach facility
     13· ·from the Burns Road?
     14· · · · A· · I'll guess two or three miles.
     15· · · · Q· · What was the motivation for proposing use of
     16· ·the North Palm Beach facility for HQ's games and
     17· ·practices in the spring of 2019?
     18· · · · A· · So he wouldn't be subjected to the peanuts.
     19· · · · Q· · Does North Palm Beach have concessions?
     20· · · · A· · No.
     21· · · · Q· · So if HQ's games and practices were held at
     22· ·the North Palm Beach facility, would all of the parents,
     23· ·kids, grandparents, spectators for HQ's games in that
     24· ·season have been deprived of the use of the concessions?
     25· · · · A· · Yes.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 55 of
                                      127
                                  November 11, 2019                          55

     ·1· · · · Q· · If there are no concessions, what do they have
     ·2· ·to do?
     ·3· · · · A· · Bring their own stuff.
     ·4· · · · Q· · Have there been occasions over your years
     ·5· ·affiliated with the Palm Beach Gardens Youth Athletic
     ·6· ·Association where you've made use of the North Palm
     ·7· ·Beach facility that has no concessions?
     ·8· · · · A· · Yes.
     ·9· · · · Q· · And when you have games and practices there,
     10· ·parents have to bring their own stuff?
     11· · · · A· · Yes.
     12· · · · Q· · Are parents generally aware that there is no
     13· ·concession there?
     14· · · · A· · Yes.
     15· · · · Q· · So they know you have to bring your own snacks
     16· ·because you can't buy them at the park?
     17· · · · A· · Yes.
     18· · · · Q· · Has that been a problem or issue with any of
     19· ·the other parents, grandparents, brothers, sisters,
     20· ·spectators when they have had to have games or practices
     21· ·held at North Palm Beach?
     22· · · · · · · · · MR. DIETZ:· Objection to form.
     23· · · · A· · No.
     24· · · · Q· · For how many years did your association have
     25· ·use of the North Palm Beach facility?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 56 of
                                      127
                                  November 11, 2019                          56

     ·1· · · · A· · Multiple seasons.· I don't know exactly how
     ·2· ·many.· We've done it also with Jupiter and Delray and
     ·3· ·other locations.· North Palm was the closest.· That's
     ·4· ·why I suggested that one.
     ·5· · · · Q· · Do you know how, if at all, the parents were
     ·6· ·informed of this proposal to utilize the North Palm
     ·7· ·Beach facility for the spring of 2019 baseball season?
     ·8· · · · A· · Once I received the initial e-mail from Ms.
     ·9· ·Quasha telling me I'm ignorant, it was turned over to
     10· ·Tony and I was done.
     11· · · · · · · · · MR. ALEXANDER:· Mark this as Exhibit 1.
     12· · · · · · · · · (Defendant's Exhibit 1 marked for
     13· · · · Identification).
     14· · · · Q· · I'm handing you Exhibit 1.· It's actually
     15· ·page 2 of Exhibit 1.· I'll give you a moment for you and
     16· ·your attorney to take a look at that.
     17· · · · A· · Okay.
     18· · · · Q· · Was that the e-mail you were referring to when
     19· ·you were called ignorant?
     20· · · · A· · Yes.
     21· · · · Q· · Just going through this very quickly, it says
     22· ·on the third line, "You said that maybe T-ball isn't the
     23· ·sport for my son just because you serve peanuts."· Is
     24· ·that what you said?
     25· · · · A· · Not to my knowledge.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 57 of
                                      127
                                  November 11, 2019                          57

     ·1· · · · Q· · What do you recall the conversation being with
     ·2· ·Ms. Quasha that precipitated this e-mail?
     ·3· · · · A· · That I can't -- she brought up the fact that
     ·4· ·in soccer the kids are isolated.· I can't isolate kids
     ·5· ·in baseball, because of the way the dugouts are set up,
     ·6· ·like they can in soccer.· So I can't control outside
     ·7· ·influences; therefore, I just can't stop kids from
     ·8· ·running up to the dugout that just had peanuts, M&M's or
     ·9· ·Snickers or popcorn.
     10· · · · Q· · So in soccer the kids can be isolated a little
     11· ·differently than baseball where they're herded into a
     12· ·dugout?
     13· · · · A· · Correct.
     14· · · · Q· · Would you have the ability to preclude little
     15· ·brothers and sisters who just had peanut butter and
     16· ·jelly or Snickers or M&M's or even shell peanuts from
     17· ·running up to the dugout?
     18· · · · A· · No.
     19· · · · Q· · Is what you can do, make the coach aware of
     20· ·the situation, though?
     21· · · · A· · That's all I can do.
     22· · · · Q· · Are the coaches in or in the vicinity of the
     23· ·dugout during the games and practices?
     24· · · · A· · Half the time.
     25· · · · Q· · Depending on whether they are at bat or in the


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 58 of
                                      127
                                  November 11, 2019                          58

     ·1· ·field?
     ·2· · · · A· · Yes.
     ·3· · · · Q· · When they are at bat, where are the coaches?
     ·4· · · · A· · In the field.
     ·5· · · · Q· · Could the parents of the other kids on HQ's
     ·6· ·team also be made aware?
     ·7· · · · A· · Yes.
     ·8· · · · Q· · Is that something that's been done?
     ·9· · · · A· · Yes.
     10· · · · Q· · You not only tell the coaches, but you tell
     11· ·the parents, "No peanut snacks, no peanuts in the
     12· ·dugout"?
     13· · · · A· · Most of the time the team manager has a
     14· ·meeting with the parents at the beginning of the season
     15· ·and that's when they would announce it.
     16· · · · Q· · In your experience in eight years with the
     17· ·league, are parents typically respectful of the fact
     18· ·that a child has a peanut allergy who is on the team?
     19· · · · A· · Yes.
     20· · · · Q· · Do you recall having any other interaction
     21· ·with Mrs. Quasha after she sent the e-mail calling you
     22· ·ignorant?
     23· · · · A· · No.
     24· · · · Q· · At that point you turned it over to Tony?
     25· · · · A· · Yes.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 59 of
                                      127
                                  November 11, 2019                          59

     ·1· · · · Q· · Did HQ register for the spring season, the one
     ·2· ·that has about 550 kids?
     ·3· · · · A· · Yes.
     ·4· · · · Q· · Did he play?
     ·5· · · · A· · No.
     ·6· · · · Q· · Was his registration fee refunded, if you
     ·7· ·know?
     ·8· · · · A· · I don't know.
     ·9· · · · Q· · And do you have any -- I don't want you to
     10· ·guess or speculate, but do you have any personal
     11· ·knowledge or information as to why he didn't play in the
     12· ·spring?
     13· · · · A· · No.
     14· · · · Q· · Was he ever even assigned a team?
     15· · · · A· · Yes.
     16· · · · Q· · Did his team ultimately play all their games
     17· ·and practices at North Palm Beach or did that no longer
     18· ·become an issue when he didn't play?
     19· · · · A· · They did, but, because we assigned him to a
     20· ·team not knowing, we had to make exceptions because the
     21· ·team ultimately didn't have enough players because
     22· ·another kid didn't show up, so we had to go rearrange
     23· ·other teams when kids don't show up.· We bought uniforms
     24· ·and there were other expenses.
     25· · · · Q· · I want to hand you, I have multiple copies of


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 60 of
                                      127
                                  November 11, 2019                          60

     ·1· ·the same letter, but I want to use the one with the
     ·2· ·redactions, if at all possible.
     ·3· · · · · · · · · MS. HANKINS:· The one that you gave me is
     ·4· · · · not redacted.
     ·5· · · · · · · · · MR. ALEXANDER:· Okay.· I'll mark this as
     ·6· · · · the next exhibit.
     ·7· · · · · · · · · (Defendant's Exhibit 2 marked for
     ·8· · · · Identification).
     ·9· · · · Q· · I have marked as Exhibit 2 a correspondence to
     10· ·Doctor and Ms. Quasha from Stephen Stepp.· You're not a
     11· ·party to this correspondence, do you agree?
     12· · · · A· · Correct.
     13· · · · Q· · Did you ever see it before today?
     14· · · · A· · No.
     15· · · · Q· · I just wanted to go through a couple of the
     16· ·representations made in there and see what information
     17· ·you may have on that.· If you look at the second page,
     18· ·number 5, you don't have to read it out loud into the
     19· ·record because it's attached as an exhibit, but it
     20· ·begins, "The city owns the subject baseball fields..."
     21· · · · A· · Um-hum.
     22· · · · Q· · Take a moment and read that section.
     23· · · · A· · (Witness complies with counsel's request)
     24· · · · · · ·Okay.
     25· · · · Q· · There is an indication that the city has


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 61 of
                                      127
                                  November 11, 2019                          61

     ·1· ·operational control of North Palm Beach baseball
     ·2· ·facilities as part of interleague play.· Is that your
     ·3· ·understanding, as well --
     ·4· · · · · · · · · MR. DIETZ:· Objection to form.
     ·5· · · · Q· · -- for that time period?
     ·6· · · · A· · We have the rights to the fields.· We don't
     ·7· ·have control.
     ·8· · · · Q· · You have the rights to use them?
     ·9· · · · A· · Correct.
     10· · · · Q· · Okay.· Take a look at number 10 that says, "On
     11· ·January 16, 2019."
     12· · · · A· · Um-hum.
     13· · · · Q· · You see in there it indicates that PBGYA would
     14· ·not make the same accommodations for the spring T-ball
     15· ·league that it had previously made in the fall.· Was
     16· ·that your understanding, as well?
     17· · · · A· · Yes.
     18· · · · Q· · And was that a decision made exclusively by
     19· ·the Palm Beach Gardens Youth Athletic Association?
     20· · · · A· · Baseball division.
     21· · · · Q· · Baseball division.
     22· · · · A· · Yes.
     23· · · · Q· · Take a look at number 12 where it says,
     24· ·"Reasonable accommodation offered by PBGYA for HQ for
     25· ·the spring."


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 62 of
                                      127
                                  November 11, 2019                          62

     ·1· · · · A· · Okay.
     ·2· · · · Q· · D refers to a legal issue so I won't ask about
     ·3· ·that, but is it your understanding that the PBGYA
     ·4· ·offered to schedule all of HQ's team's games at North
     ·5· ·Palm Beach, as that site does not have concessions?
     ·6· · · · A· · Yes.
     ·7· · · · Q· · Do you agree with that statement that that
     ·8· ·provided the highest degree of safety for HQ?
     ·9· · · · A· · Yes.
     10· · · · Q· · Do you agree that that location is also
     11· ·located off Burns Road, a little over a mile away?
     12· · · · A· · The North Palm Beach fields?
     13· · · · Q· · Yes.
     14· · · · A· · They are not on Burns Road.
     15· · · · Q· · Off Burns Road?
     16· · · · A· · Off Burns Road, yes.
     17· · · · Q· · All right.· And 12-B says, "Due to the number
     18· ·of children participating in the spring T-ball league,
     19· ·it was not simply possible to schedule all of HQ's games
     20· ·for first play of the day at the city's baseball
     21· ·facility."· Was that your understanding?
     22· · · · A· · Yes.
     23· · · · Q· · And the scheduling, is the scheduling done
     24· ·exclusively by the Youth Athletic Association?
     25· · · · A· · Baseball division.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 63 of
                                      127
                                  November 11, 2019                          63

     ·1· · · · Q· · Was it your understanding that the dugouts
     ·2· ·would continue to be swept prior to first use each day?
     ·3· · · · A· · Yes.
     ·4· · · · Q· · And just to sum it up, essentially after you
     ·5· ·got the e-mail, the ignorant e-mail that we marked as
     ·6· ·Exhibit 1, you turned it over to Tony?
     ·7· · · · A· · Correct.
     ·8· · · · Q· · So you didn't have any more dealings directly
     ·9· ·with the Quashas after that?
     10· · · · A· · That's correct.
     11· · · · Q· · And for the current season is HQ registered?
     12· · · · A· · Yes.
     13· · · · Q· · Is he playing?
     14· · · · A· · No.
     15· · · · Q· · Have you had any discussions with his coaches
     16· ·as to why he's not playing?
     17· · · · A· · They didn't know why.
     18· · · · Q· · Who would have been his coach if he had played
     19· ·this year?
     20· · · · A· · This most recent season?
     21· · · · Q· · Yes.
     22· · · · A· · Vega is the last name, V-E-G-A.
     23· · · · Q· · Do you know his first name?
     24· · · · A· · No, not off the top of my head.
     25· · · · Q· · Prior to learning that HQ was not actually


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 64 of
                                      127
                                  November 11, 2019                          64

     ·1· ·showing up and participating, did you discuss with Coach
     ·2· ·Vega that you have a kid on your team with a peanut
     ·3· ·allergy?
     ·4· · · · A· · I didn't even know he signed up.
     ·5· · · · Q· · Do you know if anyone from the Youth Athletic
     ·6· ·Association addressed the issue with Coach Vega?· Do you
     ·7· ·know sitting here today?
     ·8· · · · A· · I don't know.
     ·9· · · · Q· · When did you find out HQ had signed up for the
     10· ·current season, the season that's going on now?
     11· · · · A· · Just the beginning of the season.
     12· · · · Q· · How did you find out he had signed up?
     13· · · · A· · Tony asked me to verify it.
     14· · · · Q· · Did you have any conversations with Daniel
     15· ·Prieto about it, that you can recall?
     16· · · · A· · No.
     17· · · · · · · · · MR. ALEXANDER:· I don't have any other
     18· · · · questions.· Mr. Dietz may have some questions for
     19· · · · you.· Thank-you for your time.
     20· · · · · · · · · · · ·CROSS EXAMINATION
     21· ·BY MR. DIETZ:
     22· · · · Q· · I'm Matthew Dietz and I represent Jennifer
     23· ·Quasha for her son, HQ.· How many different leagues does
     24· ·the baseball division manage?
     25· · · · A· · Five.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 65 of
                                      127
                                  November 11, 2019                          65

     ·1· · · · Q· · What are those leagues?
     ·2· · · · A· · T-ball, rookie, minor, major, senior.
     ·3· · · · Q· · When you said there were 300 in the fall and
     ·4· ·550 in the spring, what league were you referring to?
     ·5· · · · A· · Combined, all of them.
     ·6· · · · Q· · Combined.· So how many are in the T-ball
     ·7· ·league?
     ·8· · · · A· · I don't know off the top of my head.
     ·9· · · · Q· · Do the T-ball league and rookie leagues play
     10· ·on the same day?
     11· · · · A· · They can.
     12· · · · Q· · But do they?
     13· · · · A· · On a regular basis, no.
     14· · · · Q· · The rookie leagues are also the first game
     15· ·that's played on the field during the particular day,
     16· ·isn't that true?
     17· · · · A· · Yes.
     18· · · · Q· · Do you know how many more people are on the
     19· ·spring rookie league versus the fall rookie league?
     20· · · · A· · No.
     21· · · · Q· · Do you know how many people are on the spring
     22· ·T-ball league as compared to the fall T-ball league?
     23· · · · A· · No.
     24· · · · Q· · What entity do you have an arrangement with
     25· ·for interleague play in North Palm Beach?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 66 of
                                      127
                                  November 11, 2019                          66

     ·1· · · · A· · It's North Palm Beach Little League, I think
     ·2· ·is the name.· I don't know what their exact title is.
     ·3· · · · Q· · Does the PBGYAA have a contract with the North
     ·4· ·Palm Beach Little League?
     ·5· · · · A· · No.
     ·6· · · · Q· · What are the terms of the agreement?
     ·7· · · · · · · · · MS. HANKINS:· He said "No."
     ·8· · · · · · · · · MR. DIETZ:· I'm not asking --
     ·9· · · · Q· · Is there any agreement, verbal agreement,
     10· ·between the PBGYA and the North Palm Beach Little
     11· ·League?
     12· · · · · · · · · MS. HANKINS:· Objection to form.
     13· · · · A· · Yes.
     14· · · · Q· · What are the terms of that agreement?
     15· · · · A· · That we'll include their kids, because they
     16· ·didn't have enough teams, we would let their kids play
     17· ·with our kids, not mix matching all the kids, but their
     18· ·North Palm Beach team versus Palm Beach Gardens team.
     19· · · · Q· · So the Palm Beach Gardens kids play the North
     20· ·Palm Beach children?
     21· · · · A· · Correct.
     22· · · · Q· · And where do they play?
     23· · · · A· · It varies.
     24· · · · Q· · Do you know where the North Palm Beach Little
     25· ·League practices?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 67 of
                                      127
                                  November 11, 2019                          67

     ·1· · · · A· · At North Palm Beach.
     ·2· · · · Q· · In the spring which rookie league team played
     ·3· ·in the North Palm Beach fields?
     ·4· · · · A· · I don't remember.
     ·5· · · · Q· · Where would that information be kept?
     ·6· · · · A· · I don't know if we keep it.
     ·7· · · · Q· · Are there team schedules for where the teams
     ·8· ·play?
     ·9· · · · A· · At that time -- at the time that we play, yes.
     10· · · · Q· · And those schedules are on the Blue Sombrero
     11· ·site?
     12· · · · A· · They are not -- I don't believe... I don't
     13· ·know.
     14· · · · Q· · But every coach gets a schedule of where the
     15· ·games are played, correct?
     16· · · · A· · Correct.
     17· · · · Q· · All of the rookie games are played at Burns
     18· ·Road, isn't that correct?
     19· · · · A· · I believe they were.
     20· · · · · · · · · MR. DIETZ:· I'll mark this as Plaintiff's
     21· · · · Exhibit 1.
     22· · · · · · · · · (Plaintiff's Exhibit 1 marked for
     23· · · · Identification).
     24· · · · Q· · Do you recognize Plaintiff's Exhibit 1?
     25· · · · A· · No.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 68 of
                                      127
                                  November 11, 2019                          68

     ·1· · · · Q· · Have you ever seen the website for the Palm
     ·2· ·PBGYAA?
     ·3· · · · A· · Yes.
     ·4· · · · Q· · And this is the field locations from the
     ·5· ·website of the Palm Beach Gardens Youth Athletic
     ·6· ·Association?
     ·7· · · · · · · · · MS. HANKINS:· Objection.
     ·8· · · · A· · No.
     ·9· · · · Q· · Have you seen this website?
     10· · · · A· · No.
     11· · · · Q· · Do you know if the PBGYAA ever holds itself
     12· ·out for having its games at North Palm, Jupiter or
     13· ·Delray?
     14· · · · · · · · · MR. ALEXANDER:· Objection to form.
     15· · · · A· · What do you mean by that?
     16· · · · Q· · Do they publish it anywhere that the games are
     17· ·held at North Palm, Jupiter or Delray?
     18· · · · · · · · · MS. HANKINS:· Objection to form.
     19· · · · · · · · · MR. ALEXANDER:· Join.
     20· · · · A· · I don't know if it's published anywhere, but
     21· ·the parents are made aware of it.
     22· · · · Q· · Is the North Palm Beach league a T-ball
     23· ·league?
     24· · · · A· · Yes.
     25· · · · Q· · Is it a rookie league?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 69 of
                                      127
                                  November 11, 2019                          69

     ·1· · · · A· · I don't know.
     ·2· · · · Q· · Who did you have the discussions with, with
     ·3· ·regards to the accommodation being the interleague play?
     ·4· · · · A· · I don't handle that, so I don't know who has
     ·5· ·that discussion.
     ·6· · · · Q· · Who did you have discussions with?· You
     ·7· ·testified in your deposition that it was your idea and
     ·8· ·you thought of interleague play because there would be
     ·9· ·no concession stand there; is that correct?
     10· · · · A· · That's correct.
     11· · · · Q· · Who did you have these discussions with?
     12· · · · A· · Duke Thrush.
     13· · · · Q· · Who is Duke Thrush?
     14· · · · A· · He runs the North Palm Beach league.· I don't
     15· ·know his exact title.
     16· · · · Q· · Who did you have conversations with, with
     17· ·regards to the city and the option of HQ playing in the
     18· ·North Palm Beach fields?
     19· · · · A· · I suggested it to Tony and I didn't discuss it
     20· ·with anyone else.
     21· · · · Q· · Would a whole team from Palm Beach Gardens be
     22· ·transferred to the North Palm Beach facility?
     23· · · · A· · Yes.
     24· · · · Q· · So every child on that team would be moved
     25· ·from the Gardens park facility and would have all their


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 70 of
                                      127
                                  November 11, 2019                          70

     ·1· ·practices in North Palm Beach; is that correct?
     ·2· · · · A· · If there was availability, yes.
     ·3· · · · Q· · How would you determine if there was
     ·4· ·availability?
     ·5· · · · A· · We would set it up that way.
     ·6· · · · Q· · Did you send any e-mails to Duke Thrush about
     ·7· ·this idea?
     ·8· · · · A· · No.
     ·9· · · · Q· · Did you send any e-mails to Tony Badala about
     10· ·this idea?
     11· · · · A· · No.
     12· · · · Q· · Did you have any discussions with Daniel
     13· ·Prieto about this?
     14· · · · A· · Not to my knowledge.
     15· · · · Q· · Who is Daniel Prieto?
     16· · · · A· · I don't know his title, but he is one of the
     17· ·directors or managers at the City of Palm Beach Gardens.
     18· · · · Q· · What interactions did you have with him with
     19· ·regards to your role at the PBGYAA?
     20· · · · A· · Not much anymore.· We deal mostly with Lindsey
     21· ·on the day-to-day operations, Lindsey Marsh.
     22· · · · Q· · What interactions do you have with Ms. Marsh?
     23· · · · A· · I speak to her almost on a daily basis.
     24· · · · Q· · What do you speak to her about?
     25· · · · A· · Anything from "The lights aren't on" to


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 71 of
                                      127
                                  November 11, 2019                          71

     ·1· ·day-to-day operations of the field.
     ·2· · · · Q· · Does she reserve fields for you, for the
     ·3· ·PBGYAA?
     ·4· · · · A· · We have a standing schedule that we have the
     ·5· ·fields unless otherwise spoken.
     ·6· · · · Q· · Do you serve alcohol at the concession stands?
     ·7· · · · A· · No.
     ·8· · · · Q· · Are you permitted to?
     ·9· · · · A· · No.
     10· · · · Q· · What do you mean, you're not permitted to?
     11· · · · A· · We don't sell alcohol.· I don't know whether
     12· ·we're permitted or not permitted.
     13· · · · Q· · What does the Palm Beach Gardens -- I'll ask
     14· ·you what does the PBGYAA do to prevent parents or others
     15· ·from bringing alcohol onto the fields?
     16· · · · · · · · · MS. HANKINS:· Objection to form.
     17· · · · A· · There are signs up that tell them not to.
     18· · · · Q· · Where are the signs?· Do you recall?
     19· · · · A· · I don't recall.
     20· · · · Q· · Do you put up those signs or does the city put
     21· ·up those signs?
     22· · · · A· · The city.
     23· · · · Q· · At the North Palm Beach facility, what would
     24· ·prevent parents who are spectators from bringing in
     25· ·their own peanuts?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 72 of
                                      127
                                  November 11, 2019                          72

     ·1· · · · A· · Nothing.
     ·2· · · · Q· · Would that be the same issue in the Palm Beach
     ·3· ·Gardens facility?
     ·4· · · · · · · · · MR. ALEXANDER:· Objection to form, vague.
     ·5· · · · A· · I don't understand your question.
     ·6· · · · Q· · Sure.· Is there anything more or less that
     ·7· ·would prevent parents from bringing in their own peanut
     ·8· ·butter or nut products into the Burns Road facility as
     ·9· ·they could in the North Palm Beach facility?
     10· · · · A· · What do you mean, "more or less"?
     11· · · · Q· · Would it be the same thing, a parent could
     12· ·bring in a peanut sandwich to North Palm Beach and they
     13· ·could bring a peanut sandwich to Burns Road, correct?
     14· · · · A· · Correct.
     15· · · · Q· · How much does the PBGYAA pay to rent out the
     16· ·concession area?
     17· · · · · · · · · MR. ALEXANDER:· Objection to form.
     18· · · · · · · · · MS. HANKINS:· Objection to form.
     19· · · · · · · · · MR. ALEXANDER:· Predicate.
     20· · · · A· · I'm not aware.
     21· · · · Q· · Do you know if the Palm Beach Gardens Youth
     22· ·Athletic Association pays anything to rent out the
     23· ·concession stands?
     24· · · · A· · I'm not aware.
     25· · · · Q· · You're not aware if they do or they don't?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 73 of
                                      127
                                  November 11, 2019                          73

     ·1· · · · A· · Correct.
     ·2· · · · Q· · Or you're not aware if they do?
     ·3· · · · A· · I'm not aware if they do or don't.
     ·4· · · · Q· · Who would know that?
     ·5· · · · A· · Tony Badala.
     ·6· · · · Q· · The fees you testified in the beginning were
     ·7· ·$130.· What were the fees for?
     ·8· · · · A· · Registration.
     ·9· · · · Q· · That's the same fee notwithstanding which of
     10· ·the five leagues a child is registered with?
     11· · · · A· · As long as they are a resident of Palm Beach
     12· ·Gardens and signed up on time, yes.
     13· · · · Q· · And how much is the non-resident fee?
     14· · · · A· · It adds on an additional $55.
     15· · · · Q· · You collect that money and give it to the
     16· ·city?
     17· · · · A· · Yes.
     18· · · · Q· · What is the ADA policy, if any, at the PBGYAA?
     19· · · · · · · · · MS. HANKINS:· Object to form.
     20· · · · A· · I'm not aware.
     21· · · · Q· · Have you ever received any training with
     22· ·regards to accommodating players that had disabilities?
     23· · · · A· · No.
     24· · · · Q· · Is there any policy of what to do if a request
     25· ·for accommodation is made?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 74 of
                                      127
                                  November 11, 2019                          74

     ·1· · · · · · · · · MS. HANKINS:· Objection to form.
     ·2· · · · A· · I would notify Tony.
     ·3· · · · Q· · How many, in your experience -- well, you said
     ·4· ·that you were involved in league play for eight years
     ·5· ·and you were head of the baseball division of the PBGYAA
     ·6· ·for three years.· Did you have any position prior to
     ·7· ·being president of the baseball division of the PGYAA?
     ·8· · · · A· · The PBGYA is the parent.· Of baseball, yes.
     ·9· ·And baseball, I was a former vice-president.· Before
     10· ·that I was the executive league director and before that
     11· ·I was the equipment manager.
     12· · · · Q· · And when did you start becoming involved
     13· ·within the services in the PBGYAA?
     14· · · · A· · Well, the first year I was there I was the
     15· ·manager.
     16· · · · Q· · Now, since you have been there how many
     17· ·children have you been involved with that had a peanut
     18· ·allergy?
     19· · · · A· · I think, as I said, two or three maybe.· And
     20· ·that's why I feel that North Palm was a good answer,
     21· ·because there's a fewer amount of kids there, so we
     22· ·could control it better or they could control it better.
     23· · · · Q· · How would it be controlled?
     24· · · · · · · · · MS. HANKINS:· Object to form.
     25· · · · A· · Less children to put HQ at risk.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 75 of
                                      127
                                  November 11, 2019                          75

     ·1· · · · Q· · Now, let's turn to Defendant's Exhibit 2,
     ·2· ·page 2, paragraph 7.· Let's start with the first one.
     ·3· ·"As part of the standard maintenance conducted by city
     ·4· ·parks crew, the dugouts were swept each day prior to the
     ·5· ·first use of the day."· You see that, correct?
     ·6· · · · A· · Yes.
     ·7· · · · Q· · You testified that you can call up the city
     ·8· ·for maintenance at any time during the day; is that
     ·9· ·correct?
     10· · · · A· · Yes.
     11· · · · Q· · How is that done?
     12· · · · A· · Just like you said, with a phone call.
     13· · · · Q· · Would you speak to Lindsey Marsh?
     14· · · · A· · Not necessarily.
     15· · · · Q· · Who else would you speak to in the city with
     16· ·regards to doing additional maintenance?
     17· · · · A· · Whoever is working that evening on the parks
     18· ·and rec line.
     19· · · · Q· · And do you have to do it or is any person
     20· ·involved with PBGYAA, could they do it?
     21· · · · A· · Are you speaking specifically about the
     22· ·baseball division?
     23· · · · Q· · Correct.
     24· · · · A· · For the most part, it comes from me.
     25· · · · Q· · Would it cost the PBGYAA anything to call up


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 76 of
                                      127
                                  November 11, 2019                          76

     ·1· ·and request the dugouts to be swept out during the
     ·2· ·middle of the day?
     ·3· · · · A· · (Shrugs).
     ·4· · · · Q· · Would they charge you, is what I'm asking.
     ·5· · · · A· · No.
     ·6· · · · Q· · Let's go to B, "PBGYA scheduled all of HQ's
     ·7· ·fall T-ball games as the first game every game day."
     ·8· ·It's true, isn't it, that the rookie games are the first
     ·9· ·game of every game day too; isn't that correct?
     10· · · · A· · Unless there is a makeup or something.
     11· · · · Q· · Now, how are the locations of the teams
     12· ·decided, which team plays on which field?
     13· · · · A· · By the age and size of the field.
     14· · · · Q· · Now, with regards to the rookie team, how many
     15· ·rookie teams were there in the spring of this year?
     16· · · · A· · I don't recall.
     17· · · · Q· · Approximately?
     18· · · · A· · Ten to twelve.
     19· · · · Q· · How many fields are there in the Gardens park?
     20· · · · A· · There are eight fields.
     21· · · · Q· · So how do you determine which rookie team goes
     22· ·on which field?
     23· · · · A· · We only have four fields that are rookie size.
     24· · · · Q· · How do you determine which rookie team goes on
     25· ·which of the four fields?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 77 of
                                      127
                                  November 11, 2019                          77

     ·1· · · · A· · It's random.
     ·2· · · · Q· · Could one rookie team be assigned to the same
     ·3· ·field for each practice game -- excuse me.· Can one
     ·4· ·rookie team be assigned to the same field for each game
     ·5· ·of the season, whether practice or play?
     ·6· · · · A· · Not necessarily.
     ·7· · · · Q· · Because it's random?
     ·8· · · · A· · No.
     ·9· · · · Q· · Why?
     10· · · · A· · Because it depends on what is following it or
     11· ·if anything happened before.
     12· · · · Q· · Number 9 of this letter says, "The fall T-ball
     13· ·league has significantly fewer participants than the
     14· ·spring T-ball league."· Do you know how many more
     15· ·participants the fall T-ball league has from the spring
     16· ·T-ball league?
     17· · · · · · · · · MR. ALEXANDER:· Objection, asked and
     18· · · · answered.
     19· · · · A· · I gave you the total numbers.· I don't know
     20· ·how -- I don't recall how it breaks down, but if it goes
     21· ·with the numbers, it's close to double.
     22· · · · Q· · Does the rookie league in the T-ball league
     23· ·have a travel team?
     24· · · · A· · Yes.· I don't believe T-ball has a travel.
     25· ·The rookie has a travel.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 78 of
                                      127
                                  November 11, 2019                          78

     ·1· · · · Q· · Now, with regards to, you previously testified
     ·2· ·that the spring league always has more people because
     ·3· ·the travel teams are required to do spring; is that
     ·4· ·correct?
     ·5· · · · · · · · · MS. HANKINS:· Object to form.
     ·6· · · · A· · Yes, amongst other reasons.
     ·7· · · · Q· · Why would the spring T-ball league be twice
     ·8· ·the size of the fall T-ball league?
     ·9· · · · A· · Because kids want to play other sports at that
     10· ·time of year.
     11· · · · Q· · In number 7, do you know who suggested the
     12· ·resolution of the scheduling fall T-ball games as the
     13· ·first game and delaying sale of peanuts until the end of
     14· ·the first game; do you know who suggested that result?
     15· · · · A· · No.
     16· · · · Q· · Other than recommending that HQ play in North
     17· ·Palm Beach, were there any other attempts to find a
     18· ·resolution to HQ's accommodation request?
     19· · · · · · · · · MS. HANKINS:· Objection to form.
     20· · · · · · · · · MR. ALEXANDER:· Join.
     21· · · · A· · To the best of my knowledge, there were.
     22· · · · Q· · What were the other ones?
     23· · · · A· · I believe they were -- besides sweeping out
     24· ·the dugout, buying an EpiPen, training the coach with an
     25· ·EpiPen and playing his game first.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 79 of
                                      127
                                  November 11, 2019                          79

     ·1· · · · Q· · It's your understanding that he was offered
     ·2· ·that he play his game first?
     ·3· · · · A· · In the fall when we could accommodate.
     ·4· · · · Q· · But not in the spring?
     ·5· · · · A· · Correct, because we couldn't accommodate it.
     ·6· · · · Q· · What efforts were made to accommodate?
     ·7· · · · · · · · · MS. HANKINS:· Objection, asked and
     ·8· · · · answered.
     ·9· · · · A· · I don't remember.
     10· · · · Q· · With regard to the request that Doctor and Ms.
     11· ·Quasha made to have HQ on a certain team, you understood
     12· ·that to be because of HQ's disability, correct?
     13· · · · A· · No.
     14· · · · Q· · What is your understanding of why the request
     15· ·was made for HQ to be placed on a certain team?
     16· · · · A· · The medical reason is part of it but the other
     17· ·part was car pool.
     18· · · · · · · · · MR. DIETZ:· Mark this as Plaintiff's 2.
     19· · · · · · · · · (Plaintiff's Exhibit 2 marked for
     20· · · · Identification).
     21· · · · Q· · I've handed you what is marked as Plaintiff's
     22· ·Exhibit 2.· Have you ever seen this e-mail before?
     23· · · · A· · Just the other day.
     24· · · · Q· · When you brought up the accommodation with
     25· ·regards to HQ being -- requesting the accommodation for


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 80 of
                                      127
                                  November 11, 2019                          80

     ·1· ·the peanuts on the field and this accommodation, you
     ·2· ·brought them up to the Board of Directors of the PBGYAA
     ·3· ·baseball, correct?
     ·4· · · · A· · Yes.
     ·5· · · · Q· · Is that reflected in the minutes?
     ·6· · · · A· · Yes.
     ·7· · · · Q· · Do you maintain the minutes?
     ·8· · · · A· · Yes.
     ·9· · · · Q· · What else is in the minutes with regard to
     10· ·both of these decisions that were made?
     11· · · · A· · I don't recall what exactly -- what else we
     12· ·discussed at that meeting.
     13· · · · Q· · In that meeting did you say that the reason --
     14· ·one of the reasons why they wanted this was because of
     15· ·HQ's allergies?
     16· · · · · · · · · MR. ALEXANDER:· Objection.
     17· · · · · · · · · MS. HANKINS:· Join.
     18· · · · A· · I don't remember.
     19· · · · Q· · Other than not wanting to set a precedent in
     20· ·allowing a parent to pick a team, were there any other
     21· ·reasons why this request was denied?
     22· · · · A· · Can you repeat the question?
     23· · · · Q· · Other than not wanting to set a precedent as
     24· ·to allowing a parent to suggest and pick a team, can you
     25· ·tell me any other reasons why this request was denied?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 81 of
                                      127
                                  November 11, 2019                          81

     ·1· · · · · · · · · MS. HANKINS:· Objection to form.
     ·2· · · · A· · It's something that we can't control.
     ·3· · · · Q· · What is something that you can't control?
     ·4· · · · A· · Who brings in peanuts and who doesn't bring in
     ·5· ·peanuts.
     ·6· · · · Q· · Let me rephrase the question.· In looking at
     ·7· ·Plaintiff's 2, which is the e-mail dated January 15,
     ·8· ·2019, this is a request that was made to placing HQ on a
     ·9· ·certain team.· I'm sorry, this was a request made to
     10· ·place HQ with another boy, to be placed on a team.· Is
     11· ·there a reason, other than not wanting to set a
     12· ·precedent, that this request was denied?
     13· · · · · · · · · MS. HANKINS:· Objection to form.
     14· · · · A· · No.
     15· · · · Q· · Have you had any conversations with Daniel
     16· ·Prieto with regards to the Quashas?
     17· · · · A· · I don't remember.
     18· · · · Q· · Did you have a conversation with Dr. Quasha?
     19· · · · A· · I don't remember.
     20· · · · Q· · Did you have a conversation with Ms. Quasha?
     21· · · · A· · Yes.
     22· · · · Q· · And was this prior to the e-mail of September
     23· ·26, 2018?
     24· · · · A· · I don't remember.
     25· · · · Q· · Do you recall what your conversation was with


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 82 of
                                      127
                                  November 11, 2019                          82

     ·1· ·Ms. Quasha?
     ·2· · · · A· · I remember we had a conversation and I said
     ·3· ·that -- I don't remember exactly other than what she's
     ·4· ·alleging in this e-mail.
     ·5· · · · · · · · · MR. DIETZ:· Mark this as Plaintiff's 3.
     ·6· · · · · · · · · (Plaintiff's Exhibit 3 marked for
     ·7· · · · Identification).
     ·8· · · · Q· · Who is Sean Saunders?
     ·9· · · · A· · Currently the executive league director.
     10· · · · Q· · And Mr. Saunders sent this e-mail to you,
     11· ·correct?
     12· · · · A· · Yes.
     13· · · · Q· · On the first page it says, "Just so you know,
     14· ·this guy is back."· Do you see that?
     15· · · · A· · Yes.
     16· · · · Q· · What conversations have you had with Sean
     17· ·Saunders with regard to the Quashas?
     18· · · · A· · That we made accommodations in the fall and we
     19· ·are unable to make them in the spring.
     20· · · · Q· · On the second page of this it has a request
     21· ·made by Dr. Quasha, correct?
     22· · · · A· · Yes.
     23· · · · Q· · After you received this e-mail from Mr.
     24· ·Saunders, what did you do?
     25· · · · A· · I sent it to the accounting office.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 83 of
                                      127
                                  November 11, 2019                          83

     ·1· · · · Q· · Why did you send it to the accounting office?
     ·2· · · · A· · Just so we had a record of it.
     ·3· · · · Q· · Did you speak to Mr. Badala about this e-mail
     ·4· ·after you received it?
     ·5· · · · A· · According to the document, no, or according to
     ·6· ·Exhibit, Plaintiff's 3, no.
     ·7· · · · Q· · How soon after receiving this did you speak
     ·8· ·with the board of the PBGYAA baseball to consider these
     ·9· ·accommodation requests?
     10· · · · · · · · · MS. HANKINS:· Object to form.
     11· · · · A· · It would be in our minutes.· I don't know off
     12· ·the top of my head.
     13· · · · Q· · Was there ever any inquiry done as to the
     14· ·nature or extent of HQ's allergy?
     15· · · · · · · · · MS. HANKINS:· Objection to form.
     16· · · · A· · Not to my knowledge.
     17· · · · Q· · Does the PBGYAA baseball do any evaluation of
     18· ·the health of their participants?
     19· · · · A· · No.
     20· · · · Q· · Is there a new indoor training facility being
     21· ·built --
     22· · · · A· · There is a new building being built, yes.
     23· · · · Q· · The PBGYAA is going to have an office in that
     24· ·facility, correct?
     25· · · · A· · Not to my knowledge.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 84 of
                                      127
                                  November 11, 2019                          84

     ·1· · · · Q· · Have you seen the contract between PBGYAA and
     ·2· ·the city?
     ·3· · · · A· · Maybe, not to my -- I don't recall it off the
     ·4· ·top of my head.
     ·5· · · · · · · · · (Pause in the proceedings).
     ·6· · · · · · · · · MR. DIETZ:· I have no further questions.
     ·7· · · · · · · · · MS. HANKINS:· I --
     ·8· · · · · · · · · THE WITNESS:· Can we have a minute?
     ·9· · · · · · · · · MS. HANKINS:· Sure.
     10· · · · · · · · · (Pause in the proceedings).
     11· · · · · · · · · · · ·CROSS EXAMINATION
     12· ·BY MS. HANKINS:
     13· · · · Q· · Good morning.· I'm going to put my chair down
     14· ·and we will start.· I represent the Palm Beach Gardens
     15· ·Youth Athletic Association.· You and I have met?
     16· · · · A· · Yes.
     17· · · · Q· · And what is your role with the association?
     18· · · · A· · I'm the president of the baseball division.
     19· · · · Q· · Do you attend the baseball division board
     20· ·meetings?
     21· · · · A· · Yes.
     22· · · · Q· · Have the Quashas ever come to a board meeting
     23· ·to request an accommodation for their son?
     24· · · · A· · No.
     25· · · · Q· · Have the Quashas ever volunteered at the Palm


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 85 of
                                      127
                                  November 11, 2019                          85

     ·1· ·Beach Gardens Youth Athletic Association even with
     ·2· ·respect to their own children's games?
     ·3· · · · A· · No.
     ·4· · · · Q· · Did Mrs. Quasha say, "My son has a peanut
     ·5· ·allergy, can you just give me a broom, and I'll sweep
     ·6· ·out the dugout"?
     ·7· · · · A· · No.
     ·8· · · · Q· · Did she ever say, "Give me a broom, I have a
     ·9· ·girlfriend who's bringing my son, she can sweep out the
     10· ·dugout"?
     11· · · · A· · No.
     12· · · · Q· · And you said you haven't seen a contract with
     13· ·the Palm Beach Gardens Youth Athletic Association and
     14· ·the city, correct?
     15· · · · A· · Correct.
     16· · · · Q· · So your testimony earlier when you said there
     17· ·must be a contract, was that a speculation when you said
     18· ·there must be something in writing?
     19· · · · A· · It was.
     20· · · · Q· · You gave some testimony about things that
     21· ·happened in January, and I'm referring you to
     22· ·Plaintiff's Exhibit Number 3.· Those are e-mails dated
     23· ·in January, correct?
     24· · · · A· · Yes.
     25· · · · Q· · I believe your testimony was when Mrs. Quasha


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 86 of
                                      127
                                  November 11, 2019                          86

     ·1· ·called you an idiot that you stepped out of trying to
     ·2· ·provide her son with an accommodation, you left it to
     ·3· ·Mr. Badala?
     ·4· · · · A· · That's correct.
     ·5· · · · Q· · So, as of January 2019 were you actively
     ·6· ·involved in whatever the Palm Beach Gardens Youth
     ·7· ·Athletic Association was doing to try to provide
     ·8· ·accommodations?
     ·9· · · · A· · No.
     10· · · · Q· · Were you privy to what accommodations were
     11· ·explored with the Quashas?
     12· · · · A· · No, I was specifically told, "I'll handle it
     13· ·from here," by Tony.
     14· · · · Q· · What is Mr. Badala's position?
     15· · · · A· · He is president of the whole PGYAA.
     16· · · · Q· · Do you attend the whole PGYAA board meetings?
     17· · · · A· · As often as possible.
     18· · · · Q· · Were you ever at a board meeting where either
     19· ·of the Quashas showed up?
     20· · · · A· · No.
     21· · · · Q· · Were you ever at a board meeting where either
     22· ·of the Quashas came in and said, "We need to have an
     23· ·accommodation for our son who has a peanut allergy"?
     24· · · · A· · No.
     25· · · · Q· · I'll show you what was previously marked as


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 87 of
                                      127
                                  November 11, 2019                          87

     ·1· ·Defendant's Exhibit 1 and I'll refer you down to the
     ·2· ·bottom where Mrs. Quasha is e-mailing about her son's
     ·3· ·capacity.· What does it say about the nature of the
     ·4· ·allergy?
     ·5· · · · A· · It's a deadly allergy.
     ·6· · · · Q· · Were you told what type of exposure would
     ·7· ·cause HQ to go into anaphylactic shock?
     ·8· · · · A· · Yes.
     ·9· · · · Q· · By whom?
     10· · · · A· · By Mrs. Quasha.
     11· · · · Q· · What did Mrs. Quasha tell you?
     12· · · · A· · That if he touches a ball that someone that
     13· ·has eaten peanuts, he would go into anaphylactic shock.
     14· · · · Q· · And did you trust her?
     15· · · · A· · I had no reason not to.
     16· · · · Q· · Did you make any inquiry and say, "That can't
     17· ·be true, we need to have a forensic or medical
     18· ·evaluation of the child to make sure that he can play"?
     19· · · · A· · No.
     20· · · · Q· · You just believed the mom?
     21· · · · A· · Yes.
     22· · · · Q· · Because of those representations by Ms.
     23· ·Quasha, did that give you some concern about the health
     24· ·and safety of this child?
     25· · · · A· · Absolutely.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 88 of
                                      127
                                  November 11, 2019                          88

     ·1· · · · Q· · What was the basis of that concern?
     ·2· · · · A· · Because I can't control what other people
     ·3· ·bring in; therefore, I can't stop someone else from her
     ·4· ·child having a problem on someone else's account.
     ·5· · · · Q· · And would that concern you?
     ·6· · · · A· · Absolutely.
     ·7· · · · Q· · Why?
     ·8· · · · A· · Well, number one, my niece has allergies to
     ·9· ·peanuts or had them.· I have been in the medical
     10· ·industry for years and I know how serious it can be.
     11· · · · Q· · And Mrs. Quasha insinuates that you don't give
     12· ·a darn about disabled children and you were unwilling to
     13· ·talk to her about her child; do you see that?
     14· · · · A· · I do.
     15· · · · Q· · How did you respond to that e-mail?
     16· · · · A· · I didn't, because once someone -- Mrs. Quasha
     17· ·doesn't know me.· I've run -- I have been involved in
     18· ·the PBGYAA for years.· Even as of this past February I
     19· ·ran a charity for disabled children and I had special
     20· ·arrangements made so they could play baseball on the
     21· ·fields in their wheelchairs.
     22· · · · Q· · And you as the president of the PBGYAA
     23· ·baseball board, if there was a reasonable accommodation
     24· ·that you could have provided so that this child could
     25· ·play baseball, was it something that you were willing to


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 89 of
                                      127
                                  November 11, 2019                          89

     ·1· ·do?
     ·2· · · · A· · Yes.
     ·3· · · · · · · · · MR. DIETZ:· Objection to form.
     ·4· · · · Q· · Were you willing to talk to Mrs. Quasha and
     ·5· ·Dr. Quasha about any potential accommodation that could
     ·6· ·be made available to their son so that he could play?
     ·7· · · · · · · · · MR. DIETZ:· Objection to form.
     ·8· · · · A· · Yes.
     ·9· · · · Q· · If she had told you, "The only issue is if my
     10· ·son eats something with peanuts," would it have been a
     11· ·different response?
     12· · · · · · · · · MR. DIETZ:· Objection to form.
     13· · · · A· · Yes.
     14· · · · Q· · Why is that?
     15· · · · A· · Because then we could control that, but this
     16· ·wasn't that case.· This was if he touched it.
     17· · · · Q· · Did she also tell you that if it's in the air
     18· ·around him, like there's peanut shells on the ground, he
     19· ·could go into anaphylactic shock?
     20· · · · A· · That I don't remember, but she also mentioned
     21· ·other things that I can't control.· She said he was
     22· ·allergic to eggs, he was allergic to -- I don't remember
     23· ·everything, but there was other things on the list.
     24· · · · Q· · Now, with respect to Plaintiff's Exhibit
     25· ·Number 2, let me hand it to you, is that an e-mail that


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 90 of
                                      127
                                  November 11, 2019                          90

     ·1· ·you've ever seen before?
     ·2· · · · A· · No.
     ·3· · · · Q· · Anything about the dialogue there that you
     ·4· ·were responsible for?
     ·5· · · · A· · No.
     ·6· · · · Q· · Did you have any communications telling
     ·7· ·anybody how to respond to any of those e-mails?
     ·8· · · · A· · No.
     ·9· · · · Q· · Were you privy to any of those communications
     10· ·at the time that the e-mails were sent?
     11· · · · A· · No.
     12· · · · Q· · Have you seen it before today, other than in
     13· ·the context of this litigation?
     14· · · · A· · No.
     15· · · · · · · · · MS. HANKINS:· No further questions.
     16· · · · · · · · · MR. ALEXANDER:· Unless there is anything
     17· · · · that --
     18· · · · · · · · · MS. HANKINS:· He'll read.
     19· · · · · · · · · THE COURT REPORTER:· May he read your
     20· · · · copy?
     21· · · · · · · · · MS. HANKINS:· Yes.
     22· · · · · · · · · THE COURT REPORTER:· Copy?
     23· · · · · · · · · MR. DIETZ:· Copy.
     24· · · · · · · · · MR. ALEXANDER:· I'm ordering.
     25· · · · · · · · · MS. HANKINS:· I don't need a copy.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 91 of
                                      127
                                  November 11, 2019                          91

     ·1· · · · · · ·(Discussion off the record).
     ·2· · · · · · ·(The deposition was concluded at 11:45
     ·3· ·o'clock, a.m.)
     ·4· · · · · · ·(Reading and signing of the deposition
     ·5· ·was not waived by the witness and all parties.)
     ·6
     ·7
     ·8
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 92 of
                                      127
                                                   November 11, 2019                  92

     ·1· · · · · · · · · · ·CERTIFICATE OF OATH

     ·2
     · · ·STATE OF FLORIDA· · · )
     ·3· ·COUNTY OF PALM BEACH· )

     ·4

     ·5· · · · · · ·I, TERRI BECKER, Certified Shorthand Reporter,

     ·6· ·Notary Public, State of Florida, certify that SETH

     ·7· ·ABRAMS personally appeared before me on November 11,

     ·8· ·2019 and was duly sworn.

     ·9· · · · · · ·Signed this 12th day of November, 2019.

     10

     11

     12·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   _____________________________________
     · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Terri Becker, CSR
     13·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Certified Shorthand Reporter
     · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Notary Public, State of Florida
     14·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Commission No.:· FF177109
     · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Expires:· March 13, 2023
     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 93 of
                                      127
                                  November 11, 2019                          93

     ·1· · · · · · · · · ·CERTIFICATE OF REPORTER

     ·2
     · · ·STATE OF FLORIDA· · · )
     ·3· ·COUNTY OF PALM BEACH· )

     ·4

     ·5· · · · · · ·I, TERRI BECKER, Certified Shorthand Reporter,

     ·6· ·do hereby certify that I was authorized to and did

     ·7· ·stenographically report the Deposition of SETH ABRAMS,

     ·8· ·pages 1 through 96; that a review of the transcript was

     ·9· ·requested; and that the transcript is a true record of

     10· ·my stenographic notes.

     11· · · · · · ·I further certify that I am not a relative,

     12· ·employee, attorney, or counsel of any of the parties,

     13· ·nor am I a relative or employee of any of the parties'

     14· ·attorneys or counsel connected with the action, nor am I

     15· ·financially interested in the action.

     16· · · · · · ·Dated this 12th day of November, 2019.

     17

     18

     19· · · · · · · · · · · ·____________________________________
     · · · · · · · · · · · · ·Terri Becker, CSR
     20· · · · · · · · · · · ·Certified Shorthand Reporter

     21

     22

     23

     24

     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 94 of
                                      127
                                                   November 11, 2019                    94

     ·1· · · · · · · · ·WITNESS NOTIFICATION LETTER

     ·2

     ·3· ·November 12, 2019

     ·4
     · ·   ·Seth Abrams
     ·5·   ·c/o Scott Alexander, Esq.
     · ·   ·2455 E. Sunrise Blvd.
     ·6·   ·Fort Lauderdale, Florida 33304

     ·7
     · · ·In Re:· Jennifer Quasha, etc. vs. City of Palm Beach
     ·8· ·Gardens, Florida

     ·9
     · · ·Deposition Taken on November 11, 2019
     10· ·U.S. Legal Support Job No. 2008895

     11
     · ·   · · · · The transcript of the above-referenced proceeding
     12·   ·has been prepared and is being provided to your office
     · ·   ·for review by the witness.
     13
     · ·   · · · · We respectfully request that the witness complete
     14·   ·their review within 30 days and return the errata sheet
     · ·   ·to our office at the below address or via email to:
     15·   ·Southeastproduction@uslegalsupport.com.

     16· · · · · · · · · · · · Sincerely,

     17

     18·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Terri Becker, CSR
     · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   U.S. Legal Support, Inc.
     19·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   700 East Dania Beach Boulevard
     · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   First Floor
     20·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Dania Beach, Florida 33004
     · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   (561)835-0220
     21

     22
     · · ·cc via transcript:
     23· ·Matthew Dietz, Esq.

     24

     25


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 95 of
                                      127
                                  November 11, 2019                          95

     ·1· · · · · · · · · · · · ·ERRATA SHEET

     ·2· · · · · · · ·DO NOT WRITE ON THE TRANSCRIPT

     ·3· · · · · · · · · ENTER CHANGES ON THIS PAGE

     ·4

     ·5· ·In Re:· Jennifer Quasha, etc. vs. City of Palm Beach
     · · ·Gardens, Florida
     ·6

     ·7· ·Deposition of Seth Abrams
     · · ·Taken on November 11, 2019
     ·8· ·U.S. Legal Support Job No. 2008895

     ·9
     · ·   ·Page No.· Line No.· Change· · · Reason
     10
     · ·   ·_________________________________________________________
     11
     · ·   ·_________________________________________________________
     12
     · ·   ·_________________________________________________________
     13
     · ·   ·_______________________________________________________
     14
     · ·   ·_________________________________________________________
     15
     · ·   ·_________________________________________________________
     16
     · ·   ·_________________________________________________________
     17
     · ·   ·_________________________________________________________
     18
     · ·   ·_________________________________________________________
     19
     · ·   ·_________________________________________________________
     20
     · ·   ·_________________________________________________________
     21
     · ·   ·_________________________________________________________
     22
     · ·   ·_________________________________________________________
     23
     · ·   ·_________________________________________________________
     24
     · ·   ·_________________________________________________________
     25
     · ·   ·_________________________________________________________


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-2 Seth
                                     EnteredAbrams
                                             on FLSD Docket 01/13/2020 Page 96 of
                                      127
                                  November 11, 2019                          96

     ·1
     · ·   ·_________________________________________________________
     ·2
     · ·   ·_________________________________________________________
     ·3
     · ·   ·_________________________________________________________
     ·4
     · ·   ·_________________________________________________________
     ·5
     · ·   ·_________________________________________________________
     ·6
     · ·   ·_________________________________________________________
     ·7
     · ·   ·_________________________________________________________
     ·8
     · ·   ·_________________________________________________________
     ·9
     · ·   ·_________________________________________________________
     10
     · ·   ·_________________________________________________________
     11
     · ·   ·_________________________________________________________
     12

     13· ·_________________________________________________________

     14· ·_________________________________________________________

     15· ·_________________________________________________________

     16· ·_________________________________________________________

     17· ·_________________________________________________________

     18· ·_________________________________________________________

     19· ·_________________________________________________________

     20

     21· · · · · Under penalties of perjury, I declare that I have
     · · ·read the foregoing document and that the facts stated in
     22· ·it are true.

     23
     · · · · · · · · · · · · · ·__________________________________
     24· · · · · · · · · · · · · Date· · · · ·Seth Abrams

     25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2   Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 97 of
                             November127 11, 2019                                 ·1
                                            23:17,18 28:7       actively 86:5
          $                    3            32:6 34:3           actual 11:5
                                            41:21 45:1           30:8
 $130 12:7            3  82:5,6 83:6        49:7 50:9           actually
  73:7                 85:22                51:16 54:1           56:14 63:25
 $250 19:13           300 23:17             59:2 62:2           ADA 73:18
                       37:21 38:11          64:15 70:6,9,       additional
 $55 73:14
                       65:3                 13,24 75:21          48:16 73:14
                                            83:3 85:20           75:16
                      303 5:12
          1                                 87:2,3,23
                      33458 5:12            88:12,13 89:5       address 5:11
 1  56:11,12,                                                    27:23 28:25
                                            90:3
  14,15 63:6                                                     29:16,20,24
                               4           above 4:3
  67:21,22,24                                                   addressed
                                           Abrams 4:14,          64:6
  87:1                4:00    48:21         20,21 44:11
 10 39:9 40:8                                                   adds 73:14
                                           Absolutely
  61:10                                                         advance 9:14
                               5            36:1,3 87:25
 11:45 91:2                                 88:6                adverse 40:10
 12 5:10 6:19         5 60:18              accept 14:2           41:2
  40:8 61:23          550 23:18                                 advertise
                                           access 10:8,
 12-B 62:17            59:2 65:4            12 54:9              22:22,25
 12-year 7:15         5:00 48:21           accommodate          advise 32:23
 13 6:19 39:9                               79:3,5,6            advised 42:19
 15 81:7                                   accommodating        affect 17:7
                               6                                affiliated
 16 9:5 61:11                               73:22
 1975 5:10                                 accommodation         7:12 31:2
                      6:00    17:1                               35:22 55:5
                      6:30    48:23         61:24 69:3
                                            73:25 78:18         affiliation
          2                                                      29:10 31:5
                                            79:24,25 80:1
                               7            83:9 84:23          affirm 4:8
 2  56:15 60:7,
  9 75:1,2                                  86:2,23 88:23       affirmed 4:15
                      7 75:2 78:11          89:5                after 13:10,
  79:18,19,22         7:00 48:23
  81:7 89:25                               accommodations        14 34:20
 20 7:11 8:18,                              34:24 37:20          35:12 50:7
  25                           9            61:14 82:18          58:21 63:4,9
                                            86:8,10              82:23 83:4,7
 2018 39:22
  51:13 81:23         9   77:12            accomplished         afternoon
                                            38:18 48:9,          48:22
 2019 51:14
                               A            17,24               again 6:6
  54:1,9,17
  56:7 61:11                               according             9:20 35:8
  81:8 86:5           a.m. 91:3             83:5                against 9:23
 21 5:19              ability 39:25        account 88:4         age 12:9,12
 25 8:18,25            40:11 57:14         accountants           38:13,17
                      able 12:16            20:13                76:13
 26 81:23
                       21:9 38:14          accounting           agency 5:19
                      about 4:9             82:25 83:1           6:2
                       5:14 7:15           acquainted           ages 30:6
                       17:13 18:3           32:21


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2   Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 98 of
                             November127 11, 2019                                 ·2
 agree 60:11          allocate               16:1,6,7,13,        13,15 74:5,9,
  62:7,10              19:12                 15 17:14            10,12,19
 agreed 37:23         allow 28:16            18:14,17            75:18,19
 agreement             45:8,11,12            19:12,17,19         76:1,13 77:17
  66:6,9,14            51:21                 20:2,14,18,22       78:13,25
 agreements           allowed                21:9,20,23          79:7,10 80:1,
  10:13                15:14,24              22:4,8,16,23        24 81:4,22
 air 89:17             30:22 36:21           23:17,21            82:2,10,18
                      allowing               24:4,5,21           84:1,14,15,17
 alcohol 36:24
                       14:10,18              25:5 26:6,22        85:5,12,13,21
  37:8 71:6,11,                              27:2,4,6            86:22 87:1,
  15                   38:17 80:20,
                       24                    28:14,25            14,16,24
 Alexander                                   29:1,18,24          88:5,10,11,
  4:18,21 33:16       allows 10:7,
                       12                    30:9,11,21          12,19,22 89:4
  56:11 60:5                                 31:1,10,12,22       91:4,5
  64:17 68:14,        almost 23:19,          32:2,3,6,11,       announce
  19 72:4,17,19        20 70:23              12,13,17,21         58:15
  77:17 78:20         along 33:10,           33:6,19 35:7,
  80:16 90:16,         11                                       another 45:18
                                             10,11,19,23         52:10 59:22
  24                  already 35:2           36:4,8,10,11,       81:10
 all 8:23,24          also 11:18             14,17,24
  13:12,15 14:8                                                 answer 33:20
                       18:24 19:19,          37:6,8 38:5,        74:20
  16:12 29:23          24 45:18 46:8         10,13,17,24
  35:6 39:17           49:10 56:2                               answered
                                             39:9,23 40:5,       77:18 79:8
  43:13 44:15          58:6 62:10            7,24 41:2,6,
  45:24 47:20          65:14 89:17,                             any 6:16 7:17
                                             16,24 42:8,
  54:22 56:5           20                    11,12 45:1,         10:1,13,20
  57:21 59:16         always 22:21                               13:20 14:17
                                             13,18 46:1,4,
  60:2 62:4,17,        24:20 78:2            7,9 47:7            15:19 16:19,
  19 65:5 66:17                                                  23 17:3 19:13
                      Amber 44:19            48:23 49:3,4,
  67:17 69:25                                7,9,19 50:2,        20:20,25
                      Ambulance 6:5                              22:3,22 23:4
  76:6 91:5                                  9,14,24
                      amongst 78:6                               24:7 25:8,22
 alleging 82:4                               51:14,16,19,
                      amount 8:15                                26:12 27:5
 allergic              12:13 16:9            22,24 52:1,2,
  26:18,23 27:3                              6,15,23 53:5,       28:20 29:4,5,
                       74:21                                     11,18 31:12
  89:22                                      9,25 54:3,5,
                      anaphylactic                               33:13,21,24,
 allergies                                   10,16,21 55:9
                       29:5 87:7,13                              25 34:4,9,10,
  28:16 30:12                                56:2,10,15
                       89:19                                     22 36:17
  31:13 41:11                                57:15,23
                      and 4:2,3,10,                              37:12 38:13
  80:15 88:8                                 58:15 59:9,
                       16 5:1,17,18,         17,24 60:10,        39:25 40:10,
 allergy 27:22         19,25 6:6,9,                              19 41:2,5
  28:7,12,14,25                              16,22 61:18
                       16,18,19 7:5          62:17,23            42:15 43:12
  29:15 30:5,          8:3,14 9:7,8,                             46:4,12,25
  22,24 31:16,                               63:4,11 64:1,
                       10 10:2,14,19         22 65:3,9           51:7,15 53:20
  25 58:18 64:3        11:3,21,22                                54:4 55:18
  74:18 83:14                                66:10,22
                       12:2,5,11,18          67:10 68:4          58:20 59:9,10
  85:5 86:23           13:8,12,13,                               63:8,15
  87:4,5                                     69:7,17,19,25
                       15,16 14:3,7,         72:12 73:12,        64:14,17 66:9
                       22 15:15,22                               70:6,9,12


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2   Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 99 of
                             November127 11, 2019                                 ·3
  73:18,21,24          38:20 44:4           74:19 75:3          assume 16:6
  74:6 75:8,19         45:21 47:19          76:7 78:12          at 4:3 6:6,25
  78:17 80:20,         48:16,25             79:18,21             9:4,9,20
  25 81:15             52:25 55:1,12        80:23 82:5           11:16 17:1,16
  83:13,17             57:4,5,22,25         83:13 86:5,          18:1 22:12
  87:16 89:5           58:3,17 62:14        17,25 88:18,         24:2,8,18
  90:6,7,9             65:1,6,14,18,        22                   25:2,5,9,13,
 anybody 90:7          21 66:6,14          ask 5:3 17:13         17,24 26:9,13
 anymore 14:4          67:7,10,12,          28:25 37:15          29:5 31:7
  70:20                15,17 68:16,         40:12 50:2           32:8 33:5,22
 anyone 19:18          21 71:8,17,          62:2 71:13           34:5,21,24
  64:5 69:20           18,24 73:11         asked 23:1            35:25 37:9,
 anything 30:7         75:21 76:8,          31:6 39:19           13,24 38:13
  36:6 40:20           11,19,20,23          64:13 77:17          39:11,14
  43:17 70:25          78:3 82:19           79:7                 40:19 43:13,
  72:6,22 75:25        85:22               asking 30:2           24 44:18,20,
  77:11 90:3,16       area 72:16            34:12 41:14          21 45:21 46:7
 anywhere             areas 37:7            66:8 76:4            47:10 48:6,8,
  68:16,20            aren't 70:25         assigned              25 49:16 50:8
                      around 7:10           12:11 39:23          51:17,24
 application
                       47:24 89:18          59:14,19             52:14,16 53:3
  31:17                                                          54:3,21
 approach 27:2        arrangement           77:2,4
                       65:24               assignment            55:16,21
 approached                                                      56:5,16 57:25
  26:22               arrangements          13:20
                                                                 58:3,14,24
 approve 19:14         88:20               association           59:17 60:2,17
 Approximately        as 4:16,25            6:23 7:1,7,          61:10,23
  76:17                5:2,17 8:15          17,21 8:3,17         62:4,20 67:1,
                       9:1 11:5             10:3,10,15,
 approximation                                                   9,17 68:12,17
                       12:13,14             17,21 11:8,25        70:17,19
  21:10                                     12:1,3,4
                       13:17 15:7,13                             71:6,23 73:18
 are 4:9 5:21          16:10,25             14:2,15 15:1,
  6:6,18 7:22,                                                   74:25 75:8
                       21:10 23:13,         4 16:17 17:24
  24 8:6 9:17                                                    78:9 80:12
                       14 24:2,15           18:15 19:2           81:6 84:25
  10:1,6,13                                 20:18,25 26:8
                       26:6,12,16                                86:18,21
  11:23 12:2,          28:15 29:25          29:9 31:3
  11,16,19,20,                                                   90:10 91:2
                       30:19 31:6           35:22 43:3,19
  23 14:13                                  49:4 50:12          athletic 6:23
                       34:12 35:15
  15:21,25                                  52:3,8,24            7:1,6,21 8:16
                       36:17 37:6                                9:23 10:3,9,
  16:6,9 17:15,        41:11 42:14          53:14,21 54:9
  23 18:1,6,10                              55:6,24 61:19        15,17,21
                       44:11,13,15                               11:7,24 12:1,
  20:2,11,13           45:13 46:1           62:24 64:6
  21:3,9,11,13,                             68:6 72:22           3,4 14:1,14
                       50:13,23                                  15:1,4 16:17
  17,20 22:3,7,        51:21 53:5,9         84:15,17
  25 23:8,21                                85:1,13 86:7         17:24 18:15
                       56:11 59:11                               19:2 20:17,25
  24:2 25:12,23        60:5,9,19           Association's
  26:9 30:19                                                     26:7 29:9
                       61:2,3,16            42:5                 31:2 42:5
  31:14 32:14          62:5 63:5,16
  33:13 35:17,                             associations          43:3,19 49:4
                       65:22 67:20          9:24                 50:11 52:3,8,
  24 36:21 37:3        72:8 73:11


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 100 of
                              November127 11, 2019                               ·4
  24 53:14,21          35:3 82:14          basic 7:5            55:16 56:23
  54:8 55:5           background           basis 65:13          57:5 59:19,
  61:19 62:24          5:13,14              70:23 88:1          20,21 60:19
  64:5 68:5            15:12,13,17,        bat 57:25            66:15 69:8
  72:22 84:15          19                   58:3                74:21 77:7,10
  85:1,13 86:7        Badala 8:4           Beach 4:22           78:2,9 79:5,
 atmosphere            17:15 27:25          5:16 6:3,22         12 80:14
  9:13                 37:24,25             7:1,6,21 8:16       87:22 88:2,16
 attached              49:20 70:9           10:2,9,14           89:15
  60:19                73:5 83:3            11:7,24 12:3       BECKER 4:1
 attempts              86:3                 13:19 14:1,        become 32:20
  78:17               Badala's              14,17,21            51:19 59:18
 attend 41:4           86:14                15:1,3,4           becoming
  84:19 86:16         bags 35:23            16:19,22            74:12
 attendance           ball 13:13            18:14 19:1         been 4:15,22
  43:24                35:12 87:12          20:17 21:7          7:10,12,14
 attended 40:8        ban 30:12             24:6,25 25:4,       8:8,11 18:21
 attendee             banned 33:14          8 26:7 43:2,        26:7 28:6,22
  39:11,14             34:5,21              5,12,16 49:22       29:8,23 31:2,
                                            51:17 52:2,7,       24 33:9,14,22
 attention            baseball 7:4,         11,12,16,17,        35:22 49:11
  41:9                 22 8:1,6,9,          23 53:2,3,13,
                       12,14 9:5                                52:16,23
 attorney 4:21                              21,22,23            53:6,10 54:3,
  56:16                11:6,12 12:5         54:4,8,10,12,
                       14:16 17:25                              4,24 55:4,18
 attorneys 5:1                              16,19,22            58:8 63:18
 availability          18:3,4,6             55:5,7,21,25
                       19:3,4,5,10                              74:16,17
  16:10 70:2,4                              56:7 59:17          88:9,17 89:10
 available             21:11,17 23:8        61:1,19 62:5,
                       24:12,13,15,                            beer 36:24
  89:6                                      12 65:25           before 4:1,23
                       19,24 25:1,17        66:1,4,10,18,
 aware 10:1,6,         26:6,9,13,17                             7:18 26:20
  13 11:14 27:4                             19,20,24            35:10 45:2
                       27:14,18             67:1,3 68:5,
  28:13 31:25          28:1,3 29:6                              46:1,5,9,12
  32:3,15                                   22 69:14,18,        47:5 60:13
                       30:8,19 31:6,        21,22 70:1,17
  33:13,15,20          25 35:15                                 74:9,10 77:11
  34:4 40:14                                71:13,23            79:22 90:1,12
                       36:5,17 37:6         72:2,9,12,21
  41:2,5 49:9,         42:24 43:4,21                           Beg 12:18
  13,15 51:15,                              73:11 78:17
                       44:7 51:5,6          84:14 85:1,13      began 7:18
  19 55:12             56:7 57:5,11
  57:19 58:6                                86:6               beginning
                       60:20 61:1,                              11:13 22:12
  68:21 72:20,         20,21 62:20,        because 5:4
  24,25 73:2,3,                             6:13 13:2           58:14 64:11
                       25 64:24                                 73:6
  20                   74:5,7,8,9           14:7 18:6
 away 28:15                                 30:6,23 32:10      begins 32:18
                       75:22 80:3                               60:20
  54:12 62:11          83:8,17              35:2,4 37:1
                                            38:19,20           being 27:8
                       84:18,19                                 38:5,7,14
                       88:20,23,25          39:19 41:25
          B                                 45:11 46:22         47:24 51:16
                      based 14:5                                52:10 57:1
 back 25:14                                 49:14 51:3,12
                       28:9                 53:22 54:6,7        69:3 74:7
  31:22 32:13


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 101 of
                              November127 11, 2019                               ·5
  79:25 83:20,        bottom 87:2           27:5,11 30:3        17:11 23:14
  22                  bought 59:23          31:23 32:13,        25:5 27:5
 believe 7:22         boy 6:21              14 34:24 35:2       28:9 31:23
  8:13 18:13           32:8,9,17            42:4,9,25           36:18 44:23
  20:14 21:12          81:10                44:19 47:5          47:6 48:3,19,
  22:25 38:19         Boys 6:20             48:20 51:13         24 49:1,2
  45:17 49:13          30:21                58:10 59:10,        57:6,10,19,21
  67:12,19            breaks 77:20          19 60:1,19          64:15 65:11
  77:24 78:23                               62:3 65:12          75:7 77:3
                      bring 30:5,6,
  85:25                                     66:17 67:14         80:22,24 84:8
                       7 35:3,16            68:20 70:16         85:5,9 87:18
 believed              36:4,14,18
  87:20                                     77:20 79:4,16       88:10
                       37:3 55:3,10,        89:15,20,23
 Benjie 39:4,          15 72:12,13                             can't 25:20
  19,20                81:4 88:3           butter 35:10         27:5,6,8
 besides 18:3                               36:8 57:15          35:8,13,19
                      bringing 27:6         72:8                42:12 46:18,
  35:7 78:23           71:15,24 72:7
 best 17:12                                buy 55:16            23 55:16
                       85:9                                     57:3,4,6,7
  21:12 28:9,         brings 46:22         buying 78:24
  15,20 32:9                               by 4:18 11:7         81:2,3 87:16
                       81:4                                     88:2,3 89:21
  44:2 78:21          broom 49:4            13:23 14:25
 Bethesda 6:4                               21:22 22:11,       candy 24:20
                       85:5,8                                  cannot 25:5
 better 17:14                               19 24:10
                      brooms 48:25          31:20 32:14        capacity 5:25
  74:22               brothers
 between 9:10                               33:1,21 48:9        87:3
                       36:10 55:19          61:18,24           car 79:17
  10:2,14 22:3,        57:15
  7 23:13 39:9                              62:24 64:21        car-pooled
                      brought 46:7          68:15 75:3
  66:10 84:1                                                    41:25
                       57:3 79:24           76:13 82:21
 birth 5:9             80:2                                    car-pooling
                                            84:12 86:13         42:16
 bit 5:14             budgetary 9:7         87:9,10,22
 Blair 44:13                                                   Caravelle
                      building              91:5
 Blue 67:10                                                     5:12
                       83:22
 board 14:12,                                                  case 23:4
                      built 83:21,                 C            26:25 29:20
  13,14 18:12,         22
  14 28:1 35:3                                                  32:8 89:16
                      Burns 9:18,20        Cal 9:8             catch 13:13
  42:25 43:2,          17:17 18:1
  22,24 44:5,8                             calendar            cause 4:4
                       33:23 34:5           21:18,22 22:1
  45:2 46:1,6,         48:7 53:3                                87:7
  7,9,12 51:6                              call 8:8            certain 33:6
                       54:13 62:11,         32:14 49:1
  80:2 83:8            14,15,16                                 41:22 79:11,
  84:19,22                                  75:7,12,25          15 81:9
                       67:17 72:8,13
  86:16,18,21                              called 21:20        Certified 4:2
                      busier 50:16,         56:19 86:1
  88:23                19                                      chair 84:13
 bookkeepers                               calling 58:21       change 14:6
                      busy 42:11
  19:19 20:2,4,                            came 52:6           charge 18:18
                      but 4:10 9:20         86:22
  13                   10:23 12:12                              19:6 21:4
 both 23:21            14:6 21:25          can 5:13 7:5,        76:4
  80:10                22:25 25:20          10 8:14 9:20,      charity 88:19
                                            21 11:15


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 102 of
                              November127 11, 2019                               ·6
 check 15:12          click 11:21          common 30:2         consulted
 checks 15:17,        close 17:8            36:14               43:13
  20                   51:24 77:21         communication       contain 35:6
 cheerleading         closes 13:11          27:13              context 90:13
  8:2                 closest 56:3         communications      continue 35:4
 Chic-fila            coach 12:24           90:6,9              49:23 63:2
  35:6                 13:4 14:3           compared            contract
 Chick-fil-a           15:12,14,24          65:22               10:7,12 66:3
  24:22                16:3 27:4,11,       competitive          84:1 85:12,17
 child 13:5            23 28:6,10,          9:15 22:9,17,      contracts
  27:21 28:7,14        13,25 29:16,         24                  10:1
  29:15 30:23          21,24 30:3,         completely          control 27:7
  58:18 69:24          11,12 32:3           46:16 53:15         35:8,13,15,19
  73:10 87:18,         39:2 52:19          complies             36:17 46:23
  24 88:4,13,24        57:19 63:18          60:23               57:6 61:1,7
 child's 13:5          64:1,6 67:14        computer             74:22 81:2,3
  29:25 32:4           78:24                16:12,15            88:2 89:15,21
 children             coaches              computerized        controlled
  13:20 14:10          12:11,16             16:12               74:23
  62:18 66:20          13:3,12 15:7,       concern 34:9        controlling
  74:17,25             18 27:14,19          87:23 88:1,5        18:19
  88:12,19             30:14,17 49:3                           conversation
                       53:6 57:22          concession
 children's                                 17:16 18:8,11       57:1 81:18,
  85:2                 58:3,10 63:15                            20,25 82:2
                                            23:25 24:3,19
 chips 24:21          coaching              25:2,5,9,15,       conversations
 Christina             28:11 39:5           24 26:1 33:5        64:14 69:16
  44:20               Coleman 19:23         35:5 37:7           81:15 82:16
 city 4:22             44:12                47:10 51:24        coolers 35:23
  10:2,7,14,20,       collect 19:8          55:13 69:9         copies 59:25
  24 11:1,17,24        73:15                71:6 72:16,23      copy 90:20,
  12:2 13:19          collecting           concessions          22,23,25
  14:17,20             19:6                 17:14 18:18        correct 7:16
  15:3,13,19          Combined              20:9 23:21          11:2,4 12:10,
  16:19,22             65:5,6               24:8 25:13          22 13:25 16:7
  17:3,8 20:20        come 9:12             33:6 37:13,19       18:7 19:16
  21:1,5,7,11          27:21 34:25          54:19,24            21:8,16 22:2,
  24:6,25 25:4,        35:10,23 41:9        55:1,7 62:5         13,18 23:12
  8 37:13,15           45:1 46:1           concluded            26:5 27:10
  43:5,12,16           50:2 84:22           91:2                28:18 29:3
  48:10,12            comes 23:5           conducted            30:25 33:24
  49:1,22 50:2         47:5 75:24           75:3                34:2 36:23,25
  60:20,25            coming 14:7          conjunction          37:2,22 44:9
  69:17 70:17         comments              41:9 46:5           45:10,20
  71:20,22             46:12               consider 83:8        53:4,11 57:13
  73:16 75:3,7,       commissioner                              60:12 61:9
  15 84:2 85:14                            consist 44:10
                       8:9 26:6 31:7       consistently         63:7,10 66:21
 city's 62:20          36:18                                    67:15,16,18
                                            48:13
                                                                69:9,10 70:1


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 103 of
                              November127 11, 2019                               ·7
  72:13,14 73:1       currently            defendant's          74:6,12 80:13
  75:5,9,23            5:22 18:4            56:12 60:7          81:18,20
  76:9 78:4            28:4 82:9            75:1 87:1           82:24 83:1,3,
  79:5,12 80:3        cut 25:9             degree 62:8          7 85:4,8
  82:11,21                                 delaying             87:11,14,16,
  83:24 85:14,                              78:13               23 88:15
  15,23 86:4                   D                                89:17 90:6
                                           Delray 56:2
 correspondence       D-I-T-A-M-A-S-        68:13,17           didn't 15:12
  60:9,11             S-O 18:13            demand 24:5          31:23 32:24
 cost 75:25                                denied 80:21,        40:12 47:9
                      daily 70:23
 could 17:7                                 25 81:12            59:11,18,21,
                      Daniel 43:8                               22 63:8,17
  30:10,12             64:14 70:12,        Depending
  35:15 36:6                                                    64:4 66:16
                       15 81:15             57:25               69:19 88:16
  37:9 42:20                               depends 12:12
                      darn 88:12                               Dietz 11:10
  45:16 48:9                                77:10
  50:1,3 58:5         date 5:9                                  14:24 22:5
                      dated 81:7           deposition           26:11 33:12
  72:9,11,13
  74:22 75:20          85:22                4:1,23 32:10        37:11,18
                      day 16:14             69:7 91:2,4         40:2,22 47:21
  77:2 79:3
  88:20,24             38:8,15 48:15       deprived             49:12,17
  89:5,6,15,19         49:24 50:14,         54:24               50:17 51:10
 couldn't 14:8         15,24 62:20         design 22:19         52:4 53:18
  34:25 42:9           63:2 65:10,15       determine            55:22 61:4
  46:20 47:14          75:4,5,8             70:3 76:21,24       64:18,21,22
  51:1,2 79:5          76:2,7,9            determined           66:8 67:20
 counsel's             79:23                16:9 24:3           79:18 82:5
  60:23               day-to-day           devices 5:20         84:6 89:3,7,
 count 31:23           9:3 11:5             6:8                 12 90:23
                       70:21 71:1          dialogue 90:3       difference
 County 6:3
                      deadly 35:13         did 5:25 6:2,        9:10 54:4
 couple 40:8
                       87:5                 22 7:17 12:25      differences
  41:3 42:3
  60:15               deal 34:23            14:6,17 18:17       22:3,7
                       70:20                32:20,23 33:8      different
 Court 4:6
  32:11 90:19,        dealings 63:8         34:7,22             7:24 9:8,21
  22                  December 5:10         38:13,17            21:25 48:25
                      decided 43:1          39:20 40:7,         52:13 53:7,8,
 covered 42:8                                                   10,15 64:23
                       76:12                10,19,24
 created 46:4                               41:4,6,9 43:5       89:11
 crew 75:4            decision
                       14:9,18,25           45:1 46:1,12,      differently
 Criminal                                   24 47:4,9           22:22 57:11
                       24:10 42:22
  15:15                                     49:14 50:8,        dime 47:6
                       43:13,20,23
 criteria              46:25 47:4           12,17,23           direct 4:17
  15:13,23             49:15 50:7,9         51:19 53:19         27:13
 CROSS 64:20           51:4 61:18           54:9 55:24         directly 33:3
  84:11               decisions             59:1,4,16,17,       63:8
 current 5:11          19:13 80:10          19 60:13           director
  7:3 44:7                                  64:1,9,12,14        27:24 28:2
                      dedicate 8:15
  63:11 64:10                               69:2,6,11,16
                       9:2                                      44:14,15
                                            70:6,9,12,18


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 104 of
                              November127 11, 2019                               ·8
  74:10 82:9           11 22:22             20:4,8,17,19,      Donations
 directors             24:15,18             25 24:6,25          10:19
  70:17 80:2           25:16 26:12          25:4,8 26:1        done 5:2
 disabilities          27:4,13,16,18        30:3 35:12,14       13:23 30:17
  73:22                29:15 30:8,14        37:15 39:23         44:23 56:2,10
 disability            36:4,10,17           40:3 43:16          58:8 62:23
  42:15 79:12          37:6,12 38:2         44:10 48:6,19       75:11 83:13
 disabled              39:2,17 40:3         54:8,19 62:5       double 23:19
  88:12,19             41:14 42:2,12        64:23 66:3          77:21
                       43:8,17 45:15        71:2,13,14,20      down 77:20
 disburse              47:2 49:1,2          72:15 77:22
  20:20,25                                                      84:13 87:1
                       50:2,5,12            83:17 87:3         Dr 81:18
 disclose              55:1,2 56:5         doesn't 19:8         82:21 89:5
  32:11                57:1,19,21           21:5 40:4
 disclosure            58:20 59:9,10                           draft 12:15
                                            48:21 81:4          13:9
  31:16                60:11 62:7,10        88:17
 discuss 64:1          63:23 64:5,6                            draw 18:17
                                           dogs 24:21
  69:19                65:9,12,18,                             Drive 5:12
                                           doing 6:6
 discussed             21,24 66:22,                            Due 62:17
                                            30:12 52:1
  80:12                24 67:24             75:16 86:7         dugout 28:17
 discussion            68:11,15,16         dollar 47:1          29:1,25 30:3,
  69:5 91:1            70:22,24                                 22 32:4 38:4
                       71:6,10,14,         don't 5:4            48:4,6,9,15,
 discussions                                7:25 10:23
  63:15 69:2,6,        18,20 72:10,                             24 49:5 50:1
                       21,25 73:2,3,        16:2 20:10          57:8,12,17,23
  11 70:12                                  22:25 23:11
 Ditamosso             24 75:19,20                              58:12 78:24
                       76:21,24             25:19 28:16         85:6,10
  18:13,21 26:2                             30:6 32:11
  44:12                77:14 78:3,                             dugouts 30:9
                       11,14 80:7           33:15 35:11
 divide 15:5                                36:24 39:9,16       35:20 47:17,
                       81:25 82:14,                             19,24 48:12
 divided 16:6                               42:4,7,21
                       24 83:17                                 49:23 57:5
 division 7:4                               44:1,19,20
                       84:19 86:16                              63:1 75:4
  14:16 17:25          88:13,14 89:1        45:13 48:20
                                            51:23 56:1          76:1
  19:3,4,5,11
                      Doctor 31:10          59:8,9,23          Duke 69:12,13
  24:12,13,15,
                       32:6,17,21           60:18 61:6          70:6
  24 25:1 43:4,
                       40:24 41:6           64:8,17 65:8       duly 4:15
  21 44:8
                       49:9 50:9            66:2 67:4,6,       duration 38:6
  61:20,21
                       51:7,15 52:1         12 68:20           during 8:14
  62:25 64:24
                       53:19 60:10          69:1,4,14           9:12 17:19,21
  74:5,7 75:22
                       79:10                70:16 71:11,        24:19 30:8,9
  84:18,19
                      document 83:5         19 72:5,25          38:6 40:17
 divisions 9:4
                      documents             73:3 76:16          48:15 50:15
 divorced 6:15
                       10:6 46:4            77:19,20,24         51:5 57:23
 do 4:8 6:25
                      does 8:5 9:23         79:9 80:11,18       65:15 75:8
  8:8,21,25
                       10:9,17,20           81:17,19,24         76:1
  11:12,13,18,
                       13:9,19 14:1,        82:3 83:11         duties 8:17
  19,20 12:13,
                       6 15:3,7,9,19        84:3 88:11         Dwyer 5:17
  14 13:14
                       16:19,22 17:3        89:20,22
  17:9,12 19:2,
                       19:1,10,11           90:25


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 105 of
                              November127 11, 2019                               ·9
                      elementary            40:24 47:9          15 60:6,7,9,
          E            7:5                  52:6 57:16          19 63:6
                      else 33:2             59:14 64:4          67:21,22,24
 e-mail 32:22,         35:12 69:20          85:1 88:18          75:1 79:19,22
  23,24 33:1,8,        75:15 80:9,11       evening 75:17        82:6 83:6
  21 34:8,11,20        88:3                ever 34:5            85:22 87:1
  40:13 56:8,18       else's 88:4           51:7 53:19          89:24
  57:2 58:21          elsewhere             59:14 60:13        exist 10:2,14
  63:5 79:22           21:14                68:1,11 73:21       14:5
  81:7,22 82:4,       employee              79:22 83:13        expect 30:14
  10,23 83:3           19:25                84:22,25 85:8      expense 11:16
  88:15 89:25         employees             86:18,21 90:1      expenses
 e-mailing             10:24 20:6          Everglades           59:24
  87:2                 25:15 43:13          6:4                experience
 e-mails 11:16        EMS 6:4              every 27:20          58:16 74:3
  34:10 70:6,9        EMT 5:21              47:1,6 49:24       explain 34:7
  85:22 90:7,10       end 14:9              50:14,24           explanation
 each 5:3 8:5          50:24 78:13          67:14 69:24         29:24 32:3
  13:23 38:8,14                             76:7,9             explored
                      enforce
  53:24 63:2           46:19,21            everybody            86:11
  75:4 77:3,4          47:14                15:11 44:2         exposure 87:6
 earlier 38:21                              45:12
                      enough 40:4                              extent 83:14
  42:9 85:16           59:21 66:16         everyone 12:8
 eat 25:17                                  13:11,16
                      enrolled                                          F
  30:9,22 36:11                             16:11
                       51:12,13
 eaten 87:13                               everything
                      entire 45:24          89:23              facilities
 eats 35:9             46:17                                    9:9 61:2
  89:10                                    exact 66:2
                      entitled                                 facility
 educational                                69:15
                       37:3,7                                   17:17 51:17
  5:14 22:14                               exactly 39:10
                      entity 65:24          56:1 80:11          54:10,12,16,
 educational/         Epipen 78:24,                             22 55:7,25
 instructional                              82:3
                       25                                       56:7 62:21
  22:10                                    EXAMINATION
                      equal 16:10                               69:22,25
 effect 39:25                               4:17 64:20
                      equipment                                 71:23 72:3,8,
  40:11                                     84:11
                       74:11                                    9 83:20,24
 effort 40:19                              examined 4:15
                      error 53:16                              fact 30:17
 efforts 79:6                              except 15:25         46:24 52:15
                      essentially          exceptions
 eggs 89:22            44:7 63:4                                57:3 58:17
 eight 7:15                                 35:1 59:20         factor 38:13
                      establish            exclusively
  26:8 28:23,24        29:25                                   fail 16:3
  29:1,10 31:1,                             11:7 24:10
                      estimate 8:15                            fall 9:6
  5 45:22,24                                61:18 62:24
                       23:14 31:24                              11:12 13:1
  46:16 58:16                              excuse 77:3          21:20,23
  74:4 76:20          evaluation           executive
                       13:10 83:17                              22:4,8,9,11,
 Eighty 52:25                               28:1 44:14          23 23:7,11,
                       87:18                74:10 82:9
 either 86:18,        even 12:13                                16,17,21,23
  21                                       exhibit              34:15,19,22
                       31:12 35:24          56:11,12,14,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 106 of
                              November127 11, 2019                              ·10
  35:1,2 37:20,        62:12 67:3           4,9 7:11 8:6,      forfeit 40:5,
  23 38:3,11           69:18 71:2,5,        21 9:2,5,11,        6
  39:3,22              15 76:19,20,         13 10:3,10,21      form 11:22
  40:17,21,25          23,25 88:21          11:15 12:5,8,       14:24 22:5
  50:13,23            filed 32:10           16,23 13:2,7,       26:11 33:12
  51:13,14            fill 11:22            8 15:17,23          37:11,18
  61:15 65:3,         finances              16:3,14,16          40:2,22 47:21
  19,22 76:7           18:20                17:14 18:12,        49:12,17
  77:12,15            financial             21 20:22,24         51:10 52:4
  78:8,12 79:3         19:13                21:5,11,19,25       53:18 55:22
  82:18                                     22:1 23:9,13,       61:4 66:12
                      financing
 familiar                                   21 26:1,8           68:14,18
                       19:11                28:3,24,25
  32:20                                                         71:16 72:4,
                      find 16:2             29:1,9 31:1,        17,18 73:19
 family 33:24,         50:2 64:9,12
  25                                        12 33:16,24,        74:1,24 78:5,
                       78:17                25 34:15,19,        19 81:1,13
 far 11:5             Fire 6:3
  13:17 15:13                               22 35:3,16,24       83:10,15
  16:25 23:13         first 4:15            36:2,5,14,15,       89:3,7,12
                       13:17 21:23          19 37:4,7,13,      former 74:9
  24:2 53:5,9
  54:12                31:9 32:17,20        15,20,23           forms 11:23
                       34:24 38:5,7,        38:2,22,24
 fashion 13:17         8,14,20 39:3,                           forth 14:3
                                            39:2,17,23,24       15:15
 feasible              7,21 49:23           41:3,4,7,10,
  50:22                50:14,15,24,                            forward 52:6
                                            12,14 42:10,
 February              25 62:20             12,15,16,23        forwarded
  88:18                63:2,23 65:14        43:14 45:11,        32:22,24
 fee 12:5              74:14 75:2,5         12 46:24            33:1,21 34:8
  13:1,5 21:4,5        76:7,8 78:13,        49:21 50:12,       forwarding
  59:6 73:9,13         14,25 79:2           23 51:2,9           34:7
 feel 37:6             82:13                52:13 53:10,       four 7:14 9:5
  74:20               fit 17:11             25 54:15,16,        44:17 76:23,
 fees 10:19           five 64:25            23 55:24            25
  12:7 16:5            73:10                56:7,12,15,23      four-year
  19:7 73:6,7         five-year             59:1 60:7           12:13
 few 5:13              12:13                61:5,14,24         friend 42:2
 fewer 74:21          flag 8:1              62:8,20 63:11      friends 41:23
  77:13               Florida 4:3           64:9,18,19,23      from 4:25
 field 20:22,          5:12                 65:25 67:7,22       5:17 11:13
  24 49:1 58:1,                             68:1,12 71:2        27:6,8 28:15
                      flyers 11:16
  4 65:15 68:4                              73:7,25 74:4,       30:12 33:3,10
                      following             6 75:8,24
  71:1 76:12,          77:10                                    37:25 39:20
  13,22 77:3,4                              77:3,4 79:15,       40:13 42:10,
                      follows 4:16          19,25 82:6
  80:1                                                          22 46:22 48:4
                      food 28:14            84:23 86:23         53:13 54:13
 fields 10:8,          35:16 36:4
  10,13,25                                  88:10,18,19         56:8 57:7,16
                      football 7:22         90:4                60:10 64:5
  11:1,3 17:8
  18:6 45:21,24        8:1                 forensic             68:4 69:21,25
  46:16 52:14         for 4:3,22            87:17               70:25 71:15,
  60:20 61:6           5:2,19 6:2,3,                            24 72:7 75:24


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 107 of
                              November127 11, 2019                              ·11
  77:15 82:23         Gardens 4:22         girlfriend          guns 36:21
  86:13 88:3           5:16 6:23            85:9               guy 82:14
 fruition 52:7         7:1,6,21 8:16       girls 6:20
 fulfill 14:8          10:2,9,14            30:19,21
                       11:7,24 12:3                                     H
 fulfilled                                 give 4:9 5:6
  42:20                13:19 14:1,          8:14 9:1           had 5:19
 fulfilling            14,17,21             16:22 21:9          26:16 28:5,20
  43:17                15:1,3,4             23:14 24:7          29:11,18
                       16:19,22             31:24 32:25
 fun 9:13                                                       31:13 32:7
                       18:15 19:2           46:12 47:7
 funding                                                        33:9,14,22
                       20:17 21:7           56:15 73:15
  10:18,21                                                      40:7,10 41:3
                       24:6,25 25:4,        85:5,8 87:23
 funds 12:2                                                     47:16,23
                       8 26:7 43:2,         88:11
  19:6 20:20                                                    49:10 54:3
                       5,12,16 49:22       given 8:17
  21:1 25:12                                                    55:20 57:8,15
                       52:3,7,12,17,       go 9:21 11:21
  46:24                                                         59:20,22
                       24 53:13,21,         13:16 15:11
 further 84:6                                                   61:15 63:15,
                       23 54:8 55:5         21:22 22:11
  90:15                                                         18 64:9,12
                       61:19 66:18,         32:13 34:10         73:22 74:17
                       19 68:5              46:9 48:21          81:15 82:2,16
          G            69:21,25             59:22 60:15         83:2 87:15
                       70:17 71:13          76:6 87:7,13        88:9,19 89:9
 game 16:23            72:3,21 73:12        89:19
                       76:19 84:14                             Hal 44:14
  17:9 35:10                               God 4:11
                       85:1,13 86:6                            Half 57:24
  38:5,6,7,8,14                            goes 9:5
  48:23 50:15,        gather 13:15                             halt 31:7
                                            15:13 16:13         49:10 50:7
  25 51:23            gave 6:13             25:14 35:19
  65:14 76:7,9         60:3 77:19                              hamburgers
                                            38:20 76:21,        24:21
  77:3,4 78:13,        85:20                24 77:20
  14,25 79:2          general 9:11                             hand 4:7
                                           going 11:14          59:25 89:25
 games 9:17,          generally             28:11 35:3,4
  19,23 16:7,11        48:21 55:12                             handed 79:21
                                            38:4 40:21
  17:21 18:1          generate                                 handing 56:14
                                            45:8 46:18
  25:17 29:6           46:24 47:2           56:21 64:10        handle 69:4
  30:8,9 35:18,       generated             83:23 84:13         86:12
  25 36:5,12           25:12,23                                handled 37:25
                                           gone 29:5
  38:8 39:7,12,       generates                                hands 35:11
  15,18,24                                 good 74:20
                       16:13,15             84:13              HANKINS 60:3
  40:8,20 41:3                                                  66:7,12 68:7,
                      generating           got 5:18 63:5
  50:14,23                                                      18 71:16
                       16:20               grab 49:4
  51:16 52:15                                                   72:18 73:19
  53:25 54:3,5,       get 8:21             graduated
                       12:21 16:11                              74:1,24 78:5,
  16,21,23                                  5:17                19 79:7 80:17
  55:9,20 57:23        25:8 32:10          grandparents
                       38:20                                    81:1,13
  59:16 62:4,19                             54:23 55:19         83:10,15
  67:15,17            gets 16:11           Grill 47:20
                       67:14                                    84:7,9,12
  68:12,16                                 ground 89:18         90:15,18,21,
  76:7,8 78:12        getting 13:3
                                           guess 5:5            25
  85:2                Girl 6:21             54:14 59:10        happened
                                                                77:11 85:21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 108 of
                              November127 11, 2019                              ·12
 happens 17:9          61:6,7,8 62:5       he's 18:19           78:25 79:2
  22:20 25:12          63:8,15,18           28:11 63:16        history 15:15
 hard 13:2             64:2,14,17,18       head 7:25           hit 13:13
 has 7:10,14,          65:24 66:3,16        63:24 65:8         hold 9:9
  20 18:21             68:1,9 69:2,         74:5 83:12          10:10
  19:13 23:2           6,11,16,25           84:4               holds 68:11
  26:6 27:22           70:12,18,22         health 47:5         home 38:21
  28:1,7,11,14,        71:4 73:21           83:18 87:23
                       74:6,16,17                              honored 45:16
  16,19 29:2,5,                            heard 26:20
                       75:19 76:23                             hot 24:21
  8 30:11 31:1                              28:24 29:4
  46:10 48:12          77:23 79:11,                            hours 8:18,25
                                            43:22
  55:7,18              22 81:15,18,                            how 6:18
                                           held 51:17
  58:13,18 59:2        20 82:16             54:3,21 55:21       7:10,12,24
  60:25 69:4           83:23 84:1,6,                            8:8,11,21 9:1
                                            68:17
  77:13,15,24,         8,15,22,25                               10:17 11:12,
                                           help 4:10            13,20 12:11,
  25 78:2 82:20        85:8 86:22
                       87:17 88:9,         her 13:5             16 13:9 14:21
  85:4 86:23                                44:19,20
  87:13 88:8           17,24 89:10                              15:4,9 16:9
                       90:6,12              53:13,16,20         17:9 18:8,17,
 have 4:22 5:1                              64:23 70:23,
  6:25 7:12,17        haven't 29:11                             21 20:4,10
                                            24 86:2 87:2,       21:17 22:21
  8:5,8,11 9:3,        85:12
                                            14 88:3,13          23:5,14 24:3
  21 10:7             having 4:15
                       13:2 31:25          herded 57:11         25:1 27:18
  11:14,18
  12:13 13:5,20        38:14 39:23         here 64:7            28:22 30:3
                       40:13 41:11          86:13               31:6,12,24
  16:6 19:11,19
  20:4 21:6            48:16 50:8          Hey 30:5             32:20 39:7
  23:11 24:16,         58:20 68:12         high 5:15            42:19 44:21
  18,22 26:8,          88:4                highest 62:8         45:15,21
  12,16,20,22         he 7:14              him 32:14            48:3,6,19,24
  27:13,16             18:17,24             33:3,4 40:21        49:9 51:19
  28:5,22 29:4,        19:3,6,8,11,         41:16,22            54:12 55:24
  14,18,23             13,24 26:3           51:22 52:13         56:1,5 64:12,
  30:5,17,21,23        32:24 33:1           53:14 59:19         23 65:6,18,21
  31:6,13,19,24        34:7,8 38:19         70:18 89:18         70:3 72:15
  32:7,13              39:14,17,21,        hire 15:7,10,        73:13 74:3,
  35:13,21,22          22 40:10             11                  16,23 75:11
  36:17 39:24          51:12,13                                 76:11,14,19,
                                           hires 18:10          21,24 77:14,
  40:4,5,6             52:7,10,12,16        23:24
  43:16 44:13          54:18 59:4,                              20 83:7
                                           his 13:4,5           88:10,15 90:7
  45:12 47:8,          11,14,18             19:17 32:12,
  16,23 49:3           63:13,18                                however 13:14
                                            14,25 38:5,6,
  51:22 52:16,         64:4,12 66:7         14,17 39:2,        HQ 32:14
  23 53:6,9,10,        69:14 70:16          11,14,17 40:8       35:12 39:11
  14 54:4,9,19,        79:1,2 86:15         41:23 52:15,        40:7,15 41:4,
  24 55:1,4,9,         87:12,13,18          17,19,23            6,10 42:23
  10,15,20,24          89:6,16,18,          53:5,6 54:3         43:14 52:2
  57:14 59:9,          21,22 90:19          59:6,16             59:1 61:24
  10,21,25            he'll 35:12           63:15,18,23         62:8 63:11,25
  60:9,17,18           90:18                69:15 70:16         64:9,23 69:17


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 109 of
                              November127 11, 2019                              ·13
  74:25 78:16          30:5,11 32:12        45:19 46:5,        indicating
  79:11,15,25          33:19 34:3,22        17,22,25 47:4       34:20
  81:8,10 87:7         35:4,9,12            48:10,13,20,       indication
 HQ's 38:8,13          39:17 40:4,5         21 49:10,23         60:25
  39:2 41:11           45:11,13             50:22,23           individual
  45:1 50:14,23        46:22 47:9           51:5,13 52:1,       15:18
  51:16 53:25          48:15,23             2,7,15,25          individuals
  54:16,21,23          50:1,3 52:6,         53:13,15,16,        44:4
  58:5 62:4,19         13,15 53:12,         20 54:7,9,17,      indoor 83:20
  76:6 78:18           25 54:3,21           23 57:4,5,6,
                       55:1 56:5            10,22,25           industry
  79:12 80:15                                                   88:10
  83:14                59:6 60:2,17         58:4,11,16
                       63:18 64:5           59:11 60:16        influences
                       67:6 68:11,20        61:13,15            27:7 35:8
          I            70:2,3 72:21,        62:18 65:3,4,       57:7
                       25 73:2,3,18,        6,25 67:2,3        information
 I'LL 4:25                                                      59:11 60:16
                       24 77:11,20          69:7,17 70:1
  32:13 54:14                                                   67:5
                       87:12 88:23          71:24 72:2,7,
  56:15 60:5                                                   informed
                       89:9,16,17           9,12 73:6
  67:20 71:13                                                   45:15 56:6
                      ignorant              74:3,4,13
  85:5 86:12,25                                                informing
                       56:9,19 58:22        75:15 76:15,
  87:1                                                          33:4
                       63:5                 19 77:22
 I'M 4:21 5:2                               78:11,16           initial 56:8
  20:10,18            in 4:2,3 5:25
                       6:22 7:20            79:3,4 80:5,       Initially
  32:15 33:15                               9,13,19 81:4,
  44:21 46:18          8:17,25 9:6                              34:18,19
                       10:18 11:17          6 82:4,18,19       initials
  50:17 56:9,14                             83:11,23
  64:22 66:8           13:15,16                                 32:14
                       14:2,7,18            84:5,10            input 16:23
  72:20,24                                  85:18,21,23
  73:3,20 76:4         15:19 16:13,                             24:16
                       20 17:3,11           86:6,22 88:3,
  81:9 84:13,18                                                inquiry 83:13
                       18:17 19:6           9,17,21 89:17
  85:21 90:24                                                   87:16
                       21:5,15,17           90:12
 I'VE 22:21                                                    insides 47:17
                       22:16 23:6,         incident 27:5
  79:21 88:17                                                  insinuates
                       11,15,16            incidents
 idea 69:7                                                      88:11
                       24:21 26:7,25        28:21 29:4
  70:7,10              27:6,22 28:6,        41:2               instances
 Identification        17 29:9,10                               29:11
                                           include 19:15
  56:13 60:8           30:9,17,22           20:8 66:15         instead 53:14
  67:23 79:20          31:5,14,25                              instruct
                                           Including
  82:7                 32:7,8,12,23                             24:25
                                            36:7,8
 idiot 86:1            33:6,9,13,14,                           instruction
                                           incorrectly
 if 5:3 11:1           18,22 34:22          5:5                 24:7
  13:4 15:12,25        35:1,5,18,24                            instructional
                                           indicate 33:8
  17:6,9,11            36:21 38:10,                             22:15,23
                                            40:10
  19:17 20:18          14,17,19                                insurance
  21:4,6,22                                indicated
                       39:3,5,7,9,21                            5:18,19
  22:11,25             40:21,24             37:19 42:17
                                           indicates           interaction
  25:19,22             41:9,15,18                               50:8 58:20
  27:21 28:10          42:11 43:24          61:13



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 110 of
                              November127 11, 2019                              ·14
 interactions          48:3,23 50:5         34:8,19 35:1,       79:1 81:2
  70:18,22             51:24 54:12          3 36:6,14           87:5 89:17
 interleague           55:12 56:23          37:24,25           items 24:2,4,
  61:2 65:25           57:19 58:8,18        38:22,24 41:9       7,18 25:1,5,
  69:3,8               60:3,25 61:2         42:12,14,16,        18,23 35:5,16
 into 16:23            62:3,10,23           22 44:14            36:4,15,18
  24:16 25:14          63:11,13,22          45:6,7,11,12,       37:8,13
  27:9 29:5            66:2,9 68:4,         17 46:7,9,20,      its 68:12
  35:16 36:18          22,25 69:9,13        23 47:13           itself 13:20
  47:11 51:8           70:1,15,16           48:3,6 49:1,        68:11
  57:11 60:18          72:6 73:10,          2,7,21 50:3,
  72:8 87:7,13         13,18,24,25          5,22 51:4
  89:19                74:8 75:8,11,        53:6,10 54:9                J
 introduced            17,19 76:4,10        56:2,9,21
                       77:10 78:3           58:15,24           January 61:11
  27:8                                                          81:7 85:21,23
 introduction          79:14,16,21          60:13,18,19
                       80:5,9 81:3,         61:13,15,23         86:5
  47:11                                                        jelly 35:10
                       7,8,10 82:8,         62:3,19 63:1,
 involved 26:7         14 83:20,22,         4,6 64:13,15        36:8 57:16
  28:6,22 74:4,                                                Jennifer
                       23 84:17             66:23 67:6
  12,17 75:20          86:14,15 87:2        68:16,21,25         64:22
  86:6 88:17           89:9,14,25           69:7,19 70:5       John 44:14
 involving             90:16                72:11 73:14,       Johnny 14:3
  40:15               isn't 56:22           15 74:22,23        Join 68:19
 is 5:9,11             65:16 67:18          75:19,20,24,        78:20 80:17
  6:21 7:3,7           76:8,9               25 76:8
  8:3,23 9:5,7,                                                Jupiter 5:12
                      isolate 57:4          77:10,20            51:22 56:2
  10,11,13 11:6                             79:5,16
  12:5,12 13:9,       isolated                                  68:12,17
                       57:4,10              82:13,20,25        just 5:13
  10,23 14:25                               83:1,2,4,11
  15:11,23            issue 16:1                                6:13 9:1,13
                       32:8 45:1            84:3 85:19          12:25 16:2,13
  16:1,3 17:14,                             86:2,12 87:3
  16,19,21             50:13 51:25                              19:4,5 21:14
                       55:18 59:18          88:10,25            22:19 23:5
  18:4,8,12,14,                             89:10,16,25
  24 19:3,6,21,        62:2 64:6                                26:9 31:22
                       72:2 89:9            90:12               32:8,9,13,24
  24 20:14,15,                             it's 7:8 9:6,
  22 21:7 22:9,       it 5:19 6:12                              50:5 53:16,24
                       7:10 8:8 9:4         11 12:8,14          56:21,23
  19,23,24 23:4                             15:22 16:4,12
  24:3,10              10:23 11:13                              57:7,8,15
                       14:9,12,20           17:6 20:19          60:15 63:4
  25:18,22                                  22:17 25:19,
  26:23 27:2,3         15:7,9 16:3,                             64:11 75:12
                       10 17:10,11,         20 31:19            79:23 82:13
  28:3,10,14                                32:12 35:7
  29:12 30:2           12,19,21                                 83:2 85:5
                       19:8,9 20:20         37:1 44:7,16        87:20
  31:12,16                                  46:11 48:20
  34:9,15 36:14        21:25 22:19,
                       21,25 23:5           51:24 53:3
  39:5 40:6                                 54:6 56:14                  K
  43:6,8,19            25:14 28:10,
                       15,25 29:10,         60:19 66:1
  44:12,18,19,                              68:20 76:8         keep 28:15
  21 45:14             11,16,20,24                              30:3 31:23
                       32:13 33:8           77:1,7,21
  46:20 47:13                                                   32:3 67:6


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 111 of
                              November127 11, 2019                              ·15
 keeping 13:14         13 68:11,20          68:22,23,25         89:23
  19:17                69:1,4,15            69:14 74:4,10      listed 42:4
 Kelly's               70:16 71:11          77:13,14,15,       litigation
  20:14,15             72:21 73:4           16,22 78:2,7,       32:12 90:13
 kept 29:1             77:14,19             8 82:9             little 5:14
  53:22,23 67:5        78:11,14            leagues 32:8         9:15 42:9
 kicked 52:10          82:13 83:11          64:23 65:1,9,       57:10,14
 kid 26:23             88:10,17             14 73:10            62:11 66:1,4,
  27:2 28:11,         knowing 35:2         learn 26:17          10,24
  16,24 29:4           59:20                27:21 39:20        live 21:5,14
  30:11,21            knowledge            learning            loads 47:23,
  31:25 37:21          20:18,19,25          63:25               25
  39:23 59:22          21:12 24:7          left 17:14          locally 5:16
  64:2                 26:12 28:20          86:2
                       31:18 32:9                              locate 50:3
 kid's 28:17                               legal 62:2          located 62:11
 kids 6:16,18,         44:2 50:10          less 72:6,10
                       51:11,12                                location 54:5
  22 9:11 11:20                             74:25               62:10
  13:13,15,16          56:25 59:11
                       70:14 78:21         let 17:15           locations
  15:5 16:5                                 20:19 29:15         56:3 68:4
  22:16 23:6,8,        83:16,25
                                            66:16 81:6          76:11
  15 26:17            known 22:21           89:25
  30:8,12 31:13       Kristen 44:11                            long 7:10,12
                                           let's 5:2            8:8,11 18:21
  32:7 35:17,24                             11:11 41:20
  36:2,5,15,19                                                  48:6 73:11
                               L            75:1,2 76:6        longer 14:6
  37:4 38:20                               letter 60:1
  47:6,7 53:22,                                                 59:17
                      lacrosse 8:1          77:12
  23 54:23                                                     look 47:17
                      large 4:3            license 5:18         56:16 60:17
  57:4,7,10            44:19,20,21         licensed             61:10,23
  58:5 59:2,23         54:7
  66:15,16,17,                              5:21,23            looking 9:13
                      last 20:15           lights 70:25         81:6
  19 74:21 78:9        23:17 24:22
 kids' 29:1                                like 6:12 8:5       lot 26:14
                       44:19,20             22:23 24:18
  47:5                 63:22                                    35:4 44:16
 knives 36:21                               25:17 26:14        loud 60:18
                      leader 8:5            32:11 34:9
 know 5:4 6:18        league 11:11,                            lucky 18:17
                                            36:11 37:8,21
  7:25 16:2,25         12,14 14:21          43:6 47:17,
  17:15 20:10,         21:15 25:14          19,20 57:6                  M
  19 25:19 26:3        27:22,24             75:12 89:18
  28:11 29:15          28:1,2,6                                M&m's 35:5
                                           Lindsey 43:10
  31:12,22 38:2        31:14 39:5                               57:8,16
  39:16,17,19                               70:20,21
                       44:14 46:25          75:13              made 14:25
  42:8 43:6,8          48:21 51:9,22                            15:25 24:10
  44:19 45:15                              line 27:13
                       52:10,11             56:22 75:18         25:9 31:25
  55:15 56:1,5         53:1,15,20                               33:6 35:1
  59:7,8 63:17,                            lines 33:10,
                       58:17 61:15          11                  37:20 41:5
  23 64:4,5,7,8        62:18 65:4,7,                            42:14 43:23
  65:8,18,21           9,19,22 66:1,       link 11:22
                                                                49:9,13 50:7
  66:2,24 67:6,        4,11,25 67:2        list 37:15           51:15 55:6


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 112 of
                              November127 11, 2019                              ·16
  58:6 60:16           77:14               meet 15:12           9:11,15,16
  61:15,18            mark 56:11            27:18 40:20,        22:9,10,14,
  68:21 73:25          60:5 67:20           24                  17,23,24
  79:6,11,15           79:18 82:5          meeting 9:7          23:2,23
  80:10 81:8,9        marked 56:12          43:25 46:7          25:18,19,24
  82:18,21             60:7,9 63:5          58:14 80:12,        44:16 63:8
  88:20 89:6           67:22 79:19,         13 84:22            65:18 72:6,10
 main 40:5             21 82:6 86:25        86:18,21            77:14 78:2
 maintain 80:7        marketing            meetings            morning
 maintenance           20:14                27:16 84:20         48:10,13,20
  11:3 75:3,8,        Married 6:14          86:16               49:24 84:13
  16                  Marsh 43:10          member 18:12,       most 18:12
 major 65:2            70:21,22             14 44:18,20,        25:20 26:4
 majority              75:13                21                  48:8 58:13
  39:24               matching             members 30:4         63:20 75:24
 make 11:13            66:17               mentioned           mostly 70:20
  16:10 17:10         matter 12:8           45:18 89:20        motivation
  27:4 28:13          matters 47:1         menu 25:1            54:15
  34:24 40:19         Matthew 64:22        message 42:25       move 44:23
  46:18 49:15         may 4:25 5:1         met 84:15           moved 69:24
  57:19 59:20          26:17 30:2          method 29:8         Mr 4:18,21
  61:14 82:19          31:24 60:17         methods 48:16        11:10 14:24
  87:16,18             64:18 90:19                              17:14 22:5
                                           midday 50:1
 makeup 76:10         maybe 17:14                               26:11 27:25
                                           middle 76:2          33:12,16
 man 18:10             32:1 56:22
  23:24                                    might 21:25          37:11,18,25
                       74:19 84:3           26:3,4
 manage 19:12                                                   39:5 40:2,7,
                      me 5:4 17:15         mile 62:11
  40:11 64:24                                                   14,22 47:21
                       20:19 21:9          miles 54:14          49:12,17
 manageable            23:14 31:24
  38:10,22,25                              Miller 44:21         50:17 51:10
                       32:22,24                                 52:4 53:18
 manager 13:1,         34:10 35:11         minor 65:2
  2,7,8,24                                 minors 32:12         55:22 56:11
                       56:9 60:3                                60:5 61:4
  58:13 74:11,         64:13 75:24         minute 48:8
  15                                        49:8 84:8           64:17,18,21
                       77:3 80:25                               66:8 67:20
 managers              81:6 85:5,8         minutes 80:5,
                                            7,9 83:11           68:14,19
  13:12,23             88:17 89:25                              72:4,17,19
  70:17               mean 24:21           mix 66:17
                                                                77:17 78:20
 many 7:24             50:20 68:15         mom 87:20            79:18 80:16
  14:7 20:4,10         71:10 72:10         moment 56:15         82:5,10,23
  21:17 23:15         meaning 27:25         60:22               83:3 84:6
  28:22 31:6,          43:5                monetary             86:3,14 89:3,
  13,24 39:7          medical 5:20          10:20               7,12 90:16,
  42:11 44:21          6:8 42:15           money 10:20          23,24
  45:21 48:25          79:16 87:17          73:15              Mrs 31:10
  55:24 56:2           88:9                month 8:17           32:6,17,21
  64:23 65:6,         medically            Moore 44:15          40:24 50:9
  18,21 74:3,16        42:18                                    51:7,16 52:2
  76:14,19                                 more 5:13
                                                                53:19 58:21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 113 of
                              November127 11, 2019                              ·17
  85:4,25 87:2,       names 32:11           65:13,20,23         59:20 60:4,10
  10,11 88:11,         42:3 44:17           66:5,7 67:25        61:14 62:5,
  16 89:4             National              68:8,10 69:9        14,19 63:16,
 Ms 35:11 41:6         52:13,14             70:8,11 71:7,       24,25 66:8,17
  49:9 53:12          nature 83:14          9 73:23 76:5        67:12 70:14,
  56:8 57:2            87:3                 77:8 78:15          20 71:10,12,
  60:3,10 66:7,       necessarily           79:13 81:14         17 72:20,24,
  12 68:7,18           75:14 77:6           83:5,6,19           25 73:2,3,20
  70:22 71:16         need 47:6             84:6,24 85:3,       75:14 77:6
  72:18 73:19          86:22 87:17          7,11 86:9,12,       79:4 80:19,23
  74:1,24 78:5,        90:25                20,24 87:15,        81:11 83:16,
  19 79:7,10                                19 90:2,5,8,        25 84:3 87:15
                      needed 50:1           11,14,15            91:5
  80:17 81:1,
  13,20 82:1          needs 9:7            nobody 5:4          Notary 4:2
                       14:8 48:15,24
  83:10,15                                 nods 5:6            notes 46:4
  84:7,9,12           new 83:20,22
                                           non-city            nothing 4:10
  87:22 90:15,        next 16:14            21:11               72:1
  18,21,25             46:7 60:6
                                           non-resident        notice 6:13
 much 8:21            Nick 18:13,           73:13
                       14,21 26:2,3                            notify 74:2
  9:16 70:20                               nonprofit 7:8       notwithstandin
  72:15 73:13          44:12
                                            47:1,6             g 73:9
 multiple 9:4         niece 88:8
                                           North 51:17,        now 5:20
  56:1 59:25          night 17:1            22,24 52:11,        18:23 38:7
 municipalities       nine 8:2              16 53:1,3,22        64:10 74:16
  51:23               no 6:15 7:19          54:4,10,12,         75:1 76:11,14
 must 85:17,18         10:16 12:8,25        16,19,22            78:1 89:24
 my 5:18 6:13          13:22 14:6,          55:6,21,25         number 38:24
  7:14,25 21:12        19,23 15:6,8         56:3,6 59:17        50:20 51:3
  27:2 28:20           16:2,21 17:2,        61:1 62:4,12        60:18 61:10,
  31:18 32:9           5 18:2 20:10         65:25 66:1,3,       23 62:17
  33:19 44:2           24:9 25:3,7,         10,18,19,24         77:12 78:11
  46:11 50:10          11,25 28:1           67:1,3 68:12,       85:22 88:8
  51:12 56:23,         29:7,22 31:15        17,22 69:14,        89:25
  25 63:24 65:8        34:6 35:19           18,22 70:1
                       36:20,21                                numbers 23:13
  70:14 78:21                               71:23 72:9,12       77:19,21
  83:12,16,25          37:14,17 38:5        74:20 78:16
                       39:13 40:23                             nut 72:8
  84:3,4,13                                not 5:2,22
  85:4,9 88:8          41:1 42:3            14:4 15:11,25
  89:9                 43:7,15,18           21:7,13 23:7                O
 Myself 44:11          44:18 47:12,         28:20 29:19
                       22,25 50:24          30:22 31:18        o'clock 91:3
                       51:24 52:5,12        33:15,24,25        Object 14:24
          N            53:6,8,10,22                             22:5 26:11
                                            35:18,24
                       54:6,20 55:1,        39:14,24            33:12 37:11,
 name 4:19             7,12,23 57:18                            18 40:2,22
  19:21 20:15                               42:12,20,23
                       58:11,23             45:8,16 46:18       73:19 74:24
  32:12,17             59:5,13,17                               78:5 83:10
  44:19,21                                  50:7,10,12,14
                       60:14 63:14,         51:8,12 52:2       objection
  63:22,23 66:2        24 64:16             56:25 58:10         11:10 47:21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 114 of
                              November127 11, 2019                              ·18
  49:12,14,17          24 39:17,21,         62:4 79:1          one 18:23
  51:10 52:4           22,24 40:8,14       offering             22:14 25:18,
  53:18 55:22          41:2,3,5,11          12:24               19 30:14
  61:4 66:12           42:3,15,17          office 82:25         42:12,17
  68:7,14,18           43:2,5,12,16,        83:1,23             45:11 56:4
  71:16 72:4,          17 44:2,10          often 27:18          59:1 60:1,3
  17,18 74:1           47:11,17,23          86:17               70:16 75:2
  77:17 78:19          48:16 49:15,        oil 35:7             77:2,3 80:14
  79:7 80:16           22 50:13,15,                             88:8
                                           okay 5:7,8
  81:1,13 83:15        20,25 51:3,                             ones 15:21
  89:3,7,12            13,14,15,19          13:8 20:19
                                            32:12 44:25         78:22
 observed 26:9         52:25 54:1,5,                           online 11:22
                       6,9,10,15,17,        56:17 60:5,24
 Obviously                                  61:10 62:1         only 7:23
  36:21                22,24 55:6,                              12:25 13:7,8
                       18,25 56:6,7,       old 6:18 7:15
 occasion                                   9:5                 15:10,21
  26:16 28:5           15 57:5,19,22                            16:24 18:4
                       58:5,13,14,17       oldest 6:21
  29:18                                                         38:11 39:19
                       59:25 60:15         olds 12:13,14        40:8 44:17
 occasions
  4:25 35:21           61:1,2 62:4,        Olea 44:15           45:13 51:13
  55:4                 8,18,19,20          on 9:12 12:12        54:6 58:10
                       63:24 64:11          14:10,12            76:23 89:9
 of 4:3,22 5:9         65:5,8 66:6,         16:25 18:19        onto 15:5
  7:4,25 8:3,9,        14 67:14,17
  12,15 9:11                                24:7 25:1           71:15
                       68:5,21 69:8,        28:9 30:4
  10:1,3,6,10,         17 70:16,17                             open 17:19,21
  13,22 11:5,                               35:9 36:19          23:21 48:19,
                       71:1 73:9,11,        37:4 39:25
  11,24 12:2,          24 74:5,7,8,                             20
  13,19 13:14,                              40:11,21
                       21 75:3,5            41:16,22           opened 5:19
  19,20 14:8,9,        76:2,6,9,11,                            operation
  10,14,17,20                               43:14,22,23
                       13,15,25             44:5,24             10:3
  15:3,13 16:9,        77:5,12 78:8,                           operational
  19,22 17:3                                46:13,15 50:2
                       10,12,13,21          52:12 53:5,16       61:1
  18:14,18             79:12,14,16                             operations
  19:1,3,6,10,                              56:22 57:25
                       80:2,10,14           58:5,18 60:17       9:3 11:5
  11,21 20:11,         81:22 82:20                              70:21 71:1
  18,19 21:7,                               61:10 62:14
                       83:2,8,12,14,        64:2,10            opinion 32:25
  10,12,13             17,18 84:4,18
  22:12,19                                  65:10,13,15,       opponents
                       86:1,5,15,19,        18,21 67:10         52:23,24 53:9
  24:6,15,25           22 87:3,6,18,
  25:4,8,9,18                               69:24 70:21,       opportunities
                       22,24 88:1,          23,25 73:12,        47:7,16
  26:14 27:13          18,22 90:7,9,
  28:20,24                                  14 75:17           option 69:17
                       13 91:4              76:12,22,24
  29:1,4,5                                                     or 4:8,15
  30:4,14 31:5,       off 7:25              77:10 79:11,        5:4,5,6,21
                       33:16 62:11,         15 80:1 81:8,       6:20 8:9,17
  6,7,16,24,25
  32:9,11,15           15,16 63:24          10 82:13,20         9:6,12 10:20
                       65:8 83:11           88:4,20             11:16,24 12:3
  33:4,13,15,21
  34:4,12 35:5,        84:3 91:1            89:18,23            13:5,17 15:10
  6,23 36:4           offered 13:1         once 56:8            16:2 17:16
  37:15 38:6,8,        31:19 61:24          88:16               18:24 19:24


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 115 of
                              November127 11, 2019                              ·19
  20:13 22:19          64:17 78:6,9,        55:3,10,15          25 85:13 86:6
  23:4 25:9,14         16,17,22             71:25 72:7         paperwork
  26:12 27:24          79:16,23             85:2                25:22
  29:6 31:23           80:19,20,23,        owns 60:20          paragraph
  32:1,8,20            25 81:11 82:3                            75:2
  33:10 34:15          88:2 89:21,23                           paramedic
  35:7 36:10,          90:12                       P
                                                                5:21
  21,24 37:15,        others 25:24                             paramedic/
                                           p.m. 48:23
  19 40:11 41:2        71:14                                   firefighter
  42:15 44:17                              page 56:15
                      otherwise             60:17 75:2          5:18
  46:4 48:21,23        47:7 71:5            82:13,20           parent 13:4
  49:1,2 51:7         our 9:9 11:16
  53:3,19 54:9,                            paid 8:21            16:1 34:21
                       17:12 66:17          12:23 18:9,         46:10 49:2
  14 55:18,20          83:11 86:23
  57:8,9,16,22,                             10,24 19:19,        72:11 74:8
                      ourselves             24 20:2,6,10        80:20,24
  25 59:10,11,         49:2
  17 68:12,17                              Palm 4:22           parental
                      out 11:16,22          5:16 6:3,22         14:10
  70:17 71:12,
  14,20 72:6,8,        16:2 17:9            7:1,6,21 8:16      parents 11:20
                       23:5 29:1            10:2,9,14           12:19,21,23
  10,25 73:2,3
  74:19,22             35:17 38:2,4         11:7,24 12:3        26:22,25 27:2
                       48:6,12 49:5,        13:19 14:1,         29:14,19,23
  75:19 76:10
  77:5,10 83:5,        23 54:6 60:18        14,17,21            30:4 31:6,20
                       64:9,12 68:12        15:1,3,4            32:2 35:16,23
  14 87:17 88:9
                       72:15,22 76:1        16:19,22            36:4,14,18
 order 10:18           78:23 85:6,9         18:14 19:1          37:3 40:14,20
 ordering 26:1         86:1
  90:24                                     20:17 21:7          41:3 42:17
                      out-of-area           24:6,25 25:4,       49:3 54:22
 orderly 13:17         21:4                                     55:10,12,19
                                            8 26:7 43:2,
 orders 26:3          outlawed              5,12,16 49:22       56:5 58:5,11,
 organization          33:22                51:17,23,24         14,17 68:21
  7:8,13 9:2          outside 20:18         52:2,7,11,12,       71:14,24 72:7
  10:23 11:11          27:5,7 35:8,         16,17,23           park 27:9
 organizational        14 46:23 57:6        53:1,3,13,20,       31:8 33:10,14
  42:22               over 5:3              22,23 54:4,8,       34:21 35:16,
 organizations         19:13,20             10,12,16,19,        23 36:19,22
  9:8,21               26:16 28:5           22 55:5,6,21,       37:1,9 45:19,
 other 5:1,3           31:13,22             25 56:3,6           21,24 46:17
  9:23 10:12,13        35:21 36:18          59:17 61:1,19       47:11 48:19
  12:14 14:2           37:24 47:16,         62:5,12 65:25       49:10,16 50:8
  18:3 20:24           20,24 55:4           66:1,4,10,18,       55:16 69:25
  26:25 29:19          56:9 58:24           19,20,24            76:19
  32:2 33:24,25        62:11 63:6           67:1,3 68:1,       parks 75:4,17
  35:17 36:2          oversee 9:3           5,12,17,22         part 18:12
  37:3,8 41:18         40:20                69:14,18,21,        31:16 53:16
  42:13 49:3          oversees 7:8          22 70:1,17          61:2 75:3,24
  51:23 53:20,         19:8,17              71:13,23            79:16,17
  24 54:5 55:19       own 13:14             72:2,9,12,21       participants
  56:3 58:5,20         39:11,14             73:11 74:20         23:2 36:11
  59:23,24                                  78:17 84:14,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 116 of
                              November127 11, 2019                              ·20
  38:11,24 51:3        12,13 74:17         person 49:19         53:24 63:18
  77:13,15             85:4 86:23           50:2 75:19          65:15 67:2,
  83:18                89:18               personal             15,17
 participate          peanut-free           40:19 59:10        player 35:9
  6:22 32:7            29:8,25 30:3        personally          players 9:13
  53:14                32:4                 26:8                12:19 40:4
 participating        peanuts 24:20        PGA 52:13,14         50:20 59:21
  62:18 64:1           25:16,17            PGYAA 74:7           73:22
 particular            26:9,13,18,23        86:15,16           playing 7:14,
  65:15                27:3,8 28:17        phone 75:12          18 27:22
 parties 91:5          30:7,9,22           physically           35:18,24
 party 60:11           31:7 33:9            19:8                53:13 63:13,
 pass/fail             34:14 35:7                               16 69:17
                                           pick 80:20,24
  15:22                36:7,8 41:16,                            78:25
                       21 45:19,23         picks 13:16
 past 13:1                                                     plays 16:25
                       46:10,16,24         place 47:20
  23:17 33:7,9,                                                 76:12
                       47:2,9,11            50:22 81:10
  13,22 88:18                                                  plead 12:18
                       49:16 50:15         placed 41:22
 Pat 44:15                                  79:15 81:10        please 4:6,19
                       51:4 54:18
 pause 33:18                               placing 81:8        Podimetrics
                       56:23 57:8,16
  84:5,10              58:11 71:25                              6:12
                                           plaintiff's
 pay 11:22             78:13 80:1           67:20,22,24        point 37:24
  16:5,16 21:5         81:4,5 87:13         79:18,19,21         58:24
  25:14 72:15          88:9 89:10           81:7 82:5,6        policy 73:18,
 pays 15:17           people 11:15          83:6 85:22          24
  72:22                18:10 20:8           89:24              pool 79:17
 PBGYA 61:13,          21:14 23:1          plan 50:22          popcorn 24:20
  24 62:3 66:10        25:17 26:14         play 9:12,23         35:6 57:9
  74:8 76:6            27:6 42:11           14:3,17 15:19      popular
 PBGYAA 66:3           43:6 65:18,21        16:19 17:3          25:18,20,21
  68:2,11 70:19        78:2 88:2            22:16 23:6,8,       26:9,13
  71:3,14 72:15       per 8:18,19           15 30:19           position 74:6
  73:18 74:5,13        23:15                34:22 38:13,        86:14
  75:20,25 80:2       percent 52:25         17 39:25           possible
  83:8,17,23          percentage            46:25 47:4          28:15 60:2
  84:1 88:18,22        21:10 25:9           51:22 53:1,20       62:19 86:17
 peanut 27:22         perhaps               59:4,11,16,18      potential
  28:16,25             35:17,24             61:2 62:20          89:5
  29:15 30:5,         period 61:5           65:9,25            practice
  11,21,23                                  66:16,19,22         16:14,20
                      permission
  31:13,25             37:12                67:8,9 69:3,8       52:14 77:3,5
  33:14,22                                  74:4 77:5          practices
  34:4,21 35:5,       permit 14:22          78:9,16 79:2
                       41:18 42:23                              16:7,9,11
  7,9 36:8 38:5                             87:18 88:20,        17:19 29:6
  41:11 47:19,         43:14                25 89:6
                      permits 10:10                             51:16 52:15
  23 48:1,3                                played 7:20          53:25 54:3,5,
  49:10 50:7,24        20:22,24             9:17,20 18:1,
                      permitted                                 17,21 55:9,20
  57:15 58:11,                              4 38:5,7,14         57:23 59:17
  18 64:2 72:7,        71:8,10,12           39:21 52:16         66:25 70:1


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 117 of
                              November127 11, 2019                              ·21
 precedent            process 4:23          53:12,19 56:9      realized
  80:19,23             14:9 31:17           57:2 58:21          34:25
  81:12               products 24:3         60:10 64:23        rearrange
 precipitated          72:8                 79:11 81:18,        59:22
  57:2                profits 25:9          20 82:1,21         reason 15:10
 preclude             program 16:16         85:4,25 87:2,       23:4 42:8,9,
  53:13 57:14         programs              10,11,23            15 50:11
 predating             10:4,18,22           88:11,16            79:16 80:13
  34:3                 11:6                 89:4,5              81:11 87:15
 Predicate            promise 51:1,        Quasha's            reasonable
  72:19                2                    32:17               21:9 61:24
 present 6:6,         proposal 52:6        Quashas 26:25        88:23
  25 44:3              56:6                 33:2,3 34:1,       reasons 78:6
 president 7:4                              3,12 42:10,19       80:14,21,25
                      proposals             45:15 49:15
  8:3,10,11,12         51:15                                   Rebecca 44:13
  24:15 26:17                               63:9 81:16         rec 9:6,10,
                      propose 53:19         82:17 84:22,
  35:15 37:6          proposing                                 11,17 21:19
  44:11 45:13                               25 86:11,19,        28:2 75:18
                       52:1 54:15           22
  74:7 84:18          provide                                  recall 5:4
  86:15 88:22                              question 7:5         42:4 44:1
                       10:20,23,24          33:19 72:5
 president's           86:2,7                                   57:1 58:20
  46:11                                     80:22 81:6          64:15 71:18,
                      provided 62:8        questions
 pretty 44:23          88:24                                    19 76:16
                                            5:1,2,13            77:20 80:11
 prevent 27:5         provides              17:13 64:18
  71:14,24 72:7                                                 81:25 84:3
                       11:1,3               84:6 90:15
 previously                                                    receive 15:21
                      public 4:2           quicker 50:5
  61:15 78:1           11:14 37:1                              received
  86:25                                    quickly 56:21        40:13 56:8
                      publish 68:16                             73:21 82:23
 price 25:1           published
 prices 24:23                                      R            83:4
                       68:20                                   receiving
 Prieto 43:8          purchasing
  64:15 70:13,                             raining 17:6         33:20 34:20
                       19:15               rains 17:9           83:7
  15 81:16            purview 14:20
 primarily                                 raise 4:6           recent 63:20
                       20:19                                   recently
  9:17                                     ran 88:19
                      put 41:16                                 24:21 40:9
 prior 4:25            42:11 50:22         random 12:12
  13:10 33:20                               77:1,7             recognize
                       71:20 74:25                              67:24
  38:4 63:2,25         84:13               rare 16:3,4
  74:6 75:4                                rate 13:15          recollection
                      putting 46:5
  81:22                                    rather 5:6           28:10
 privy 15:25                               reaction            recommending
  86:10 90:9                   Q            35:13               78:16
 problem 47:23                             read 60:18,22       record 13:14
  55:18 88:4          Quasha 31:10                              19:17 33:16
                       32:7,21 35:11        90:18,19
 problems 41:3                             reading 34:11        60:19 83:2
                       40:13,24 41:6                            91:1
 proceedings           49:9 50:9            91:4
  33:18 84:5,10                                                redact 32:13
                       51:8,16 52:2


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 118 of
                              November127 11, 2019                              ·22
 redacted 60:4         80:18 81:17,         73:11               20:14 34:22
 redactions            19,24 82:2,3        residential          38:17 46:25
  60:2                 89:20,22             5:11                47:4 70:19
 refer 87:1           removed 33:9         residents            84:17
 referring             48:3                 21:11              rookie 65:2,
  14:13 17:23         rent 72:15,22        resolution           9,14,19 67:2,
  32:15 56:18         repeat 80:22          78:12,18            17 68:25
  65:4 85:21          rephrase 81:6        respect 49:15        76:8,14,15,
 refers 62:2          report 46:11          50:13 85:2          21,23,24
 reflected                                  89:24               77:2,4,22,25
                      Reporter 4:2,
  80:5                 6 90:19,22          respectful          room 13:15,16
 refunded 59:6        represent             58:17              rough 8:15
 regard 43:13          64:22 84:14         respond 5:7          23:14
  79:10 80:9          representation        88:15 90:7         rule 46:18,20
  82:17               s 60:16 87:22        response 14:5        47:13
 regards 69:3,        request               15:22 27:3         run 10:18
  17 70:19             41:11,18,20,         29:19 42:6          14:21 54:6
  73:22 75:16          21 42:6,10,          89:11               88:17
  76:14 78:1           14,20,23            responses 5:6       running 10:22
  79:25 81:16          43:14,17            responsible          31:23 57:8,17
 register              45:1,16,19           90:4               runs 28:2
  11:20 13:11          46:1,5,13,15        result 41:11         69:14
  23:9,11 41:6         49:10,16             78:14
  59:1                 60:23 73:24         revenue 47:2,                S
 registered            76:1 78:18           4,5
  39:23 63:11          79:10,14            right 4:7           S-A-U-N-D-E-R-
  73:10                80:21,25             16:8 18:23         S 28:4
 registering           81:8,9,12            36:22 62:17        S-C-H-W-A-B
  41:10                82:20 84:23         rights 61:6,8        39:4
 registrant           requested            Ripken 9:8          safety 62:8
  21:6                 46:10                                    87:24
                                           risk 74:25
 registrants          requesting                               said 13:8
                                           Road 9:18,20
  21:10                79:25                                    20:2 23:24
                                            17:17 18:1
 registration         requests              33:23 34:5          27:11 33:6
  10:19 11:22,         14:2,7,8,10,         48:7 54:13          38:7 41:25
  23 12:7 13:11        18,22 37:12          62:11,14,15,        47:13 56:22,
  59:6 73:8            42:7,12 45:9         16 67:18            24 65:3 66:7
 regular               83:9                 72:8,13             74:3,19 75:12
  39:11,14            require 15:11        Roadhouse            82:2 85:12,
  65:13                23:6                 47:20               16,17 86:22
 rejected             required 23:9        Robert 19:23,        89:21
  49:11                78:3                 24                 sale 31:7
 relayed 42:25        reschedule           Rogers 20:16         78:13
 remember 4:25         17:11                                   sales 33:14,
                                           role 6:25
  33:15 39:2,9        Rescue 6:3            7:3,17 13:20        22 34:4,21
  42:2,21 44:20       reserve 71:2          14:18 15:19         38:5 49:10
  67:4 79:9           resident 21:7         16:20 17:3          50:8,24



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 119 of
                              November127 11, 2019                              ·23
 same 12:8            Schwab 39:4,5        selling 26:4        showed 39:17,
  44:4 50:12,22        40:7                 34:14 37:16         22 86:19
  52:17,19,21         Scott 4:21            41:16 45:19,       showing 39:24
  60:1 61:14          Sean 28:4             23 46:10,16         64:1
  65:10 72:2,11        32:22,23 34:7        49:16 50:14        shows 13:11
  73:9 77:2,4          44:13 82:8,16       send 11:16          shrugs 5:6
 sandwich             season 8:14           70:6,9 83:1         76:3
  35:10 72:12,         12:6 21:23          senior 65:2         sign 11:15
  13                   22:23 23:2          sense 30:3           16:5
 sandwiches            24:19 27:20         sent 33:1,3         signed 35:2
  36:9                 30:23 34:15,         52:13 58:21         64:4,9,12
 satisfied             16,22 37:20,         82:10,25            73:12
  29:19,23 32:2        21,23 38:3,11        90:10              significantly
 Saunders 28:4         39:3,8,21           separate 8:5         50:16,18
  32:22 33:21          40:17,21,25         September            77:13
  40:14 44:13          41:4,7,10            81:22              signing 91:4
  82:8,10,17,24        42:24 49:21         serious 88:10
                       50:13 51:5,9                            signs 71:17,
 say 6:12                                  serve 56:23          18,20,21
  11:12 14:13          53:10 54:24
                       56:7 58:14           71:6               simply 53:16
  17:23 22:23                              Service 6:5          62:19
  25:20 27:2           59:1 63:11,20
                       64:10,11 77:5       services            since 7:14
  32:12,14
  46:10 50:17         seasons 21:17         74:13               74:16
  80:13 85:4,8         22:4,8,22           set 51:23           sisters 36:10
  87:3,16              23:14 56:1           57:5 70:5           55:19 57:15
 saying 17:6          second 13:18          80:19,23           sit 30:8
                       21:23 33:17          81:11              site 62:5
 says 56:21
                       60:17 82:20         Seth 4:14,20         67:11
  61:10,23
  62:17 77:12         secretary             44:11              sitting 35:17
  82:13                44:13               sets 24:23           64:7
 schedule             section 60:22        several 32:7        situation
  16:13,15,20,        secure 10:17         she 44:18,19         33:13 34:23
  23 17:7 62:4,        12:16                57:3 58:21          40:15 51:20
  19 67:14 71:4       see 35:4              71:2 85:8,9         57:20
 scheduled             47:17 60:13,         89:9,17,20,21      situations
  38:8 76:6            16 61:13 75:5       she's 82:3           33:21 34:4
 schedules             82:14 88:13         shell 57:16         six-year
  67:7,10             seek 41:6            shells 47:20,        12:14
 scheduling           seem 26:14            24 48:1,3          size 76:13,23
  17:4 38:22          seen 35:21            89:18               78:8
  50:14 62:23          49:3 68:1,9         shock 29:5          Smith 14:3
  78:12                79:22 84:1           87:7,13 89:19      snack 36:11,
 scholarship           85:12 90:1,12       Shorthand 4:2        14,19 37:4,13
  47:6                select 37:7          should 24:8         snacks 30:6
 school 5:15          sell 5:20            show 13:12           35:24 55:15
  21:25 22:11          25:16 26:14          40:19 59:22,        58:11
 schools 5:17          35:4 36:24           23 86:25           Snickers 35:5
                       47:9 71:11                               57:9,16


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 120 of
                              November127 11, 2019                              ·24
 so 4:10 7:15         something 5:3         7:9,20,24          Stepp 43:6
  8:25 12:8,12,        22:20 30:2           10:3 11:6           60:10
  21 13:4 14:3,        31:19 33:10,         18:3 78:9          stepped 86:1
  6 15:12,15           11 38:10            spring 9:6          still 39:5
  16:5,12 17:6         46:22 58:8           21:20,22            44:4 52:7,16
  18:19 21:4,6         76:10 81:2,3         22:3,7,9,16,       stop 14:18
  22:11,14             85:18 88:25          24 23:3,7,9,        27:5,8 31:7
  23:8,13 26:3         89:10                15,17,18,22,        34:14 41:16
  28:16 29:11         son 7:14,18,          23 34:15,25         45:19,23
  34:3,20,25           20 51:8              41:7,10,12,15       46:10,16
  38:22 41:20          53:13,20             42:10,24            47:10 49:16
  42:12 44:7           56:23 64:23          49:21 50:12,        57:7 88:3
  46:9 47:6            84:23 85:4,9         23 51:2,5,9,       straw 18:17
  51:24 53:1,5,        86:2,23 89:6,        13 54:1,7,9,
  25 54:7,18,21                                                strewn 47:19,
                       10                   17 56:7 59:1,       24
  55:15 57:6,10       son's 87:2            12 61:14,25
  59:22 62:2                                                   strictly
                      soon 83:7             62:18 65:4,
  63:8 65:6                                 19,21 67:2          43:19
                      sorry 20:10                              stuff 27:6
  66:19 69:4,24        44:21 50:17          76:15 77:14,
  74:21 76:21                               15 78:2,3,7         55:3,10
                       81:9                                    subject 60:20
  82:13 83:2                                79:4 82:19
                      sort 22:19                               subjected
  85:16 86:5                               staff 48:10,
  88:20,24 89:6        35:6                                     54:18
                      space 54:6            12 49:1 50:2
 soccer 8:1                                staffed 18:8        submit 37:12
  18:1 57:4,6,        speak 27:11                              submitted
                       70:23,24            stand 17:16
  10                                        18:8 23:25          11:23 12:2
 softball 8:2          75:13,15
                       83:3,7               24:3 25:10,15      such 13:2
 sold 24:2,4,                               33:6 69:9          suggest 80:24
                      speaking
  8,18,20 25:2,                            standard 75:3       suggested
  5,18,23 37:9,        75:21
                                           standing 71:4        51:21 56:4
  13 51:5             special 41:17
                       88:19               standpoint           69:19 78:11,
 solely 14:25                               42:23               14
 solemnly 4:8         specific
                       13:21 14:11         stands 17:16        sum 63:4
 Sombrero                                   18:11 24:19        supply 24:5
                      specifically
  67:10                                     25:6 47:10         sure 33:19
                       75:21 86:12
 some 17:13                                 71:6 72:23          72:6 84:9
  26:17 35:6          spectators
                       54:23 55:20         star 44:15           87:18
  37:19 48:1                               start 11:11         swear 4:8
  64:18 85:20          71:24
                      speculate 5:5         41:20 74:12        sweep 38:4
  87:23                                     75:2 84:14          48:6 49:4
                       59:10
 somebody                                  starting 5:15        85:5,9
  15:23 33:5          speculation
                       85:17               starts 9:4          sweeping
 someone 21:4                              State 4:3            48:9,16 49:23
  23:24 26:6          spoke 33:5
                                           statement            78:23
  33:2 35:12,13       spoken 71:5
                                            62:7               swept 48:5,
  46:22 49:14         sport 8:5                                 12,24 50:1
  87:12 88:3,4,        18:4 56:23          Stephen 43:6
                                            60:10               63:2 75:4
  16                  sports 6:23                               76:1


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 121 of
                              November127 11, 2019                              ·25
 sworn    4:15        teammates            Thank-you            55:7,12,18
                       52:21                64:19               56:4,16,18,
                      teams 12:11,         that 5:3,25          22,24 57:2,3,
          T
                       17 13:21             6:12 7:8 8:21       8 58:8,18,24
 T-BALL 9:4            14:11 15:5           9:8,21 10:1,        59:2,17 60:3,
  12:12 35:9           16:6,12              7,12,13 11:6,       17,22,25
  38:19 39:3,7,        41:17,22             14 12:14,25         61:2,5,10,13,
  11,15 56:22          53:24 59:23          13:5,9,14           15,16,18
  61:14 62:18          66:16 67:7           14:5,6,25           62:3,5,7,10,
  65:2,6,9,22          76:11,15 78:3        15:21,25            21 63:1,5,9,
  68:22 76:7          tell 4:19             16:16 17:3,7        25 64:2,15
  77:12,14,15,         5:4,14 7:6,10        18:10 19:15         65:16 66:14,
  16,22,24             14:21 15:3,7,        20:8,11,22          15 67:5,9,18
  78:7,8,12            9,10 23:1            21:5,14             68:15,16
                       25:4,23 28:9,        22:14,16,19,        69:4,5,7,9,24
 take 11:13
                       10 30:4 40:7         20 23:1,4,8,        70:1,5 71:4,
  42:7,9 48:6
                       58:10 71:17          24 24:2,3,10,       17 72:2,6
  56:16 60:22
                       80:25 87:11          16 25:12,18,        73:4,15,22
  61:10,23
                       89:17                23 26:3,9,17,       74:4,10,17,20
 taken 4:1                                                      75:5,7,8,11,
                      telling 56:9          20 27:3,21,23
  45:4                                                          17 76:8,9,23
                       90:6                 28:2,3,5,7,
 takes 49:7                                 11,13,17,19         78:2,3,9,14,
 talk 5:3 28:6        tells 16:1
                                            29:1,2,12,14,       16 79:1,2,10,
  32:6 34:3           Ten 76:18
                                            24,25 30:2,4,       12 80:5,10,
  41:21 88:13         tend 10:24                                12,13 81:2,3,
                                            12,15,17,19
  89:4                 26:13                31:1,13,19          8,12 82:3,14,
 talking 54:1         tends 22:14           32:3,4,23           18 83:23
 tally 31:23          terms 66:6,14         33:5,8,9,21         85:17,20 86:1
  37:15               TERRI 4:1             34:9,20,25          87:12,16,18,
 team 9:22            tested 29:8           35:2,7,11,17,       23 88:1,5,11,
  13:5 16:25          testified             21,22,24            13,15,24,25
  30:5 35:9            4:16 69:7            37:3,6,8,19,        89:5,6,14,15,
  39:24 40:4,11        73:6 75:7            24 38:10,18         16,17,20,21,
  41:18,20,21          78:1                 39:7,21 40:3,       25 90:3,10,17
  42:6,10,19,23       testimony 4:9         7,10,20 41:3,      that's 7:15
  43:14 45:1,8,        85:16,20,25          4,10 42:17,19       14:25 22:2,
  16 52:12,17         than 5:6              43:17,19,22,        13,18,21 23:5
  53:2,5 58:6,         10:12 12:14          23,24 44:4,         24:10 25:19,
  13,18 59:14,         17:15 20:24          10,22 45:8,15       23 27:21 29:9
  16,20,21 64:2        23:23 25:24          46:1,5,8,13,        32:8 37:20
  66:18 67:2,7         26:25 29:20          18,20,24            40:5 56:3
  69:21,24             33:25 37:3,8         47:7,10,13          57:21 58:8,15
  76:12,14,21,         44:16 52:13          48:3,16,24          63:10 64:10
  24 77:2,4,23         53:20 54:5           49:9,19,22          65:15 69:10
  79:11,15             57:11 77:13          50:9,22 51:1,       73:9 74:20
  80:20,24             78:16 80:19,         2,4,8,13,19,        86:4
  81:9,10              23 81:11 82:3        21 52:1,2,6        their 11:20
 team's 39:15,         90:12                53:10,12,15,        12:23 13:14
  25 62:4                                   20 54:23            14:10 16:5


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 122 of
                              November127 11, 2019                              ·26
  26:23 32:24          61:13 65:3           12,25 73:2,3,       85:22 87:22
  33:8 35:9,11,        66:9 67:7            11 74:22            90:7,9
  16 36:2,19           69:8,9 70:2,3        75:20 76:4         though 17:7
  37:4 49:10           71:17 72:6           78:23 80:14         57:20
  51:8 53:22,23        73:24 74:14,         88:20              thought
  55:3,10 59:16        16,21 76:10,        they're 57:11        44:16,17
  66:2,15,16,17        15,19,20            thing 12:25          46:20 69:8
  69:25 71:25          78:17,21             40:5 49:23         thoughts
  72:7 83:18           80:20 81:11          50:12 72:11         46:13,15
  84:23 85:2           83:13,20,22         things 37:8         three 8:13
  88:21 89:6           85:16,18             85:20 89:21,        20:5,6,11
 them 21:13            88:23 89:23          23                  32:1 44:17
  26:14,15             90:3,16             think 8:2            54:14 74:6,19
  28:15 29:15,        there's 40:5          41:25 42:3         through 4:23
  20 37:4 38:20        44:18 74:21          44:23 47:9          13:16 15:11
  41:14 49:13          89:18                66:1 74:19          34:10 40:14
  50:2,3 55:16        therefore            thinking             56:21 60:15
  61:8 65:5            57:7 88:3            20:11 31:22        throughout
  71:17 80:2          THEREUPON
  82:19 88:9                               third 21:12          45:24 46:16
                       4:13                 56:22              throw 13:13
 themselves           these 10:22          this 8:23 9:2       Thrush 69:12,
  11:6 16:1            12:16 47:17,         12:25 13:23         13 70:6
 then 5:16,18,         19 69:11             17:14 23:17
  20 9:7 13:15                                                 Thursday
                       80:10 83:8           26:25 28:13
  15:13 17:11                                                   16:25
                      they 9:20,21          29:20 30:23
  20:14 22:16                                                  tie 45:14
                       10:23,24             31:9,14 32:8,
  34:25 41:20          11:21 12:19,                            time 6:7,25
                                            9 33:20             8:15 9:2
  44:13 45:12          20 13:11,12,         34:15,17 42:8
  50:5 89:15           14,17,18                                 12:23 13:2
                                            45:21 51:25         31:9 34:9
 there 7:24            15:10,14,21          56:6,11,21
  9:7 13:9,10          16:5,11,14                               35:25 38:13
                                            57:2 60:5,11        48:19 51:7
  15:25 16:13          20:12,13             63:19,20
  17:15,16             23:11 29:14                              52:25 57:24
                                            67:20 68:4,9        58:13 61:5
  18:5,6 21:17         30:4,10 32:7         70:7,10,13
  22:3 23:4            33:4,5,6                                 64:19 67:9
                                            76:15 77:12         73:12 75:8
  24:22 25:22          34:14 35:2,6,        79:18,22
  30:19 31:12          10,11 37:4                               78:10 90:10
                                            80:1,14,21,25
  34:9 35:17           38:4 40:4,6                             times 31:24
                                            81:8,9,12,22
  37:25 38:11          41:10,14,22,         82:4,5,10,14,      title 66:2
  39:7 42:3            25 42:17             20,23 83:3,7        69:15 70:16
  44:16,17             45:23 47:7           87:24 88:18,       to 4:9 5:3,5,
  45:13,18,21          53:1 55:1,15,        24 89:15,16         6,16,17,20
  46:4 48:16,          20 57:6,25           90:13               8:15,18,25
  21,23,25             58:3,15 59:19       those 7:22           9:1,5,8,12,
  49:14 50:11          62:14 63:17          8:25 21:3,20        14,21 10:8,
  51:7,24 54:4         65:11,12             33:10,11            12,18,21,23,
  55:1,4,9,12,         66:15,22             38:20 44:4          24 11:3,14,
  13 59:24             67:12,19             65:1 67:10          17,21,23,24
  60:16,25             68:16 72:9,          71:20,21            12:2,3,16,24


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 123 of
                              November127 11, 2019                              ·27
   13:1,4,10,20         52:1,4,6,10,        90:7,9             tried 34:24
   14:3,5,9,10,         13 53:13,18,       today 6:10,         true 65:16
   13,18,21,24          19 54:18            11,12 60:13         76:8 87:17
   15:4,7,10,11,        55:2,10,15,         64:7 90:12         trust 87:14
   14,23,24,25          20,22 56:6,9,      together 42:1       truth 4:9,10
   16:3,6 17:13,        16,18,25            53:23              try 5:2,5
   20,22,23,24          57:8,14,17         told 26:22           17:20,22,23
   18:10,17             58:24 59:9,         29:14,20            28:14 51:21
   19:11,13             11,19,20,22,        35:11 51:8          86:7
   20:18,19,20,         25 60:1,9,11,       86:12 87:6
   24 21:1,9,10,        15,18 61:4,6,                          trying 34:23
                                            89:9                53:12 86:1
   12,14 22:5,          8 62:2,4,17,       Tony 8:4
   14,21 23:6,9,        19 63:2,4,6,                           turn 75:1
                                            37:24 45:17        turned 37:24
   11,14,24             16,25 64:13         49:13,20
   24:6,18 25:1,        65:4,22 66:12                           56:9 58:24
                                            51:21 56:10         63:6
   12,14,17,22          68:14,18            58:24 63:6
   26:11,13,14,         69:3,17,19,22                          twelve 76:18
                                            64:13 69:19
   17,18,23             70:6,9,14,19,                          twice 39:22
                                            70:9 73:5
   27:3,5,11,21         23,24,25            74:2 86:13          53:1 78:7
   28:6,11,14,20        71:8,10,14,                            two 6:17 7:23
   29:1 30:14,22        16,17 72:4,        too 14:7
                                            42:11 76:9          16:11 20:13
   31:7,12,18,19        12,13,15,17,                            21:19 23:14
   32:6,9,11,13,        18,22 73:15,       top 7:25             32:1 54:14
   15,22,24             19,22,24            63:24 65:8          74:19
   33:1,2,3,5,          74:1,6,24,25        83:12 84:4
                                                               type 17:3
   12,20 34:8,          75:1,4,13,15,      total 77:19          19:11 42:15
   12,14,21,23,         16,19,25           touched 89:16        43:17 87:6
   24 35:3,4,10,        76:1,6,14,18       touches 35:12       types 36:4
   19,23 36:5,          77:2,4,21           87:12              typical 12:5
   11,14,19             78:1,3,5,9,        tournaments         typically
   37:3,4,7,11,         17,18,19,21         9:9                 12:19 58:17
   12,13,18,24          79:6,10,11,        towards 8:16
   38:4,5,8,14,         12,15,25           trained 42:18
   18,20 39:25          80:2,9,19,20,      training                     U
   40:2,5,6,8,          23,24 81:1,8,       73:21 78:24
   11,19,22             9,10,11,13,                            ultimately
                                            83:20
   41:6,9,14,22         16,22 82:10,                            38:2 43:1,23
                                           transcripts          59:16,21
   42:6,23              17,19,25            32:10
   43:13,14,17          83:1,3,5,8,                            Um-hum 60:21
   44:2 45:8,12,        10,13,15,16,       transferred          61:12
   19,23 46:12,         23,25 84:3,         69:22
                                                               unable 82:19
   15,18 47:16,         13,22,23           travel 9:7,
                                                               unanimous
   21 48:6,24           85:2,21 86:1,       10,13,19,22,
                                                                45:6,7 46:8
   49:1,10,12,          2,7,10,22           23 23:6,8
                                            44:15 77:23,       under 46:11
   15,16,17             87:1,7,15,17,                          understand
   50:1,2,5,7,          18 88:8,12,         24,25 78:3
                                           treasurer            11:1 21:6
   10,13,22             13,15,25                                42:14 72:5
   51:10,11,12,         89:3,4,6,7,         18:19,22
                                            19:1,3,10,20,      understanding
   15,21,22             12,22,24,25
                                            21 44:12            9:1 26:12


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 124 of
                              November127 11, 2019                              ·28
  33:9 34:12                               want 9:8,12          23 91:2,5
  49:22 53:15                  V            13:17,18 14:2      wash 35:11
  61:3,16 62:3,                             17:13 21:14        wasn't 33:19
  21 63:1 79:1,       V-E-G-A 63:22         32:6 37:4           41:5 89:16
  14                  vague 72:4            59:9,25 60:1       watch 13:12
 understood                                 78:9               watching
                      varies 66:23
  33:19 53:12                              wanted 25:22         36:11
                      Vega 63:22
  79:11                                     34:14,21           way 22:20
                       64:2,6
 uniforms                                   41:22 45:23         31:12 57:5
                      Venoff 44:14          60:15 80:14
  19:15 59:23                                                   70:5
                      verbal 5:6           wanting
 unless 71:5                                                   ways 48:25
                       46:9 66:9            80:19,23
  76:10 90:16                                                  we 9:3 10:7
                      verify 64:13          81:11
 until 48:21                                                    11:16,19
  50:24 78:13         versus 21:11         wants 5:5
                       23:15 65:19                              12:12,13,14,
 unwilling                                 was 4:15 5:24        25 13:1,2,15,
                       66:18                7:14 13:1
  88:12                                                         16 14:8
                      very 7:5              14:9 23:17,18
 up 9:5 11:15                                                   15:11,25
                       56:21                31:9 33:8,21
  13:12 15:5                                                    16:1,2,10,16
  16:5,6 17:10        via 45:17             34:7,11,19          17:11,12,20,
  35:2 39:17,         vice-president        35:3 37:23          22,23 19:19
  22,24 40:19          44:12 74:9           38:2,10,19,         21:4,5,22
  46:7 50:8           vicinity              22,24 39:2,         22:11,25
  51:23 57:3,5,        57:22                11,14 40:20         23:1,6 24:21
  8,17 59:22,23       viewer 36:15          41:21 42:2,3,       25:22 26:14
  63:4 64:1,4,        vocational            5,10,14,15,         27:4,5 29:11
  9,12 70:5            5:17                 17,22 43:22,        30:5,21,23
  71:17,20,21         volunteer             24 44:2 45:4,       32:11,12
  73:12 75:7,25        8:23,24 12:21        6,7,17,18           34:3,24,25
  79:24 80:2           13:23 18:24,         46:8,9 47:13        35:1,4 41:20
  86:19                25 19:24 20:1        49:14,19,21         42:7,8,11,12
 upon 14:5            volunteered           50:7,11,22          44:13,23
  34:11 37:23          84:25                51:4,7,8            45:12 46:10
 us 4:19 5:14                               52:10,12            47:6 48:20
                      volunteering          53:15 54:15
  7:6,10 8:14          9:2                                      49:1 50:16,18
  9:1 10:8,24                               56:3,9,10,18        51:22,23
                      volunteers            59:6,14
  15:10 16:1           13:4 49:4                                52:25 54:6
  25:23 28:9                                61:15,18            59:19,20,22,
                      vote 35:3             62:19,21
  34:14                45:4,13 46:13                            23 61:6 63:5
                                            63:1,25 69:7        66:16 67:6,9
 use 10:10            voted 14:12           70:2,3 74:9,        70:5,20 71:4,
  16:16 54:10,        Vought 44:18          10,11,14,20
  15,24 55:6,25                                                 11 74:21
                                            79:1,15,17          76:23 79:3,5
  60:1 61:8                                 80:14,21,25
  63:2 75:5                    W                                80:11 81:2
                                            81:8,9,12,22,       82:2,18 83:2
 used 14:5                                  25 83:13
 utilize 56:6         waive 13:1                                84:8,14 86:22
                                            85:17,19,25         87:17 89:15
                      waived 13:6
                                            86:7,12,25         we'll 27:4
                       91:5
                                            88:1,23,25          32:13 66:15
                                            89:16,21,22,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 125 of
                              November127 11, 2019                              ·29
 we're 45:8            89:4 90:4,9,         32:14 34:8         whole 4:10
  47:1,5 54:1,7        10                   38:11 40:7          19:20,21
  71:12               what 5:9,11           55:9,20 56:18       69:21 86:15,
 we've 24:20           6:6 7:3,6,20         58:3,15             16
  28:20 56:2           8:25 9:10            59:18,23 64:9      whom 6:9 87:9
 weather 16:24         10:6 12:5,8          65:3 74:12         whose 14:9
  17:6                 15:23 17:9           79:3,24             16:15 32:17
 website               18:3 19:1,10,        85:16,17,25         42:22 51:4
  11:18,21             11,21 20:15         where 9:17          why 14:6 16:1
  68:1,5,9             21:3,10 22:7         29:4,18,20          23:4 25:16
 week 8:17,18,         24:3,7,18            33:14,22 34:4       26:13 34:7
  19 9:1,12            25:5,12,23           50:23 51:7          39:14 46:20
  16:11,12             27:3 28:10           55:6 57:11          47:13 50:11
 weekends 9:12         32:23 33:4           58:3 61:23          51:2,23 56:4
                       34:11,12,22          66:22,24            59:11 63:16,
 welcome 51:8          35:13,16             67:5,7,14
 well 5:2                                                       17 74:20 77:9
                       36:4,18 37:4,        71:18 86:18,        78:7 79:14
  30:19 44:23          8,16,23 38:2,        21 87:2
  46:2 61:3,16                                                  80:14,21,25
                       17 39:20 40:3       whether 9:4,6        83:1 88:7
  74:3,14 88:8         41:14,21             16:14 35:7          89:14
 Wendy 44:18           42:5,10              40:10 43:14        will 4:9 13:5
 went 5:16,17,         46:13,15             53:3 57:25          17:8,11,15
  20 52:6              47:17 48:19          71:11 77:5          27:24 29:16,
 were 5:23             50:17 54:15         which 6:2 9:4        24 35:23
  13:2 14:7            55:1 56:24           18:12 23:2          41:21 84:14
  17:6 20:11           57:1,19 60:16        67:2 73:9          willing 88:25
  29:19 32:2           65:1,4,24            76:12,21,22,        89:4
  33:4,6,20            66:2,6,14            24,25 81:7
  34:4,12 35:4                                                 wind 50:8
                       68:15 70:18,        while 36:11
  37:20 38:4,7,        22,24 71:10,                            with 5:15
                                           who 8:3 13:17        6:25 7:12,17
  11 39:7 40:14        13,14,23             15:7,17 18:10
  41:2,10,14           72:10 73:7,                              9:8 10:7,24
                                            19:17 20:11         11:11 14:3
  42:11,19             18,24 76:4           21:7,14 24:23
  43:12 44:17          77:10 78:22                              16:24 27:14,
                                            26:1,6 28:3         18,23 28:24,
  45:15 46:4,          79:6,14,21           32:15 35:19
  13,15 49:9           80:9,11 81:3,                            25 29:10,11,
                                            39:2 42:2           15,16,19,21,
  50:16,18,24          25 82:3,16,24        43:6,8,22
  51:8,15 52:1,        84:17 86:10,                             23,24 30:7,
                                            44:10 49:19         11,21,23
  15 53:12             14,25 87:3,6,        53:5,9 57:15
  54:21 56:5,          11 88:1,2                                31:2,5 32:2,
                                            58:18 63:18         10,18,20,21
  18,19 59:24         whatever 26:3         69:2,4,6,11,
  65:3,4 67:19                                                  34:23 35:22,
                       27:4 28:14           13,16 70:15
  73:6,7 74:4,5        86:6                                     23 40:21
                                            71:24 73:4          41:10,20,23
  75:4 76:15          wheelchairs           75:15 78:11,        43:13,17 46:5
  78:17,21,22,         88:21                14 81:4 82:8
  23 79:6                                                       47:19,23
                      when 5:2              86:23               49:15 50:9,
  80:10,20             13:11 14:13
  86:5,10,18,21                            who's 85:9           13,20 51:22
                       17:23 27:2          Whoever 43:24        52:17,19
  87:6 88:12,25        28:24 29:14          75:17               55:5,18 56:2


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 126 of
                              November127 11, 2019                              ·30
  57:1 58:14,          63:2,18 66:16        21,24 22:6,15        7:5,10,12,17
  16,21 60:1,23        67:5 69:8,21,        23:10 24:1,          8:6,8,11,14,
  62:7 63:9,15         24,25 70:3,5         14,17 26:10,         15,21,25 9:1
  64:1,2,6,14          71:23 72:2,7,        19,21,24             10:1,6,13
  65:24 66:3,17        11 73:4 74:2,        27:1,12,15,17        11:13,18
  69:2,6,11,16,        23 75:13,15,         28:8,13              12:16,21 13:8
  20 70:12,18,         25 76:4 78:7         29:12,13,17          14:13,21
  20,22 73:10,         83:11 87:6,13        30:1,13,16,          15:7,9 16:6,
  21 74:17             88:5 89:10           18,20 31:4,          22,25 17:6,9,
  75:2,12,15,20       wouldn't              11,21 32:5,          13,15,23
  76:14 77:21          15:14 47:7           16,19 36:13,         20:2,11 21:6,
  78:1,24              54:18                16 37:5,10           9 22:22
  79:10,24 80:9       writing 85:18         38:1,9,12,16,        23:14,24
  81:10,15,16,        written 10:1,         23 39:1,6            24:16,18
  18,20,25             6                    40:1,16,18           25:16 26:8,
  82:16,17 83:8                             41:8,13,19           12,16,20,22
  84:17 85:1,12                             43:4,9,11            27:2,8,11,13,
  86:2,11                      Y            44:6 45:3,5,         16,18,21
  89:10,24                                  25 46:3,11,14        28:5,9,10,22,
 within 14:20         YAA 19:20,22          47:3,15,18           24,25 29:4,
  74:13                20:4 23:24           48:2,11,14,18        14,15,18,20,
                       24:7,11 25:5         49:6,18,25           24 30:5,14
 witness 4:12
                       31:6 34:13           50:4,6,21            31:6,12,23,24
  50:18 60:23
                       41:14                51:18 52:9,          32:6,15,20,23
  84:8 91:5
                      year 18:23            18,20,22             33:1,13,20
 won't 51:25
                       21:18,22,25          53:17 54:2,          34:4,8,22
  62:2
                       22:1,11,12           11,25 55:8,          35:15,21,22
 words 14:2            23:15 24:22
  41:18                                     11,14,17             36:17,24
                       53:1 63:19           56:20 58:2,7,        37:6,12,15,19
 work 5:25 6:2         74:14 76:15          9,19,25 59:3,        38:2,7 39:2,
  13:9 20:8            78:10                15 61:17,22          17,20 40:7,
 worked 6:3,4         years 5:19            62:6,9,13,16,        14,19,24 41:2
  28:19 29:2,9         7:11,15 8:13         22 63:3,12,21        42:2,9,14
  31:1 38:2            9:5 26:8,16          65:17 66:13          43:6,8 44:1
 working 18:19         28:5,22,23,24        67:9 68:3,24         45:11,15,18,
  75:17                29:2,10 31:1,        69:23 70:2           23 46:9,12,20
 would 14:20           5,13,22 35:21        73:12,17 74:8        47:9,13,16,23
  15:10 19:15          47:16,24             75:6,10 77:24        49:3 50:2,3,
  21:23 22:12          55:4,24 58:16        78:6 80:4,6,8        8,17,20,23
  24:4 25:23           74:4,6 88:10,        81:21 82:12,         51:2,15,19
  28:10,13             18                   15,22 83:22          52:1 53:12,19
  29:20 30:14         yes 4:12,24           84:16,21             55:9,15,16
  31:19 32:3           6:1,24 7:2           85:24 87:8,21        56:5,14,15,
  44:16 45:12          8:7,20 9:25          89:2,8,13            18,19,22,23,
  47:10 49:22          10:5,11 11:9         90:21                24 57:1,14,19
  51:4 52:2,7,         13:10 15:2,16       you 4:8,9,11,         58:10,20,21,
  16,23 53:1,5,        16:2,18 17:18        22,25 5:2,3,         24 59:6,9,10,
  6,9,10 54:4,         18:16 20:3,7,        4,5,13,21,23,        25 60:3,11,
  22 57:14             21,23 21:2,          25 6:2,6,25          13,17,18
  58:15 61:13


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                  Seth
Case 9:19-cv-80825-DMM Document 67-2    Abrams
                                     Entered on FLSD Docket 01/13/2020 Page 127 of
                              November127 11, 2019                              ·31
  61:8,13 62:7,        55:6 90:1
  10 63:4,6,8,        younger 30:6                 Z
  15,23 64:1,2,        38:20
  5,6,9,12,14,        youngest 6:21        Zero   8:22
  15,19 65:3,4,       your 4:6,19          zone   29:8,25
  18,21,24             5:9,11,14
  66:24 67:24          6:22 7:3,15,
  68:1,9,11,15         18,20 8:16
  69:2,6,8,11,         9:2,13 14:5,
  16 70:3,6,9,         21 16:23
  12,18,22,24          20:18,19,24
  71:2,6,8,10,         21:10,15 24:6
  14,18,20             27:3 28:9
  72:10,21             29:5,10,19,23
  73:6,15,21           30:14,17 31:5
  74:3,4,5,6,          32:2 33:20
  12,16,17             34:11 37:13
  75:5,7,12,13,        41:9 46:13,
  15,19,21             15,25 49:21
  76:4,21,24           51:11 55:4,
  77:14,19             15,24 56:16
  78:1,11,14           58:16 61:2,16
  79:11,21,22,         62:3,21 63:1
  24 80:1,7,13,        64:2,19 69:7
  22,24 81:3,          70:19 72:5
  15,18,20,25          74:3 79:1,14
  82:10,13,14,         81:25 84:17
  16,23,24             85:16,25
  83:1,3,4,7           90:19
  84:1,15,19          yourself 50:5
  85:5,12,16,
                      youth 6:23
  17,20,21
  86:1,2,5,10,         7:1,6,9,21
                       8:16 10:2,9,
  16,18,21,25
  87:1,6,11,14,        14,17,21
                       11:7,17 14:1,
  16,20,23
  88:5,11,12,          14 15:1,4
                       16:17 17:24
  13,15,22,24,
  25 89:4,9,17,        18:15 19:2
                       20:17 26:7
  25 90:3,6,9,
  12                   29:9 31:2
                       42:5 43:2,19
 you'll 27:11,         49:3 50:11
  22 37:16             52:3,8,24
 you're 11:14          53:14,21 54:8
  30:22 37:7           55:5 61:19
  60:10 71:10          62:24 64:5
  72:25 73:2           68:5 72:21
 you've 28:6           84:15 85:1,13
  31:2 44:23           86:6


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
